Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$550,000,000

 

ELECTRONIC DATA SYSTEMS CORPORATION

 

and

 

EDS INFORMATION SERVICES L.L.C.

 

and the other Subsidiaries of Electronic Data Systems Corporation from time to

time parties hereto,

as Borrowers

 

THREE-AND-ONE-HALF YEAR MULTI CURRENCY REVOLVING CREDIT

AGREEMENT

 

Dated as of

 

September 29, 2004

 

CITIBANK, N.A.,

as Administrative Agent

 

and

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

and

 

the other lenders named herein, as LENDERS

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC

and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book Managers

 

THE BANK OF NOVA SCOTIA,

JPMORGAN CHASE BANK and

DRESDNER BANK AG

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITION OF TERMS     

SECTION 1.1.

  

Definitions

   1

SECTION 1.2.

  

Other Definitional Provisions

   27      ARTICLE II           FACILITY     

SECTION 2.1.

  

Loans

   28

SECTION 2.2.

  

Loan Borrowing Procedure; Disbursement

   28

SECTION 2.3.

  

Several Obligations

   30

SECTION 2.4.

  

Determination of Availability

   30

SECTION 2.5.

  

Letters of Credit

   30      ARTICLE III           TERMS OF PAYMENT     

SECTION 3.1.

  

Notes

   37

SECTION 3.2.

  

Payments on Notes

   37

SECTION 3.3.

  

Interest

   38

SECTION 3.4.

  

Continuation/Conversion with Respect to Loans

   39

SECTION 3.5.

  

Funding Losses

   40

SECTION 3.6.

  

Default Rates

   40

SECTION 3.7.

  

Interest and Fee Calculations

   40

SECTION 3.8.

  

Mandatory Principal Prepayments

   40

SECTION 3.9.

  

Voluntary Principal Prepayments

   41

SECTION 3.10.

  

Inadequacy of Eurodollar or Eurocurrency Pricing

   42

SECTION 3.11.

  

Illegality

   42

SECTION 3.12.

  

Increased Cost and Reduced Return

   43

SECTION 3.13.

  

Several Obligations

   44

SECTION 3.14.

  

Taxes

   45

SECTION 3.15.

  

Application of Principal Payments

   48

SECTION 3.16.

  

Payments, Computations, Judgments, etc.

   48

SECTION 3.17.

  

Mitigation of Circumstances; Replacement of Affected Lenders

   49

SECTION 3.18.

  

Failure to Pay Additional Amounts

   50

 

- i -



--------------------------------------------------------------------------------

     ARTICLE IV           FEES; MODIFICATION OF COMMITMENTS     

SECTION 4.1.

  

Facility Fee

   50

SECTION 4.2.

  

Utilization Fee

   50

SECTION 4.3.

  

Letter of Credit Fees

   51

SECTION 4.4.

  

Reduction or Cancellation of Commitments

   52      ARTICLE V           CONDITIONS PRECEDENT     

SECTION 5.1.

  

Initial Availability

   52

SECTION 5.2.

  

Each Credit Extension

   54      ARTICLE VI           REPRESENTATIONS AND WARRANTIES     

SECTION 6.1.

  

EDS Representations and Warranties

   55      ARTICLE VII           COVENANTS     

SECTION 7.1.

  

Use of Proceeds and Letters of Credit

   59

SECTION 7.2.

  

Accounting Books and Financial Records; Inspections

   59

SECTION 7.3.

  

Items to be Furnished

   59

SECTION 7.4.

  

Existence; Conduct of Business

   62

SECTION 7.5.

  

Maintenance of Properties; Insurance

   62

SECTION 7.6.

  

Payment of Taxes and Other Obligations

   62

SECTION 7.7.

  

Compliance with Laws and Documents

   62

SECTION 7.8.

  

Margin Regulations

   62

SECTION 7.9.

  

Mergers; Consolidations; Transfers of Assets

   62

SECTION 7.10.

  

Pari Passu

   63

SECTION 7.11.

  

Designation of Additional Material Domestic Subsidiaries and Subsidiary
Guarantors

   63

SECTION 7.12.

  

Liens

   64

SECTION 7.13.

  

Swap Agreements

   66

SECTION 7.14.

  

Restrictive Agreements

   66

SECTION 7.15.

  

EDS Subsidiary Indebtedness

   67

SECTION 7.16.

  

Net Worth

   67

SECTION 7.17.

  

Leverage Ratio

   68

SECTION 7.18.

  

Fixed Charge Coverage Ratio

   68

SECTION 7.19.

  

Sale and Leaseback Transactions

   68

 

ii



--------------------------------------------------------------------------------

     ARTICLE VIII           DEFAULT     

SECTION 8.1.

  

Default

   69

SECTION 8.2.

  

Exclusion of Immaterial Subsidiaries

   71      ARTICLE IX           RIGHTS AND REMEDIES UPON DEFAULT     

SECTION 9.1.

  

Remedies Upon Default

   71

SECTION 9.2.

  

Waivers by Borrower and Others

   72

SECTION 9.3.

  

Delegation of Duties and Rights

   72

SECTION 9.4.

  

Lenders Not in Control

   72

SECTION 9.5.

  

Cumulative Remedies

   72

SECTION 9.6.

  

Expenditures by Lenders

   72

SECTION 9.7.

  

Performance by Administrative Agent

   72      ARTICLE X           ADMINISTRATIVE AGENT     

SECTION 10.1.

  

Appointment and Authorization

   73

SECTION 10.2.

  

Note Holders

   73

SECTION 10.3.

  

Consultation with Counsel

   73

SECTION 10.4.

  

Documents

   73

SECTION 10.5.

  

Resignation or Removal of Administrative Agent

   74

SECTION 10.6.

  

Responsibility of Administrative Agent

   74

SECTION 10.7.

  

Notices of Default

   76

SECTION 10.8.

  

Independent Investigation

   76

SECTION 10.9.

  

Indemnification of Administrative Agent

   76

SECTION 10.10.

  

Agents and Co-Agents

   77

SECTION 10.11.

  

Benefit of Article X

   77      ARTICLE XI           MISCELLANEOUS     

SECTION 11.1.

  

Number and Gender of Words

   77

SECTION 11.2.

  

Headings

   77

SECTION 11.3.

  

Exhibits

   77

SECTION 11.4.

  

Communications

   78

SECTION 11.5.

  

Exceptions to Covenants

   80

SECTION 11.6.

  

Survival

   81

SECTION 11.7.

  

GOVERNING LAW

   81

 

iii



--------------------------------------------------------------------------------

SECTION 11.8.

  

Maximum Interest Rate

   81

SECTION 11.9.

  

ENTIRETY AND AMENDMENTS

   81

SECTION 11.10.

  

Waivers

   82

SECTION 11.11.

  

Multiple Counterparts

   83

SECTION 11.12.

  

Parties Bound; Participations and Assignments

   83

SECTION 11.13.

  

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   86

SECTION 11.14.

  

Invalid Provisions

   87

SECTION 11.15.

  

Borrowers’ Right of Offset

   88

SECTION 11.16.

  

Expenses; Indemnity; Damage Waiver

   88

SECTION 11.17.

  

Designation of EDS Subsidiaries as Borrowers; Additional Existing Letters of
Credit

   89

SECTION 11.18.

  

Judgment Currency

   91

SECTION 11.19.

  

Lenders’ Right of Setoff; Payments Set Aside; Sharing of Payments

   91

SECTION 11.20.

  

Confidentiality

   92

SECTION 11.21.

  

USA PATRIOT Act

   93

 

EXHIBITS AND SCHEDULES

 

Exhibit A

  

Form of Borrower Addition Agreement

Exhibit B

  

Form of Unconditional Guaranty Agreement

Exhibit C

  

Form of Notice of Advance

Exhibit D

  

Form of Notice of Continuation/Conversion

Exhibit E

  

Form of Note for EDS

Exhibit F

  

Form of Note for Borrowers other than EDS

Exhibit G

  

Form of Opinion of Counsel

Exhibit H

  

Form of Assignment and Acceptance

Exhibit I

  

Form of Borrower Termination Agreement

 

Schedule 1

  

Lender Information

Schedule 2

  

Designated EDS Affiliates

Schedule 3

  

Existing Letters of Credit

Schedule 6.1(e)(1)

  

Litigation

Schedule 6.1(e)(2)

  

Litigation

Schedule 6.1(n)(1)

  

Material Domestic Subsidiaries

Schedule 6.1(n)(2)

  

Non-Guarantor Subsidiaries

Schedule 7.12

  

Availability Date Liens

Schedule 7.14

  

Availability Date Restrictive Agreements

Schedule 7.15

  

EDS Subsidiary Indebtedness

 

iv



--------------------------------------------------------------------------------

 

THREE-AND-ONE-HALF YEAR MULTI CURRENCY REVOLVING CREDIT

AGREEMENT

 

This Three-and-One-Half Year Multi Currency Revolving Credit Agreement is
entered into as of September 29, 2004, by and among Electronic Data Systems
Corporation, a Delaware corporation (hereinafter called “EDS”), EDS Information
Services L.L.C., a Delaware limited liability company (“EIS”), and the other EDS
Subsidiaries (as hereinafter defined) that become parties hereto, the Persons
(as hereinafter defined) listed on the signature pages of this Agreement under
the heading “LENDERS,” and which hereafter become parties hereto pursuant to
Section 11.12 hereof, including BANK OF AMERICA, N.A., as Syndication Agent, and
CITIBANK, N.A., as Administrative Agent for such lenders to the extent and in
the manner provided in Article X below (“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, EDS has requested that the Lenders (as hereinafter defined) provide EDS
and certain EDS Subsidiaries with a multi currency revolving credit facility and
the Lenders are willing to provide such a facility to EDS and such EDS
Subsidiaries upon the terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITION OF TERMS

 

SECTION 1.1. Definitions. As used herein, the following terms have the meanings
assigned to them in this Article I or in the section or recital referred to
below:

 

“Account” means, collectively, (a) an “account” as such term is defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
or under other relevant law, and (b) EDS’s or any EDS Subsidiary’s rights to
payment for goods sold or leased or services performed, including all such
rights evidenced by an account, note, contract, security agreement, chattel
paper, or other evidence of indebtedness or security.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereof.

 



--------------------------------------------------------------------------------

“Advance” means an amount loaned to one or more Borrowers by any Lender pursuant
to this Agreement, provided that neither the undrawn amount of any Letter of
Credit issued nor any unreimbursed LC Disbursement shall constitute an Advance.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

 

“Agent Indemnitee” shall have the meaning assigned to such term in Section 10.9
hereof.

 

“Aggregate Committed Sum” means, as of any date, the aggregate of the Committed
Sums of all Lenders in effect on such date.

 

“Agreement” means this Three-and-One-Half Year Multi Currency Revolving Credit
Agreement, including the Schedules and Exhibits hereto, as the same may be
renewed, extended, amended, supplemented, or modified from time to time.

 

“Alternative Currency” means any Alternative Loan Currency or Alternative LC
Currency.

 

“Alternative Currency LC Disbursement” means any LC Disbursement denominated in
Alternative LC Currency.

 

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative LC Currency.

 

“Alternative LC Currency” means any Permitted LC Currency other than Dollars.

 

“Alternative Loan Currency” means any Permitted Loan Currency other than
Dollars.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Eurocurrency Lending Office for Eurocurrency Loans and such Lender’s Domestic
Lending Office for all Loans other than Eurocurrency Loans.

 

“Applicable Rate”, with respect to the calculation of the Base Rate, the
Eurocurrency Rate, the Eurodollar Rate or with respect to the Facility Fee,
Utilization Fee, Performance LC Participation Fee or Financial LC Participation
Fee payable hereunder, as the case may be, means on any date the applicable rate
per annum set forth below (expressed as one-hundredths of one percent per annum)
under the caption “Base Rate Spread”, “Eurocurrency Spread”, “Eurodollar
Spread”, “Facility Fee Rate”, “Utilization Fee Rate”, “Performance LC
Participation Fee Rate” or “Financial LC

 

2



--------------------------------------------------------------------------------

Participation Fee Rate” as the case may be, based upon the ratings by Moody’s,
S&P and Fitch, respectively, applicable on such date to the Index Debt:

 

Index Debt

Ratings:

--------------------------------------------------------------------------------

   Base Rate
Spread


--------------------------------------------------------------------------------

   Eurocurrency
Spread


--------------------------------------------------------------------------------

   Eurodollar
Spread


--------------------------------------------------------------------------------

   Facility Fee
Rate


--------------------------------------------------------------------------------

   Utilization
Fee Rate


--------------------------------------------------------------------------------

   Performance LC
Participation Fee
Rate


--------------------------------------------------------------------------------

   Financial LC
Participation
Fee Rate


--------------------------------------------------------------------------------

Category 1

³BBB+ / Baa1 / BBB+

   0.0    70.0    70.0    17.5    12.5    57.5    70.0

Category 2

BBB / Baa2 / BBB

   0.0    77.5    77.5    22.5    12.5    65.0    77.5

Category 3

BBB-/ Baa3 / BBB-

   0.0    97.5    97.5    27.5    25.0    85.0    97.5

Category 4

BBB-/Bal / BBB-

   7.5    107.5    107.5    30.0    25.0    88.75    107.5

Category 5

BB+ / Bal / BB+

   15.0    115.0    115.0    35.0    25.0    90.0    115.0

Category 6

BB / Ba2 / BB

   50.0    150.0    150.0    50.0    50.0    125.0    150.0

Category 7

<BB / Ba2 / BB

   100.0    200.0    200.0    50.0    50.0    162.5    200.0

 

For purposes of the foregoing, (i) if Moody’s, S&P or Fitch shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in category 7 above; (ii) if the
ratings established or deemed to have been established by Moody’s, S&P and Fitch
for the Index Debt shall fall within different categories above, the Applicable
Rate shall be based on the lowest (numerically highest) of the three categories
unless one of the three ratings is two or more categories lower than the lower
of the other two, in which case the Applicable Rate shall be determined by
reference to the category next above that of the lowest (numerically highest) of
the three categories (provided that, at any time one rating is in category 5 and
each of the other two ratings are in category 4 or better, the Applicable Rate
will be determined based on category 4); and (iii) if the ratings established or
deemed to have been established by Moody’s, S&P and Fitch for the Index Debt
shall be changed (other than as a result of a change in the rating system of
Moody’s, S&P or Fitch), such change shall be effective as of the date on which
it is first announced by the applicable rating agency, irrespective of when
notice of such change shall have been furnished by EDS to the Administrative
Agent and the Lenders pursuant to Section 7.3 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s, S&P or Fitch shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, EDS and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating of such rating agency most recently in effect prior to such change or
cessation.

 

“Approved Fund” shall have the meaning assigned to such term in Section
11.12(b).

 

3



--------------------------------------------------------------------------------

“Arrangers” means Banc of America Securities LLC and Citigroup Global Markets
Inc. in their capacities as joint lead arrangers and joint book managers for the
Facility.

 

“Article” means an article of this Agreement unless specified otherwise.

 

“Assignment and Acceptance” shall have the meaning assigned to such term in
Section 11.12(b).

 

“Availability Date” means September 29, 2004.

 

“Availability Period” means the period from the Availability Date through the
thirtieth day prior to the Commitment Termination Date.

 

“Base Rate”, with respect to any day, means the sum of (a) the greater of (i)
the average of the rates of interest publicly announced by each Domestic
Reference Bank as its Dollar prime rate, base lending rate or reference rate as
in effect for that day or (ii) the Federal Funds Rate plus 0.50% per annum, all
as determined by the Administrative Agent and notified to EDS plus (b) the
Applicable Rate. Each change in the prime rate, base lending rate or reference
rate so announced by such Domestic Reference Bank will be effective as of the
effective date of such change specified in the announcement or, if no effective
date is specified, as of the date of the announcement. Such rate is a reference
rate only and is not intended to be the lowest rate of interest charged by
Lenders in connection with extensions of credit to debtors.

 

“Base Rate Loan” means any Loan hereunder bearing interest at a rate that is
calculated by reference to the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means EDS and any Designated EDS Affiliate that has executed a
Borrower Addition Agreement substantially in the form of Exhibit A hereto, and
Borrowers means all of the Persons that meet the foregoing criteria.

 

“Borrowing Date” means the date requested by a Borrower on which a Loan is to be
advanced.

 

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks generally are open for business in Dallas, Texas and New York,
New York, and in each other location of a Lender’s Applicable Lending Office.

 

“Capital Expenditures” means, for any period, the sum of, without duplication,
(a) net cash used in investing activities, excluding (i) proceeds from sales of
marketable securities, (ii) proceeds from divested assets, (iii) payments
relating to acquisitions, net of cash acquired and (iv) payments for purchases
of marketable securities, plus (b) amounts identified as “Other” in the cash
flow from investing activities section of the consolidated statement of cash
flows related to proceeds from

 

4



--------------------------------------------------------------------------------

sale of plant, property and equipment, and payments and proceeds from purchases
and sales of land held for development, in each case, of EDS and the EDS
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of EDS and the EDS Subsidiaries for such period prepared in
accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30 percent of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of EDS; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of EDS by Persons
who were neither (i) nominated by the board of directors of EDS nor (ii)
appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of EDS by any Person or group.

 

“Co-Agents” means, collectively, Bank of America, N.A. in its capacity as
syndication agent for the Facility, and The Bank of Nova Scotia, JPMorgan Chase
Bank, Dresdner Bank AG, as co-documentation agents for the Facility.

 

“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated and rulings issued thereunder.

 

“Commitment” means the obligation of each Lender to make Advances to the
Borrowers and to acquire participations in Letters of Credit under this
Agreement.

 

“Commitment Termination Date” means March 29, 2008.

 

“Committed Sum” means, for each Lender, the maximum aggregate principal sum
which such Lender has committed to make Loans or acquire participations in
Letters of Credit hereunder, as set forth in Schedule 1 opposite to such
Lender’s name and the caption “Amount of Commitment,” subject, however, to any
increases or reductions in such Lender’s Committed Sum during the term of the
Facility.

 

“Communications” shall have the meaning assigned to such term in Section
11.4(b).

 

“Compensation Rate” means, at any date of determination, a rate per annum equal
to 2.00% plus the rate applicable to Base Rate Loans at such date of
determination.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation, amortization and deferred cost charges for
such period (including any accelerated deferred cost charges taken in such
period), (iv) any extraordinary non-cash charges for such period recognized in
accordance with GAAP, (v) any nonrecurring expenses or charges for such period
(not to exceed $300,000,000 in the aggregate during the term of this Agreement),
(vi) any non-cash nonrecurring expense relating to the transfer of pension
liability to certain persons in connection with the termination of the services
contract between an EDS Subsidiary and the United Kingdom Government’s Inland
Revenue Department for such period, (vii) all cash and non-cash charges relating
to investments in aircraft leases for such period (not to exceed $150,000,000 in
the aggregate during the term of this Agreement), (viii) any non-cash
compensation arising from any grant of stock options or other equity based
awards and (ix) any losses recognized in such period from any marking to market
of any Swap Agreement minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, (i) any extraordinary gains for
such period and (ii) any gains recognized in such period from any marking to
market of any Swap Agreement, all determined on a consolidated basis in
accordance with GAAP. For purposes of calculating Consolidated EBITDA for any
period (each, a “Reference Period”) in connection with a determination of the
Leverage Ratio for such period, if during such Reference Period (or, in the case
of pro forma calculations, during the period from the last day of such Reference
Period to and including the date as of which such calculation is made) EDS or
any EDS Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), provided that such pro forma calculations
for a Material Acquisition or Material Disposition shall not give effect to
operating expense reductions and other cost savings other than operating expense
reductions and other cost savings actually realized in connection with such
Material Acquisition or Material Disposition. As used in this definition,
“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including any non-cash consideration) with a fair
market value in excess of $100,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
involves consideration (including any non-cash consideration) with a fair market
value in excess of $100,000,000.

 

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the aggregate rental expense under all
cancelable and non-cancelable operating leases with respect to Tangible Assets
of EDS and the EDS Subsidiaries for such period, all determined on a
consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) the aggregate amount of all Dividends paid
by EDS and the EDS Subsidiaries (other than in the form of common Equity
Interests in EDS) for such period and (c) the aggregate rental expense under all
cancelable and non-cancelable operating leases with respect to Tangible Assets
of EDS and the EDS Subsidiaries for such period, all determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (a) the interest expense (including imputed interest expense in respect
of Capital Lease Obligations) of EDS and the EDS Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP plus (b) the
interest-equivalent costs associated with any Permitted Receivables Financing
and any other arrangements pursuant to which Receivables are sold in connection
with a securitization or similar transaction (excluding for the avoidance of
doubt the NMCI Transaction), whether accounted for as interest expense or loss
on the sale of receivables.

 

“Consolidated Net Income” means, for any period, the net income or loss of EDS
and the EDS Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded (a) the income or
loss of any Person (other than EDS) in which any other Person (other than EDS or
any EDS Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except the income or loss of such
Person corresponding to the percentage of Equity Interests in such Person owned
directly or indirectly by EDS (other than, in the case of income, that portion
of such income subject to a prohibition, restriction or condition which prevents
or impairs the payment of dividends or other distributions by such Person to EDS
or any EDS Subsidiary), and (b) the income or loss of any Person accrued prior
to the date it becomes an EDS Subsidiary or is merged into or consolidated with
EDS or any EDS Subsidiary or the date that such Person’s assets are acquired by
EDS or any EDS Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, at any time, the sum of the aggregate principal amount
of Loans outstanding at such time and the total LC Exposure at such time. The
Credit Exposure of any Lender at any time shall be the sum of the outstanding
principal amount of such Lender’s Loans at such time and its LC Exposure at such
time.

 

“Customer Finance Transaction” means an arrangement whereby (a) (i) a financial
institution or its designee that is not an Affiliate of EDS finances the
acquisition of, or acquires, equipment or other assets for use in connection
with a particular client contract pursuant to which EDS or an EDS Subsidiary
provides services to a client of EDS or such EDS Subsidiary, (ii) the acquirer
of such equipment or assets provides such equipment or assets to the client or
leases such equipment or assets to EDS or such EDS

 

7



--------------------------------------------------------------------------------

Subsidiary on a non-recourse or limited recourse basis (providing recourse to
EDS or such EDS Subsidiary only in the event of nonperformance by EDS or such
EDS Subsidiary of such client contract or failure by EDS or such EDS Subsidiary
to perform its obligations, other than debt payments or lease payments, under
the terms of the documents governing such arrangement) for use in connection
with such client contract and (iii) EDS or such EDS Subsidiary assigns all or a
portion of the payments due to EDS or such EDS Subsidiary under such client
contract to the financial institution or its designee that finances the
acquisition of, or acquires, the applicable equipment and other assets, and
amounts due to such financial institution or its designee are paid from the cash
flows from such client contract, or (b) in connection with a particular client
contract pursuant to which EDS or an EDS Subsidiary provides services to a
client of EDS or such EDS Subsidiary, EDS or such EDS Subsidiary sells, on a
non-recourse or limited recourse basis (providing recourse to EDS or such EDS
Subsidiary only in the event of nonperformance by EDS or such EDS Subsidiary of
such client contract or failure by EDS or such EDS Subsidiary to perform its
obligations, other than debt payments or lease payments, under the terms of the
documents governing such arrangement), all or a portion of the payments due to
EDS or such EDS Subsidiary under such client contract to finance the acquisition
of equipment or other assets to be used in connection with such client contract,
provided that to the extent that any obligation of EDS or any EDS Subsidiary
related to any such arrangement described in clauses (a) or (b) is required in
accordance with GAAP to be reflected as debt on the consolidated balance sheet
of EDS, then to such extent, such arrangement shall not constitute a Customer
Finance Transaction. For the avoidance of doubt, the NMCI Transaction shall
constitute a Customer Finance Transaction.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable domestic or foreign liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
fraudulent transfer or conveyance Laws, suspension of payments, or similar Laws
from time to time in effect affecting the Rights of creditors generally.

 

“Default” shall have the meaning assigned to such term in Article VIII.

 

“Designated EDS Affiliate” means any EDS Subsidiary wholly owned, directly or
indirectly, by EDS if, at the time in question, such EDS Subsidiary is named on
Schedule 2 hereto, as such Schedule is supplemented or amended pursuant to
Section 11.17.

 

“Dividend” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in EDS or any
EDS Subsidiary to the extent paid to a Person that is not EDS or an EDS
Subsidiary or (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in EDS or any EDS Subsidiary, any performance unit, stock appreciation
right, phantom stock right or other right the price or value of which is linked
to the price or value of any Equity Interests in EDS or any EDS Subsidiary or
any option, warrant or other right to acquire any such Equity Interests in

 

8



--------------------------------------------------------------------------------

EDS or any EDS Subsidiary, in each case, in the case of this clause (b), to the
extent paid to a Person that is not an EDS Subsidiary, provided, that the
aggregate amount of Dividends shall be reduced by the aggregate amount of funds
received from employees of EDS or any EDS Subsidiary to acquire Equity Interests
of EDS.

 

“Dollar Equivalent Value” means, with respect to an amount of any Alternative
Currency as of a specific determination date, an amount of Dollars into which
such amount of that Alternative Currency could be converted based on the rate of
exchange for that Alternative Currency as reported on the Bloomberg FXBE Page as
of 9:00 a.m., New York City time, for the date of determination. In the event
that such rate is not reported on the Bloomberg FXBE Page for the date of
determination, the Dollar Equivalent Value shall be determined by reference to
such other publicly available service displaying exchange rates as may be agreed
upon by the Administrative Agent and EDS, or, in the absence of such agreement,
such exchange rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of the applicable currencies are then being
conducted, at or about 10:00 a.m., New York City time, on such date for the
purchase of US Dollars with such other currency for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with EDS, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be presumed correct absent manifest error.

 

“Dollars” and the symbol “$” mean lawful money of the United States of America.

 

“Domestic Lending Office” means, as to each Lender, its office or branch
identified in Schedule 1 as its Domestic Lending Office or such other office or
branch of such Lender in the United States as such Lender may from time to time
specify to EDS and the Administrative Agent.

 

“Domestic Reference Banks” means Citibank, N.A. and Bank of America, N.A., and
“Domestic Reference Bank” means each of them.

 

“EDS” shall have the meaning assigned to such term in the preamble hereof.

 

“EDS Domestic Subsidiary” means any EDS Subsidiary organized under the laws of
the United States, any State or territory thereof, or the District of Columbia.

 

“EDS Subsidiary” means any Subsidiary of EDS.

 

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 11.10).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Tribunal, relating in any way to the
environment,

 

9



--------------------------------------------------------------------------------

preservation or reclamation of natural resources, the presence, management,
release or threatened release of any Hazardous Material or to health and safety
matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of EDS or any EDS Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law or permit or
license issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) actual or alleged presence, release or threatened
release of any Hazardous Materials in or into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with EDS or any EDS Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence as of
the end of a Plan year of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) with respect to any Plan,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by EDS, any EDS Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by EDS, any EDS Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (f) the incurrence by EDS, any EDS Subsidiary or any of its ERISA
Affiliates of any liability with respect to its withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by EDS, any EDS
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from EDS, any EDS Subsidiary or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights issued by such Person entitling the holder thereof to purchase
or acquire any such equity interest.

 

10



--------------------------------------------------------------------------------

“Euro” and the symbol “€” mean the lawful currency of the European Union.

 

“Eurocurrency Business Day” means a Business Day other than a legal holiday on
which banks are authorized or required to be closed in London, England, or with
respect to any Eurocurrency Loan, the city in which the principal interbank
foreign exchange market is made for the currency in which such Eurocurrency Loan
is denominated.

 

“Eurocurrency Lending Office” means, as to each Lender, its office or branch
identified in Schedule 1 as its Eurocurrency Lending Office or such other office
or branch of such Lender as such Lender may hereafter designate by notice to EDS
and the Administrative Agent, but no such designation shall be effective if EDS
notifies such Lender and the Administrative Agent promptly thereafter that, in
EDS’s reasonable determination, such designation would have adverse consequences
to EDS or any Borrower to a material extent.

 

“Eurocurrency Loan” means any Loan hereunder, made in a currency other than
Dollars.

 

“Eurocurrency Rate” means, for Permitted Loan Currencies other than Dollars, the
LIBO Rate related to such Permitted Loan Currency plus the Applicable Rate.

 

“Eurocurrency Reference Banks” means Citibank, N.A. and Bank of America, N.A.,
and “Eurocurrency Reference Bank” means each of them.

 

“Eurocurrency Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which the Administrative Agent determines is in effect on such
day, as prescribed by the Board (or any successor), at which reserves (including
any basic, supplemental, marginal and emergency reserves) are imposed by the
Board in respect of “eurocurrency liabilities,” as defined under Regulation D of
the Board (or any applicable regulation which may be substituted for Regulation
D).

 

“Eurodollar Loan” means any Loan hereunder, made in Dollars, bearing interest at
a rate that is calculated by reference to the LIBO Rate.

 

“Eurodollar Rate” means the LIBO Rate for Dollars plus the Applicable Rate.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Fronting Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the

 

11



--------------------------------------------------------------------------------

case of a Lender (other than an assignee pursuant to a request by EDS under
Section 3.17(b)) or Fronting Bank, any United States federal withholding tax
that (i) is in effect and would apply to amounts payable to a Foreign Lender or
a Foreign Fronting Bank, as the case may be, at the time such Foreign Lender or
a Foreign Fronting Bank, as the case may be, becomes a party to this Agreement
(or, in the case of a Foreign Lender, designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) or a Foreign
Fronting Bank, as the case may be, was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from any
Borrower with respect to any United States federal withholding tax pursuant to
Section 3.14(b), or (ii) is attributable to such Lender’s or Fronting Bank’s, as
the case may be, failure to comply with Section 3.14(e).

 

“Exhibit” means an exhibit attached hereto unless otherwise specified.

 

“Existing Letter of Credit” means a letter of credit that is outstanding on the
Effective Date and listed on Schedule 3, as such Schedule is amended,
supplemented or modified from time to time in accordance with Section 11.17.

 

“Existing Three-Year Credit Agreement” means the Three Year Multi Currency
Revolving Credit Agreement dated as of September 29, 2003, by and among EDS,
EIS, certain other subsidiaries of EDS, Citicorp North America, Inc., as
Administrative Agent, Bank of America N.A. and Citicorp North America, Inc., as
Joint Syndication Agents and the other lenders named therein, as the same has
been and may be renewed, extended, restated, amended or supplemented from time
to time.

 

“Facility” means the credit facility provided for in this Agreement.

 

“Facility Fee” shall have the meaning assigned to such term in Section 4.1.

 

“Federal Funds Rate” for any day means the rate set forth for such day (or, if
such day is not a Business Day the next preceding Business Day) opposite the
caption “Federal Funds (Effective)” in the weekly statistical release designated
as “H.15(519)”, or any successor publication, published by the Board or, if such
rate is not so published for any day which is a Business Day, the average of
quotations for such day on overnight Federal funds transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Covenants” means Sections 7.16, 7.17 and 7.18.

 

“Financial LC Participation Fee” has the meaning assigned to such term in
Section 4.3.

 

“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.

 

“Financial Statements” means the consolidated balance sheet of EDS and the EDS
Subsidiaries and the consolidated statements of operations, cash flows, and
shareholders’ equity of EDS and the EDS Subsidiaries.

 

12



--------------------------------------------------------------------------------

“Fitch” means Fitch Inc. and its successors.

 

“Five Year Revolving Credit Agreement” means the Multi–Currency Revolving Credit
Agreement entered into as of the 15th day of September, 1999, amended and
restated as of September 29, 2003, by and among EDS, the financial institutions
party thereto, including Citibank, N.A., as Administrative Agent, Bank of
America, N.A., JPMorgan Chase Bank and Citibank, N.A., as Agents, and Banco
Santander Central Hispano, S.A. – New York Branch, The Dai-Ichi Kangyo Bank,
Limited, New York Branch, PNC Bank National Association, and Wachovia Bank,
N.A., as Co-Agents, as the same may be renewed, extended, restated, amended or
supplemented from time to time.

 

“Foreign Fronting Bank” means any Fronting Bank that is organized under the laws
of a jurisdiction other than that in which the applicable Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Bank” means any of (a) Bank of America, N.A., (b) Citibank, N.A., (c)
any other Lender that, by written agreement with EDS (and with the consent of
the Administrative Agent, not to be unreasonably withheld), agrees to be a
Fronting Bank, and (d) each fronting bank that issued an Existing Letter of
Credit; provided that a Fronting Bank in respect of an Existing Letter of Credit
shall not have any obligation to issue any other Letter of Credit hereunder
unless such Fronting Bank also is a Fronting Bank by reason of clause (a), (b)
or (c) above. A Fronting Bank may, with the prior consent of EDS (not to be
unreasonably withheld), arrange for one or more Letters of Credit to be issued
by Affiliates of such Fronting Bank, in which case the term “Fronting Bank”
shall include any such Affiliate solely with respect to those Letters of Credit
issued by the Affiliate; provided that such designation shall not result in or
grant to such Affiliate the status or rights of a Lender pursuant to this
Agreement.

 

“GAAP” means all applicable generally accepted accounting principles of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board which are applicable as
of the date or for the period in question.

 

“Guaranty Agreement” means that certain Unconditional Guaranty Agreement
substantially in the form of Exhibit B hereto, executed by EDS, the other
Borrowers (in their capacity as Borrowers not as guarantors) and the Subsidiary
Guarantors in favor of the Lenders, and delivered to the Administrative Agent,
as the same may be renewed, extended, restated, amended or supplemented from
time to time.

 

13



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other financial obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit (except, in the case of performance letters
of credit, to the extent no drawings have been made thereunder) or bank
guaranties (except, in the case of bank guaranties of performance, to the extent
no drawings have been made thereunder) issued to support such Indebtedness or
obligation, provided, that the term “Guarantee” shall not include (x)
endorsements for collection or deposit in the ordinary course of business and
(y) guarantees by a guarantor of obligations of any EDS Subsidiary directly or
indirectly wholly owned by EDS arising pursuant to operating leases (other than
Synthetic Leases) of such EDS Subsidiary.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means the maximum nonusurious interest rate or amount of
interest which, under applicable Law, any Lender is allowed to contract for,
charge, take, collect, reserve, or receive.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, other than payments of amounts made to such Person under the terms of any
customer contract (entered into in the ordinary course) made in prepayment for
services to be rendered under such contract or otherwise made prior to the
period in which such Person recognizes such payments as revenue in accordance
with GAAP, and provided that such payments are treated as deferred revenues on a
balance sheet of such Person in accordance with GAAP, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has

 

14



--------------------------------------------------------------------------------

been assumed, (g) all Guarantees by such Person of Indebtedness of others
(including pursuant to any Synthetic Lease or similar arrangement), (h) all
Capital Lease Obligations and Synthetic Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (except, in the case of performance letters of
credit, to the extent no drawings have been made thereunder) and bank guaranties
(except, in the case of bank guaranties of performance, to the extent no
drawings have been made thereunder), (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Receivables Financing Debt of such Person. The Indebtedness of any Person shall
(a) include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor, (b) subject to the
proviso to the definition of “Customer Finance Transaction”, exclude any
Indebtedness of such Person arising in connection with a Customer Finance
Transaction (provided, that the amount of the outstanding Accounts or other
assets of such Person subject to such Customer Finance Transaction that would be
required to discharge all principal obligations to financing parties (and would
not be returned, directly or indirectly, to such Person) if all such Accounts
were to be collected or assets sold at such date and such Customer Finance
Transaction were to be terminated at such date shall be deemed Indebtedness of
such Person for purposes of Section 7.12 hereof, Section 8.1 hereof and for
purposes of determining the Material Indebtedness of such Person) and (c)
exclude, for the avoidance of doubt, all obligations of such Person in respect
of operating leases (other than Synthetic Leases) of such Person.

 

“Indemnitee” shall have the meaning assigned to such term in Section 11.16.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of EDS that is not guaranteed by any other Person or subject to any other credit
enhancement.

 

“Indicated Rate” means, with respect to any Interest Period, (a) in the case of
Dollars, the rate for deposits in Dollars for a period comparable to the
relevant Interest Period which appears on the Telerate Page 3750 as of 11:00
a.m. London time two (2) London Business Days (which shall also be Business
Days) preceding the first day of the relevant Interest Period or, if Telerate
Page 3750 is unavailable at such time, the rate which appears on the Reuters
Screen ISDA Page as of such date and time, (b) in the case of Pounds Sterling,
the rate for deposits in Pounds Sterling for a period comparable to the relevant
Interest Period which appears on the Reuters Screen RPMA Page as of 11:00 a.m.
London time two London Business Days preceding the first day of the relevant
Interest Period and (c) in the case of Euro, the rate for deposits in Euro for a
period comparable to the relevant Interest Period which appears on the Telerate
Page 3750 as of 11:00 a.m. London time two London Business Days preceding the
first day of the relevant Interest Period, or, if Telerate Page 3750 is
unavailable at such time, the rate which appears on the Reuters Screen at
“RLIBOR02”; provided, however, that if the Administrative Agent determines that
the relevant foregoing source is unavailable for any

 

15



--------------------------------------------------------------------------------

Interest Period, “Indicated Rate” means the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/10,000th of 1%) of the rates per annum at which deposits in the
relevant currency in immediately available funds are offered to each of the
Eurocurrency Reference Banks two London Business Days (which, in the case of
Dollars, shall also be Business Days) preceding the first day of the relevant
Interest Period by prime banks in the London interbank eurocurrency market as of
11:00 a.m. London time for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the relevant Loan.

 

“Information Memorandum” means the Confidential Offering Memorandum dated August
11, 2004 relating to EDS and the Facility.

 

“Interest Payment Date” means, as to any Base Rate Loan, each Quarterly Date to
occur while such Base Rate Loan is outstanding, and the date such Base Rate Loan
is paid in full.

 

“Interest Period” means, with respect to each Loan consisting of a Eurodollar
Loan or a Eurocurrency Loan, the period commencing on the date of such Loan, or
on the last day of the immediately preceding Interest Period in the case of a
continuation or conversion, and ending on the numerically corresponding day in
the first, second, third, or sixth month thereafter or, subject to the consent
of all participating Lenders, the ninth month or twelfth month thereafter, as
the applicable Borrower may elect in the applicable Notice of Advance or Notice
of Continuation/Conversion. Notwithstanding the above, (x) any Interest Period
which would otherwise end on a day that is not a Business Day, or Eurocurrency
Business Day, as appropriate, shall be extended to the next succeeding Business
Day, or Eurocurrency Business Day, as appropriate, unless, in the case of
Eurodollar Loans and Eurocurrency Loans, such next succeeding Eurocurrency
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Eurocurrency Business Day, (y) in the case of
Eurodollar Loans and Eurocurrency Loans, any Interest Period which begins on the
last Eurocurrency Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Eurocurrency Business Day of a calendar
month and (z) no Interest Period may end later than the Commitment Termination
Date.

 

“Law” means all applicable statutes, laws, ordinances, regulations, orders,
writs, injunctions, or decrees of any Tribunal and any treaties or international
conventions.

 

“LC Disbursement” means a payment made by a Fronting Bank under a Letter of
Credit pursuant to a draw request under the Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its

 

16



--------------------------------------------------------------------------------

Percentage of the total LC Exposure at such time. If a Letter of Credit provides
for any escalation or increase in the amount that may be drawn thereunder, the
LC Exposure in respect of the undrawn amount of such Letter of Credit shall be
determined based on the maximum amount that may be drawn under such Letter of
Credit on or after the date of determination after giving effect to all such
escalations and increases, whether or not yet effective or subject to any
contingency.

 

“LC Participation Fee” means the Financial LC Participation Fee or Performance
LC Participation Fee (or both), as applicable.

 

“Legacy Receivables Facility” means the arrangements evidenced and governed by
that certain Receivables Purchase Agreement, dated as of December 27, 2002,
among Legacy Receivables LLC, a Delaware limited liability company (“Legacy”),
as the Seller, CIESCO L.P. and Corporate Asset Funding Company, Inc., as the
Investors, Citibank, N.A., as a Bank, Citicorp North America, Inc., as the
Agent, EDS and EDS Information Services L.L.C., as the collection agent and the
originator, and the Purchase and Contribution Agreement, dated as of December
27, 2002, between Legacy and EDS Information Services L.L.C., as the same may be
renewed, extended, amended, supplemented, or modified from time to time.

 

“Lender” means a Person identified in Schedule 1 or a Person that becomes a
party hereto pursuant to Section 11.12 hereof, other than any such Person that
ceases to be a party hereto pursuant to Section 11.12, and Lenders means all
such Persons.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Upon and as of the Effective Date, each Existing Letter of Credit shall be
deemed to be a Letter of Credit hereunder as though issued hereunder on the
Effective Date.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
outstanding as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of EDS ended on such date (or, if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter of
EDS most recently ended prior to such date).

 

“LIBO Rate” means, with respect to any Interest Period, an interest rate per
annum (rounded upward, if necessary, to the next higher 1/10,000th of 1%)
determined by the Administrative Agent two London Business Days (which, in the
case of Dollars, shall also be Business Days) prior to the first day of such
Interest Period to be the quotient obtained by dividing (a) the Indicated Rate
for such Interest Period for the currency in question by (b) a percentage equal
to 100% minus the Eurocurrency Reserve Percentage, if applicable.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital

 

17



--------------------------------------------------------------------------------

lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

“Litigation” means any proceeding, claim, lawsuit, or investigation conducted or
threatened by or before any Tribunal.

 

“Loan” means any Advance by any Lender to any Borrower pursuant to such Lender’s
Commitment and Loans means all of such Loans.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty
Agreement and (d) any and all other agreements ever delivered pursuant to this
Agreement, as the same may be renewed, extended, restated, amended or
supplemented from time to time.

 

“London Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks generally are open for business in London, England.

 

“Majority Lenders” means, as of any date, Lenders representing greater than 50%
of (a) at any time Lenders are committed to lend hereunder, the Aggregate
Committed Sum, or (b) at any time after the Commitments shall have expired or
terminated, the aggregate unpaid principal amount of the Loans and total LC
Exposure.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board.

 

“Material Adverse Effect” means any set of circumstances or events which (a)
could reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, properties or
prospects of EDS and the EDS Subsidiaries, taken as a whole, (b) could
reasonably be expected to affect adversely the legality, validity and
enforceability of the Loan Documents or the ability of EDS and the EDS
Subsidiaries, taken as a whole, to fulfill their obligations under the Loan
Documents or (c) could reasonably be expected to cause a Default or a Potential
Default.

 

“Material Domestic Subsidiary” means, at any date of determination, any EDS
Subsidiary that is (a) listed on Schedule 6.1(n)(1) or (b) designated by EDS as
such pursuant to Section 7.11.

 

“Material Indebtedness” means Indebtedness (other than the Credit Exposure and
any and all accrued and unpaid interest thereon and any and all fees and other
charges accrued an unpaid in connection therewith), or obligations in respect of
one or more Swap Agreements, of any one or more of EDS and the EDS Subsidiaries
(a) in the case of Customer Finance Transactions, in an aggregate amount
exceeding $100,000,000 and (b) in all other cases, in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of EDS or any EDS Subsidiary in
respect of any Swap Agreement at

 

18



--------------------------------------------------------------------------------

any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that EDS or such EDS Subsidiary would be required to pay if such
Swap Agreement were terminated at such time. For purposes of determining
Material Indebtedness as used in Sections 8.1(i), 8.1(j)(w), 8.1(j)(x) and
8.1(j)(z) as of any date of determination, any Indebtedness with respect to
which the applicable defaults, or the events or conditions resulting in such
Indebtedness or the applicable Customer Finance Transaction becoming due or
terminating prior to its scheduled maturity or enabling or permitting the
applicable Persons referred to in such Sections to take the actions referred to
in such Sections, have been cured or waived prior to such date shall not be
included in such determination.

 

“Minimum Net Worth” means, as of any date of determination, the sum of (a)
$6,083,450,000 plus (b) 50 percent of the Consolidated Net Income for each
fiscal quarter ending after June 30, 2004 for which Consolidated Net Income is a
positive amount plus (c) 80 percent of the amount by which Net Worth is
increased as a result of any issuances of Equity Interests by EDS and the EDS
Subsidiaries after the Availability Date (including (x) any issuances of Equity
Interests by EDS and the EDS Subsidiaries in exchange for or upon conversion
into Equity Interests in EDS or any of the EDS Subsidiaries of Indebtedness of
any Person and (y) any issuances upon exercises of any options or warrants to
purchase Equity Interests in EDS or any EDS Subsidiary) minus (d) 50 percent of
the aggregate amount of any nonrecurring expenses or charges (not to exceed
$300,000,000 in the aggregate during the term of this Agreement) taken or
incurred after September 30, 2004.

 

“Moody’s” means Moody’s Investor Service, Inc. and its successors.

 

“Multiemployer Plan” means a multiemployer plan as defined in sections 3(37) or
4001(a)(3) of ERISA or section 414(f) of the Code to which EDS or any of the EDS
Subsidiaries is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.

 

“Net Worth” means, as of any date of determination, the consolidated
stockholders’ equity of EDS and the EDS Subsidiaries at such date, as determined
on a consolidated basis in accordance with GAAP.

 

“NMCI Transaction” means the transactions evidenced and governed by (a) the Note
Purchase Agreement, dated as of September 19, 2001, among Government Contract
Receivables Note Trust, a Delaware statutory trust (the “Trust”), EDS, EDS
Information Services L.L.C., State Street Bank and Trust Company, as Indenture
Trustee (the “Indenture Trustee”), Alpine Securitization Corp., as Conduit
Purchaser, Credit Suisse First Boston, New York Branch, as Agent and Alternate
Transferee and (b) the Indenture, dated as of August 1, 2001, among the Trust,
EDS, EDS Information Services L.L.C. and the Indenture Trustee related thereto,
as the same may be renewed, extended, amended, supplemented, or modified from
time to time.

 

“Notes” shall have the meaning assigned to such term in Section 3.1, and “Note”
means any of the Notes.

 

19



--------------------------------------------------------------------------------

“Notice of Advance” means a notice submitted and executed by a Borrower (or, if
such Borrower is not EDS, by such Borrower and EDS) requesting a Loan, which
notice shall be irrevocable and binding and shall be substantially in the form
of Exhibit C.

 

“Notice of Continuation/Conversion” shall have the meaning assigned to such term
in Section 3.4 and shall be substantially in the form of Exhibit D.

 

“Obligations” means the collective reference to the due and punctual payment of
(i) the principal of and premium, if any, and interest at the applicable rate
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans and the amounts
owing with respect to the reimbursement obligations in respect of LC
Disbursements, when and as due, whether at maturity, by acceleration, upon one
or more dates on which prepayment is required or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of each Borrower or Subsidiary Guarantor to any
of the Lenders under this Agreement and the other Loan Documents.

 

“Original Currency” shall have the meaning assigned to such term in Section
11.18.

 

“Other Currency” shall have the meaning assigned to such term in Section 11.18.

 

“Participant” shall have the meaning assigned to such term in Section 11.12(c).

 

“Payment Office for Alternative Currencies” means the principal office of the
Administrative Agent in New Castle, Delaware, located on the date hereof at Two
Penns Way, First Floor, New Castle, Delaware 19720, Attention: Lisa Rodriguez,
telecopy number: 212-994-0961, telephone number: 302-894-6070, which office may
be changed to another location by written notice to EDS and the Lenders.

 

“Payment Office for Dollars” means the principal office of the Administrative
Agent in New Castle, Delaware, located on the date hereof at Two Penns Way,
First Floor, New Castle, Delaware 19720, Attention: Lisa Rodriguez, telecopy
number: 212-994-0961, telephone number: 302-894-6070, which office may be
changed to another location by written notice to EDS and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

20



--------------------------------------------------------------------------------

“Percentage” means, at any time, for each Lender, the percentage obtained by (x)
dividing such Lender’s Committed Sum at that time by the Aggregate Committed Sum
at that time and (y) multiplying the product so obtained by 100.

 

“Performance LC Participation Fee” shall have the meaning assigned to such term
in Section 4.3.

 

“Performance Letter of Credit” means a Letter of Credit that constitutes a
“performance-based standby letter of credit” as defined in 12 CFR Pt. 3, App.A.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 7.6 or are not permitted to exist for more than 30
days;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 7.6;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, licenses, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(e) customary rights of setoff upon deposit accounts and securities accounts of
cash in favor of banks or other depository institutions and securities
intermediaries;

 

(f) judgment liens in respect of judgments that do not constitute a Default
under clause (h) of Article VIII;

 

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of EDS or any EDS Subsidiary; and

 

(h) any option to purchase, right of refusal, right of offer, contract of sale
or other encumbrance allowing the beneficiary thereof to purchase or otherwise
acquire assets of EDS or any EDS Subsidiary (including Equity Interests in one
or more EDS Subsidiaries), to the extent such encumbrance (i) does not secure
Indebtedness of EDS or any EDS Subsidiary for borrowed money, (ii) such

 

21



--------------------------------------------------------------------------------

encumbrance originally is granted, sold or created for the benefit of a Person
with whom EDS or an EDS Subsidiary has contracted to provide goods or services
and (iii) the affected assets are used primarily in connection with the
fulfillment of EDS’s or the applicable EDS Subsidiary’s contractual obligations
to such Person;

 

provided that, except as otherwise permitted under subparagraph (h), the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Grace Period” means, (x) with respect to any Receivables Financing
Debt or other Indebtedness related to a Permitted Receivables Financing
following a reduction by Moody’s or S&P of the rating established with respect
to such Receivables Financing Debt or such other Indebtedness of EDS or any of
the EDS Subsidiaries, fifteen Business Days, (y) with respect to any Customer
Finance Transaction (which Customer Finance Transaction constitutes Material
Indebtedness), ten Business Days, or (z) with respect to any Material
Indebtedness other than as provided in clause (x) or (y), three Business Days,
provided that during such period neither EDS nor any EDS Subsidiary shall grant,
directly or indirectly, any material consideration or any other accommodation
(including shortening the maturity of, increasing the rate of interest or fees
payable on or otherwise modifying, in a manner adverse to EDS or any EDS
Subsidiary, the terms of such Material Indebtedness) to the holders or lenders
of such Material Indebtedness in order to obtain any waiver, consent, amendment
or other modification of or with respect to such Material Indebtedness from such
holders or lenders.

 

“Permitted LC Currency” means Dollars or one of the following freely
transferable and convertible currencies: Pounds Sterling, Euro, Australian
Dollars, Canadian Dollars, Swiss Francs, New Zealand Dollars, Brazilian Reais,
Hungarian Forint, Hong Kong Dollars, Indian Rupee, Singapore Dollars and
Japanese Yen and such other currencies as are mutually agreed to by the Fronting
Bank issuing the Letter of Credit to be denominated in such currency, the
Administrative Agent and EDS.

 

“Permitted Loan Currency” means Dollars or one of the following freely
transferable and convertible currencies: Pounds Sterling and Euro.

 

“Permitted Receivables Financing” means financing arrangements pursuant to which
EDS or one or more of the EDS Subsidiaries (or a combination thereof) realizes
cash proceeds in respect of Receivables and Related Security by selling or
otherwise transferring such Receivables and Related Security (on a non-recourse
basis, other than Standard Securitization Undertakings) to one or more
Receivables Subsidiaries, and such Receivables Subsidiary or Receivables
Subsidiaries realize cash proceeds in respect of such Receivables and Related
Security pursuant to a revolving committed financing arrangement, provided that
(a) EDS shall deliver to the Administrative Agent copies of all documentation
entered into in connection with any such financing arrangements to the extent
not otherwise delivered to the Administrative Agent and (b) EDS represents, in a
certificate of the Chief Financial Officer, Treasurer or Assistant Treasurer of
EDS delivered to the Administrative Agent, that the terms and conditions of such
financing arrangements are customary for accounts receivable

 

22



--------------------------------------------------------------------------------

securitization financings (which representation may be based on advice of EDS’s
advisors to the extent EDS has no reason to believe that such financing
arrangements are not customary for accounts receivable securitization
financings). It is understood that the financing arrangements provided for
pursuant to the Legacy Receivables Facility, as in effect on the Availability
Date, constitutes a Permitted Receivables Financing.

 

“Person” means any individual, entity, or Tribunal.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan
or any plan with respect to which the termination liabilities thereunder under
Title IV of ERISA do not exceed $8,000,000) subject to the provisions of Title
IV, and in respect of which EDS, any EDS Subsidiary or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 11.4(b).

 

“Potential Default” means any event or condition which constitutes a Default or
which, upon notice, lapse of time or both would unless cured or waived become a
Default.

 

“Pounds Sterling” and the sign “£” mean lawful money of the United Kingdom.

 

“Process Agent” means Corporation Service Company, 80 State Street, Albany, NY
12207-2543.

 

“Pro Rata” means, at any time, for each Lender, the ratio of the unpaid
principal balance of the Loans made by such Lender to the unpaid principal
balance of all Loans.

 

“Quarterly Date” means the last Business Day of each December, March, June and
September during the term of this Agreement.

 

“Receivable” means an Account owing to EDS or any EDS Subsidiary (before its
transfer to a Receivables Subsidiary), whether now existing or hereafter
arising, together with all cash collections and other cash proceeds in respect
of such Account, including all yield, finance charges or other related amounts
accruing in respect thereof and all cash proceeds of Related Security with
respect to such Receivable.

 

“Receivables Financing Debt” means, as of any date with respect to any Permitted
Receivables Financing or other arrangement pursuant to which Receivables are
sold in connection with a securitization or similar transaction (excluding for
the avoidance of doubt the NMCI Transaction), the amount of the outstanding
Receivables subject to such Permitted Receivables Financing or other transaction
that would be required to discharge all principal obligations to financing
parties (and would not be returned, directly or indirectly, to EDS or an EDS
Subsidiary) if all such Receivables

 

23



--------------------------------------------------------------------------------

were to be collected at such date and such Permitted Receivables Financing or
other transaction were to be terminated at such date.

 

“Receivables Subsidiary” means an EDS Subsidiary directly or indirectly wholly
owned by EDS that does not engage in any activities other than participating in
one or more Permitted Receivables Financings and activities incidental thereto,
provided that (a) such Subsidiary does not have any Indebtedness other than (i)
Indebtedness incurred pursuant to a Permitted Receivables Financing owed to
financing parties supported by Receivables and Related Security and (ii)
Subordinated Receivables Transfer Debt and (b) neither EDS nor any EDS
Subsidiary Guarantees any Indebtedness or other obligation of such Subsidiary,
other than Standard Securitization Undertakings.

 

“Register” shall have the meaning assigned to such term in Section 11.12(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Related Security” means, with respect to any Receivable:

 

(a) all of EDS’s or the applicable EDS Subsidiary’s right, title and interest in
and to any goods, the sale of which gave rise to such Receivable;

 

(b) all security pledged, assigned, hypothecated or granted to or held by EDS or
the applicable EDS Subsidiary to secure such Receivable;

 

(c) all guaranties, endorsements and indemnifications on, or of, any Receivable
or any of the foregoing (other than by EDS or any EDS Subsidiary that is not a
Receivables Subsidiary);

 

(d) all powers of attorney for the execution of any evidence of indebtedness or
security or other writing in connection therewith;

 

(e) all books, records, ledger cards and invoices related to such Receivable or
any of the foregoing, whether maintained electronically, in paper form or
otherwise;

 

(f) all evidences of the filing of financing statements and other statements and
the registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or secured parties, and certificates from
filing or other registration officers;

 

(g) all credit information, reports and memoranda relating thereto;

 

(h) all other writings related thereto; and

 

(i) all proceeds of any of the foregoing.

 

24



--------------------------------------------------------------------------------

“Required Currency” shall have the meaning assigned to such term in Section
3.16.

 

“Rights” means rights, remedies, powers, privileges, and benefits.

 

“S&P” means Standard & Poor’s Rating Service and its successors.

 

“Schedule” means a schedule attached hereto unless specified otherwise.

 

“SEC” means the Securities and Exchange Commission, or any governmental body or
agency succeeding to any of the primary functions of the Securities and Exchange
Commission.

 

“Section” means a section or subsection of this Agreement unless specified
otherwise.

 

“Section 11.15 Accounts” shall have the meaning assigned to such term in Section
11.15.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by EDS or any of the EDS Subsidiaries in
connection with a Permitted Receivables Financing that are customary for
accounts receivables securitization financings, provided that Standard
Securitization Undertakings shall not include any Guarantee of any Indebtedness
or collectability of any Receivables.

 

“State” shall have the meaning assigned to such term in Section 3.14.

 

“Subordinated Receivables Transfer Debt” means Indebtedness of a Receivables
Subsidiary owed to EDS or another EDS Subsidiary and incurred to finance the
purchase of Receivables and Related Security from EDS or another EDS Subsidiary
in connection with a Permitted Receivables Financing, provided that all proceeds
of such Indebtedness are applied by such Receivables Subsidiary to pay the
purchase price of such Receivables and Related Security.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent, provided
that the term “Subsidiary” shall not include any Person organized as a
non-profit entity.

 

25



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, at any date of determination, any EDS Domestic
Subsidiary that is a party to the Guaranty Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of EDS or the EDS
Subsidiaries shall be a Swap Agreement.

 

“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

 

“Synthetic Lease Obligations” means, with respect to any Synthetic Lease, at any
time, an amount equal to the sum of (a) all remaining rental obligations of the
lessee under such Synthetic Lease which are attributable to principal and,
without duplication, (b) all rental and purchase price payment obligations under
such Synthetic Lease assuming the lessee exercises the option to purchase the
leased property at the end of the lease term.

 

“Tangible Assets” of a Person means all assets of such Person other than
goodwill, software and other intangible assets, in each case determined in
accordance with GAAP.

 

“Taxes” means all taxes, assessments, fees, levies, imposts, duties, deductions,
withholdings, or other charges of any nature whatsoever from time to time or at
any time imposed by any Law or Tribunal.

 

“Total Indebtedness” means, as of any date, (a) the sum, without duplication, of
(i) the aggregate principal amount of Indebtedness of EDS and the EDS
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, (ii) the aggregate principal amount of Indebtedness
outstanding as of such date of Persons other than of EDS and the EDS
Subsidiaries, in the amount that would be reflected on a balance sheet of any
such Person prepared as of such date on a consolidated basis in accordance with
GAAP, to the extent Guaranteed by of EDS or any EDS Subsidiaries, (iii) all
Capital Lease Obligations and Synthetic Lease Obligations of EDS and the EDS
Subsidiaries, determined on a consolidated basis, as of such date, (iv) all
obligations, contingent or otherwise, of EDS and the EDS Subsidiaries as account
parties in respect of letters of credit (except, in the case of performance
letters of credit, to the extent no drawings have been made thereunder) and bank
guaranties (except, in the case of bank guaranties of performance, to the extent
no drawings have been made thereunder) and (v) all Receivables Financing Debt as
of such date.

 

26



--------------------------------------------------------------------------------

“Tribunal” means any (a) local, state, or federal judicial, executive, or
legislative authority, including any governmental agency or regulatory
authority, whether of the United States or any other country, or (b) private
arbitration board or panel.

 

“Utilization Fee” shall have the meaning assigned to such term in Section 4.2.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2. Other Definitional Provisions.

 

(a) Other Agreements. All terms defined in this Agreement shall have the
above-defined meanings when used in the Notes or any Loan Documents, and any
certificate, report or other document made or delivered pursuant to this
Agreement, unless the context therein shall otherwise require.

 

(b) To/From. Relative to the determination of any period of time, “from” means
“from and including” and “to” or “until” means “to but excluding”.

 

(c) References to Loan Documents. The words “hereof,” “herein,” “hereunder” and
similar terms when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(d) Accounting Terms; GAAP. As used herein and in any certificate or other
document made or delivered pursuant thereto, accounting terms relating to the
Borrowers but not defined in Article I and accounting terms partly defined in
Article I shall have the respective meanings given to them under GAAP, as in
effect from time to time, provided that, if EDS notifies the Administrative
Agent that EDS requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies EDS that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

(e) Include/Including. The term “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term.

 

27



--------------------------------------------------------------------------------

 

ARTICLE II

 

FACILITY

 

SECTION 2.1. Loans. Subject to and in reliance upon the terms, conditions,
representations, and warranties contained in this Agreement, each Lender,
severally, and not jointly, agrees to make Advances in Permitted Loan Currencies
to EDS and any of the other Borrowers, provided that no Lender shall be
obligated to make an Advance which, when added to such Lender’s Credit Exposure
(in the case of Credit Exposure denominated in Alternative Currencies,
calculated, as of the date of such Advance, by reference to the Dollar
Equivalent Value of such Credit Exposure) at such time would exceed such
Lender’s Committed Sum; provided, further that, no Lender shall be obligated to
make an Advance which, when added to the aggregate Credit Exposure (in the case
of Credit Exposure denominated in Alternative Currencies, calculated, as of the
date of such Advance, by reference to the Dollar Equivalent Value of such Credit
Exposure) of all Lenders would exceed the Aggregate Committed Sum. The
Administrative Agent shall maintain a record of each Lender’s Committed Sum,
Percentage and Credit Exposure. Each Lender’s Commitment shall continue in full
force and effect until, and expire on, the Commitment Termination Date, and no
Lender shall have any obligation to make any Loan or acquire participations in
Letters of Credit issued thereafter, provided that, each Borrower’s Obligations
and Lender’s Rights under the Loan Documents shall continue in full force and
effect until such Borrower’s Obligations are paid and performed in full. From
and after the Availability Date, through and including the Commitment
Termination Date, EDS and each other Borrower may borrow, repay, and reborrow
Loans hereunder.

 

SECTION 2.2. Loan Borrowing Procedure; Disbursement.

 

(a) Notice of Borrowing of Loans. Each Loan shall be made following a Borrower’s
Notice of Advance to the Administrative Agent requesting a Loan on a certain
Borrowing Date. Each Notice of Advance shall be given to the Administrative
Agent in writing or by telegraph, telex or telecopy, or by telephonic notice
(followed by a written confirmation) (i) not later than 11:00 a.m., New York,
New York time on the proposed Borrowing Date of each Loan which is a Base Rate
Loan, which proposed Borrowing Date shall be a Business Day, (ii) not later than
11:00 a.m., New York, New York time on the Eurocurrency Business Day that is
three Eurocurrency Business Days before the proposed Borrowing Date of each Loan
which is a Eurodollar Loan, which proposed Borrowing Date shall be a
Eurocurrency Business Day and (iii) not later than 10:00 a.m., New York, New
York time on the Eurocurrency Business Day that is three Eurocurrency Business
Days before the proposed Borrowing Date of each Loan which is to be a
Eurocurrency Loan, which proposed Borrowing Date shall be a Eurocurrency
Business Day. Each Loan shall be in an amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 (or, if advanced in an Alternative
Loan Currency, in an amount of such currency having a Dollar Equivalent Value,
on the Borrowing Date, substantially equal to $5,000,000 or a greater integral
multiple of $1,000,000), except for Loans for the remaining available Aggregate
Committed Sum or Loans required to

 

28



--------------------------------------------------------------------------------

finance the reimbursement of an LC Disbursement as contemplated by Section
2.5(e), which shall not be subject to the foregoing limitations.

 

(b) Funding of Loans. After receiving a Notice of Advance in the manner provided
herein, the Administrative Agent shall promptly notify each Lender by telephone
(confirmed immediately by telex, cable or telecopy), telecopy, telex or cable of
the terms of the Notice of Advance and such Lender’s Percentage of the requested
Loan. Each Lender shall, (i) before 1:00 p.m., New York, New York time on the
Borrowing Date specified in the Notice of Advance, deposit with the
Administrative Agent at its Payment Office for Dollars, and, in same day funds,
for any Loan denominated in Dollars, such Lender’s Percentage of such Loan and
(ii) before 12:00 noon, New York, New York time on the Borrowing Date specified
in the Notice of Advance, deposit with the Administrative Agent at its Payment
Office for Alternative Currencies, and in same day funds, for any Loan
denominated in any Alternative Loan Currency, such Lender’s Percentage of such
Loan. Upon fulfillment of all applicable conditions set forth herein, including
receipt by the Administrative Agent of a duly executed Note for each Lender from
the relevant Borrower (provided, however, that EDS shall be required only to
provide to each Lender a Note in the form of Exhibit E to evidence all Loans
from such Lender to EDS) and after receipt by the Administrative Agent of such
funds, the Administrative Agent shall pay or deliver all funds so received to
the order of the relevant Borrower to the account specified in the Notice of
Advance; provided that the proceeds of Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the applicable Fronting Bank.

 

(c) Failure to Fund Loans. The failure of any Lender to make any Advance
required to be made by it hereunder shall not relieve any other Lender of its
obligation to make its Advance hereunder. If any Lender fails to provide its
Percentage of any Loan and if all conditions to such Loan have apparently been
satisfied, the Administrative Agent will make available to the relevant Borrower
the funds received by it from the other Lenders. Neither the Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder. Upon the failure of a Lender to make an
Advance required to be made by it hereunder, the Administrative Agent shall
notify EDS, the relevant Borrower (if other than EDS) and all Lenders, and shall
consult with all Lenders (other than the defaulting Lender) to determine whether
one or more of such Lenders will make an additional Advance to cover the
shortfall created by the defaulting Lender’s failure to fund its Advance. If
Lenders decline to cover such shortfall, the Administrative Agent shall use good
faith efforts to obtain one or more banks, acceptable to EDS, to replace the
defaulting Lender, but neither the Administrative Agent nor any other Lender
shall have any liability or obligation whatsoever as a result of the failure to
obtain a replacement for such Lender.

 

(d) Funding by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Loan that such Lender
will not make available to the Administrative Agent such Lender’s Percentage of
such Loan, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Loan in
accordance with this

 

29



--------------------------------------------------------------------------------

Section 2.2. The Administrative Agent may, in reliance upon such assumption,
make available a corresponding amount to or on behalf of the relevant Borrower
on such date. If and to the extent any Lender shall not have so made its
Percentage of any Loan available to the Administrative Agent, the relevant
Borrower shall repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to or on behalf of such Borrower until the date
such amount is repaid to the Administrative Agent, at the rate per annum
applicable to the Loan in question. Each Lender shall record in its records, or
at its option on the schedule attached to its applicable Note, the date, amount
and currency of each Loan made by such Lender thereunder, each repayment or
prepayment thereof, and the dates on which each Interest Period for such Loan
shall begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount owing and unpaid on such
Note. The failure to so record or any error in so recording any such amount
shall not, however, limit or otherwise affect the obligations of any Borrower
hereunder or under any Note to repay the principal amount of each Loan to such
Lender together with all interest accruing thereon.

 

SECTION 2.3. Several Obligations. The failure of any Lender to perform its
obligations under this Agreement shall not affect the obligations of any
Borrower toward any other Lender or the obligations of any Lender toward any
Borrower, nor shall any other Lender be liable for the failure of such Lender to
perform its obligations under this Agreement.

 

SECTION 2.4. Determination of Availability. At or before thirty minutes after
the time for delivery of a Notice of Advance pursuant to Section 2.2(a), and
promptly after delivery of a notice requesting the issuance, amendment, renewal
or extension of a Letter of Credit pursuant to Section 2.5(b) (and before such
issuance, amendment, renewal or extension is effective), the Administrative
Agent will make a determination of the Dollar Equivalent Value of the Credit
Exposure for purposes of calculating whether the making of the requested Loan,
or the issuance, amendment, renewal or extension of such Letter of Credit, as
the case may be, would cause the Credit Exposure to exceed the Aggregate
Committed Sum.

 

SECTION 2.5. Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein applicable to the issuance of Letters of Credit, any Borrower
may request the issuance by any Fronting Bank of Letters of Credit for such
Borrower’s own account, and, subject to such terms and conditions, the Fronting
Bank of which such request is made shall issue promptly any requested Letter of
Credit in each instance in a form reasonably acceptable to the Administrative
Agent and the applicable Fronting Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, any Fronting Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control and if any such application
or other agreement contains any provisions relating to providing security for
the reimbursement or other obligations of the Borrower with respect to any
Letter of

 

30



--------------------------------------------------------------------------------

Credit, such provisions shall be deemed to be without force or effect. It is
understood that a Letter of Credit may recite that it is issued for the account
of an EDS Subsidiary or for the account of a joint venture to which a Borrower
or an EDS Subsidiary is a party; provided that any such recital shall not be
construed to affect the applicable Borrower’s obligations hereunder as the
account party with respect to such Letter of Credit. Unless otherwise agreed by
the applicable Fronting Bank and to the extent permitted under applicable
federal regulations, the face amount of a Letter of Credit shall not be less
than U.S. $100,000 (or the Alternative LC Currency equivalent thereof).

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the requesting Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Fronting Bank) to
the applicable Fronting Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount and currency (which shall be a Permitted LC
Currency) of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Fronting
Bank, the applicable Borrower also shall submit a letter of credit application
on such Fronting Bank’s standard form in connection with any request for a
Letter of Credit, provided that any such application shall be subject to the
provisions of Section 2.5(a). A Letter of Credit shall be issued, amended to
increase the maximum amount that may be drawn under the Letter of Credit,
renewed or extended only if (and upon such issuance, amendment, renewal or
extension of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the aggregate Credit Exposure (in the case of any part of
the Credit Exposure denominated in Alternative Currencies, calculated, as of the
date of such issuance, amendment, renewal or extension, by reference to the
Dollar Equivalent Value of such Credit Exposure) will not exceed the Aggregate
Committed Sum. The Administrative Agent shall promptly notify the Lenders of the
issuance of a Letter of Credit, including the amount and currency thereof.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is thirty Business Days prior to the Commitment
Termination Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Fronting Bank or the Lenders, the applicable
Fronting Bank hereby grants to each Lender, and each Lender hereby acquires from
such Fronting Bank, a participation in such Letter of Credit equal to such
Lender’s Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in

 

31



--------------------------------------------------------------------------------

furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Fronting Bank, such Lender’s Percentage of each LC Disbursement made by such
Fronting Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to such Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Potential Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If a Fronting Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent (or the Fronting Bank in the
case of a reimbursement to be made in an Alternative LC Currency pursuant to
Section 2.5(k)) an amount equal to such LC Disbursement as follows: (i) if such
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on the date such LC Disbursement is made, not later than
12:00 noon, New York City time, on that date; or (ii) if such Borrower shall
have not received notice of such LC Disbursement prior to 10:00 a.m., New York
City time, on the date such LC Disbursement is made, then not later than 12:00
noon, New York City time, on (A) the Business Day that such Borrower receives
such notice, if such Borrower receives such notice prior to 10:00 a.m., New York
City time, on such day or (B) the Business Day immediately following the
Business Day such Borrower receives such notice, if such Borrower does not
receive such notice prior to 10:00 a.m., New York City time, on the day of its
receipt; provided that such Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.2(a) that, subject to the
conditions to borrowing set forth herein, such payment be financed with a Base
Rate Loan (which must be in Dollars, in compliance with paragraph (k) of this
Section, if such LC Disbursement is under an Alternative Currency Letter of
Credit) and, to the extent so financed, such Borrower’s obligation to reimburse
such LC Disbursement shall be discharged and replaced by the resulting Base Rate
Loan. If the applicable Borrower fails to make such payment when due, such
Borrower shall be deemed to have made a request (including a deemed Notice of
Advance) in accordance with Section 2.2(a) that, subject to the conditions to
borrowing set forth herein, such payment be financed with a Base Rate Loan
(which must be in Dollars, in compliance with paragraph (k) of this Section, if
such LC Disbursement is under an Alternative Currency Letter of Credit) and, to
the extent so financed, such LC Disbursement shall be discharged and replaced by
the resulting Base Rate Loan. Solely for purposes of determining whether a Loan
may be made to the Borrower as contemplated by the two immediately preceding
sentences, the amount of the Credit Exposure at the time of determination shall
be assumed to be reduced by the amount equal to the amount of such Credit
Exposure attributable to such LC Disbursement that will be discharged and
replaced by such Loan. If the applicable Borrower fails to make such payment
when due and such payment is not financed in accordance with this paragraph (e)
(including as a result of the failure to satisfy any condition to the making of

 

32



--------------------------------------------------------------------------------

a Base Rate Loan requested or deemed requested as provided above), the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from such Borrower in respect thereof and such Lender’s
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Percentage of the payment then due from such
Borrower (subject to paragraph (k) of this Section), in the same manner as
provided in Section 2.2(b) and (c) with respect to Loans made by such Lender
(and Sections 2.2(b) and (c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Fronting Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Fronting Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Fronting
Bank, then to such Lenders and such Fronting Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse a Fronting
Bank for any LC Disbursement (other than the funding of Base Rate Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Fronting Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Fronting Banks
(including the Fronting Bank that issued the relevant Letter of Credit), nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Fronting Bank; provided that the foregoing shall not be construed to
excuse the applicable Fronting Bank from liability to the applicable Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by such Fronting Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

 

33



--------------------------------------------------------------------------------

The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of a Fronting Bank (as finally determined by a
court of competent jurisdiction), such Fronting Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, such Fronting Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. A Fronting Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Fronting Bank shall promptly notify the
Administrative Agent and the applicable Borrower (in accordance with the
applicable provisions of Section 11.4) by electronic mail (confirmed by
telecopy) of (i) such demand for payment and whether such Fronting Bank has made
or will make an LC Disbursement thereunder and (ii) if the notice delivered
pursuant to the foregoing clause (i) is delivered prior to the day on which such
LC Disbursement is made, the making of such LC Disbursement; provided that any
failure to give or delay in giving any such notice shall not relieve the
applicable Borrower of its obligation to reimburse such Fronting Bank and the
Lenders with respect to any such LC Disbursement in accordance with the terms of
this Agreement.

 

(h) Interim Interest. If a Fronting Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 3.6 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Fronting
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Fronting Bank
shall be for the account of such Lender in proportion to the amount of such
payment.

 

(i) Addition or Termination of the Fronting Banks. (i) The status of any
Fronting Bank as a “Fronting Bank” may be terminated at any time by mutual
agreement of such Fronting Bank and EDS and notice to the Administrative Agent
of such termination. The Administrative Agent shall notify the Lenders of any
such termination of a Fronting Bank. At the time any such termination shall
become effective, the applicable Borrower shall pay all unpaid fees accrued to
the effective date of such termination for the account of the terminated
Fronting Bank pursuant to Section 4.3. After the termination of a Fronting Bank
hereunder, the terminated Fronting Bank shall remain a party hereto and shall
continue to have all the rights and obligations of a

 

34



--------------------------------------------------------------------------------

Fronting Bank under this Agreement with respect to Letters of Credit issued by
it prior to such termination, but shall not be required to issue additional
Letters of Credit.

 

(ii) Any Lender may become a Fronting Bank by written agreement between such
Lender and EDS, subject to notice to and the consent of the Administrative
Agent. The Administrative Agent shall notify the Lenders of the designation of
any additional Fronting Bank hereunder.

 

(iii) A Fronting Bank shall not cease to be a Fronting Bank by reason of it
ceasing to be a Lender.

 

(j) Cash Collateralization. If any Default shall occur and be continuing, on the
Business Day that EDS receives notice from the Administrative Agent that the
Majority Lenders have demanded the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date attributable
to Letters of Credit issued for the account of such Borrower, plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Default with respect to any Borrower described in clause
(f) or (g) of Section 8.1. Such deposits of cash collateral shall be made in the
respective amounts and currencies that correspond to the amounts and currencies
of the LC Exposure in respect of each Letter of Credit. Such deposits shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. The Administrative Agent agrees to hold such
deposits in an interest bearing account. Interest on such deposits shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Fronting Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of a Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Defaults have been cured or waived.

 

(k) Alternative Currency Letters of Credit. The following provisions shall apply
in the event of any LC Disbursement under an Alternative Currency Letter of
Credit:

 

(i) Subject to paragraph (iii) below, the obligation of the applicable Borrower
to reimburse the applicable Fronting Bank for any LC Disbursement under any
Alternative Currency Letter of Credit, and to pay interest thereon, may, at the
option of such Borrower, be paid in the Alternative LC Currency in which

 

35



--------------------------------------------------------------------------------

such LC Disbursement is made directly to the applicable Fronting Bank or in
Dollars to the Administrative Agent; provided that any such payment in Dollars
shall be made in compliance with paragraph (iv) below.

 

(ii) The obligation of each Lender under paragraphs (d) and (e) of this Section
to pay its Percentage of any unpaid LC Disbursement under any Alternative
Currency Letter of Credit shall be payable only in Dollars and shall be in an
amount equal to such Percentage of the Dollar Equivalent Value of such
unreimbursed LC Disbursement determined as provided in paragraph (iv) below.
Under no circumstances shall the provisions hereof permitting the issuance of
Letters of Credit in an Alternative LC Currency be construed, by implication or
otherwise, as imposing any obligation upon any Lender to pay a Fronting Bank its
Percentage of any LC Disbursement, or to accept any payment from any Borrower in
respect of any unreimbursed LC Disbursement, in any currency other than Dollars.

 

(iii) If and to the extent that any Lender pays its Percentage of any
unreimbursed LC Disbursement under any Alternative Currency Letter of Credit,
then, notwithstanding clause (i) above, the obligation of the applicable
Borrower to reimburse the portion of such unreimbursed LC Disbursement funded by
such Lender shall be converted to, and shall be payable only in, Dollars (in an
amount equal to the Dollar amount funded by such Lender as provided above) and
shall not be discharged by paying an amount in any other currency.

 

(iv) The amount of any payment to be made in Dollars in respect of any
unreimbursed LC Disbursement under any Alternative Currency Letter of Credit
(whether made by a Borrower under paragraph (i) above or by a Lender under
paragraph (ii) above) shall be calculated based on the Dollar Equivalent Value
of the relevant amount of the applicable Alternative LC Currency, calculated as
of the date of payment. In addition, if a Fronting Bank is reimbursed in Dollars
for any such LC Disbursement, then such Fronting Bank may demand payment from
the applicable Borrower (by notice through the Administrative Agent) of such
amount as will (in the reasonable determination of such Fronting Bank) reimburse
such Fronting Bank for any loss or expense caused by the failure to receive
payment in the applicable Alternative LC Currency, and such Borrower shall make
such payment with 10 Business Days after receipt of such demand.

 

(v) Each Fronting Bank shall notify the Administrative Agent of any payment
received by it in respect of the reimbursement of an LC Disbursement.

 

(l) Transfers of Letters of Credit to be Governed by Other Agreements. If a
Borrower at whose request an outstanding Letter of Credit has been issued and
the Fronting Bank issuing such Letter of Credit shall agree to enter into a
bilateral letter of credit agreement to govern such Letter of Credit and the
reimbursement of any disbursements made by such Fronting Bank thereunder or
shall agree to treat such Letter of Credit as a letter of credit issued under an
existing bilateral letter of credit agreement to which such Borrower and such
Fronting Bank are parties, at close of business upon the

 

36



--------------------------------------------------------------------------------

date set forth in a notice of such action to be given as provided herein below,
such Letter of Credit shall no longer be deemed to be a Letter of Credit issued
under this Agreement, the participations of the Lenders in such Letter of Credit
arising under Section 2.5(d) shall be cancelled and without further force or
effect, the face amount of such Letter of Credit shall cease to be a part of the
LC Exposure and all of the respective rights and obligations of such Fronting
Bank, the Lenders, the Administrative Agent, such Borrower, EDS, the other
Borrowers and each Subsidiary Guarantor arising under this Agreement and the
other Loan Documents with respect to such Letter of Credit (other than those
rights to receive any payment or performance in accordance with the terms of
this Agreement or any other Loan Document that have accrued prior to such time
and rights to indemnification attributable to events or circumstances prior to
such time) shall be terminated and this Agreement shall no longer apply to or
govern such Letter of Credit. Any such action with respect to such a Letter of
Credit shall not affect in any manner the rights and obligations of the parties
hereto with respect to any other Letters of Credit. Such Borrower and such
Fronting Bank shall give the Administrative Agent three Business Days prior
notice of any such proposed action with respect to an outstanding Letter of
Credit, which notice shall identify such Letter of Credit to be affected by such
action, the number of such Letter of Credit, the beneficiary of such Letter of
Credit, the account party for whose account such Letter of Credit was issued,
the applicable Borrower, the Fronting Bank issuing such Letter of Credit, the
face amount of such Letter of Credit and the date on which such Letter of Credit
will cease to be as a Letter of Credit hereunder.

 

ARTICLE III

 

TERMS OF PAYMENT

 

SECTION 3.1. Notes. Loans and interest thereon shall be evidenced by promissory
notes substantially in the form and upon the terms of Exhibit E in the case of
EDS or Exhibit F in the case of any other Borrower, respectively, duly executed
by the applicable Borrower (the “Notes”) and shall be due and payable in
accordance with this Agreement and the terms of such Notes.

 

SECTION 3.2. Payments on Notes. The unpaid principal balance of each Note, and
all accrued but unpaid interest thereon, shall be due and payable on the
Commitment Termination Date. The Administrative Agent shall deliver to each
Borrower and EDS notice of each payment of interest, principal, facility fee or
other payment required to be made on each Loan not less than three Business Days
or Eurocurrency Business Days, as applicable, prior to the due date thereof;
provided, however, that failure to provide such notice will not affect any
Borrower’s Obligations hereunder. Each payment or prepayment on the Obligations
and payments of fees must be paid at (i) the Administrative Agent’s Payment
Office for Dollars, if the payment is due in Dollars and (ii) the Administrative
Agent’s Payment Office for Alternative Currencies, if the payment is due in any
currency other than Dollars, in funds which are or will be available for
immediate use by Administrative Agent at such address on or before (1) 1:00
p.m., New York, New York time, on the day due, in the case of Base Rate

 

37



--------------------------------------------------------------------------------

Loans and Eurodollar Loans and (2) 12:00 noon, New York, New York time on the
day due in the case of Eurocurrency Loans. Funds received after such time shall
be deemed to have been received by the Administrative Agent on the next
following Business Day (in the case of Base Rate Loans) or Eurocurrency Business
Day (in the case of Eurodollar Loans or Eurocurrency Loans). Amounts received by
the Administrative Agent for the account of another Person shall be promptly
remitted in like funds to such other Person. If, in the case of Base Rate Loans,
any action is required or any payment is to be made on a day which is not a
Business Day, then such action or payment shall be delayed until the next
succeeding Business Day. If, in the case of Eurodollar Loans or Eurocurrency
Loans, any action is required or any payment is to be made on a day which is not
a Eurocurrency Business Day, then such action or payment shall be delayed until
the next Eurocurrency Business Day unless a payment by a Borrower of a
Eurodollar Loan or a Eurocurrency Loan is involved and the next Eurocurrency
Business Day would fall in the succeeding calendar month, in which event such
payment shall be made on the immediately preceding Eurocurrency Business Day.
Any extension of time shall be included in the computation of payments of
interest. Upon receipt of any payment of principal or interest from a Borrower
hereunder the Administrative Agent will promptly thereafter cause to be
distributed (x) like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Sections 3.5,
3.10, 3.11, 3.12 or 3.14) to the Lenders for the account of their respective
Applicable Lending Offices and (y) like funds relating to the payment of any
other amount payable to any Lender or Fronting Bank to such Lender for the
account of its Applicable Lending Office or to such Fronting Bank, in each case
to be applied in accordance with the terms of this Agreement. Upon any
assignment of any Lender’s Commitment pursuant to Section 11.12 and after
notification thereof to the Administrative Agent, the Administrative Agent shall
make all payments hereunder in respect of the interest assigned thereby to the
assignee.

 

SECTION 3.3. Interest. The Loans from day to day shall bear interest on the
outstanding principal balance thereof at a rate per annum equal to the lesser of
(a) the Highest Lawful Rate, or (b) (i) in the case of Base Rate Loans, the Base
Rate, (ii) in the case of Eurodollar Loans, the Eurodollar Rate and (iii) in the
case of Eurocurrency Loans, the Eurocurrency Rate. Accrued interest on each Loan
is payable in arrears, (x) in the case of Base Rate Loans, on each Interest
Payment Date, and, (y) in the case of Eurodollar Loans and Eurocurrency Loans,
on the last day of each Interest Period with respect to such Loan or if
occurring earlier in any case, the Commitment Termination Date; provided,
however, as to any Loan having an Interest Period longer than three months, in
the case of Eurodollar Loans or Eurocurrency Loans, interest shall also be
payable on each day which is at an interval of three months after the first day
of such Interest Period. Interest accrued on the principal of each Loan after
the maturity thereof and, to the extent permitted by applicable Law, interest on
other overdue amounts, shall be payable on demand. Each determination by the
Administrative Agent of the rate of interest applicable to any Loan or LC
Disbursement shall be conclusive in the absence of manifest error and each
change in the Base Rate and Highest Lawful Rate, subject to the terms hereof,
will become effective, without notice to any Borrower, upon the effective date
of such change.

 

38



--------------------------------------------------------------------------------

SECTION 3.4. Continuation/Conversion with Respect to Loans.

 

(a) Conversion of Loans. Any Borrower may elect at any time to convert all or
any part (but, if less than all, not less than $5,000,000 or any greater
integral multiple of $1,000,000) of any outstanding Base Rate Loan to a
Eurodollar Loan or of any outstanding Eurodollar Loan to a Base Rate Loan by
giving the Administrative Agent an irrevocable notice of such election, in the
form of Exhibit D hereto (the “Notice of Continuation/Conversion”) not later
than 12:00 noon, New York, New York time, on the second Business Day before the
date of conversion, in the case of conversion into a Base Rate Loan, or 12:00
noon, New York, New York time on the third Eurocurrency Business Day before the
date of the conversion, in the case of conversion into a Eurodollar Loan,
specifying the date of conversion, the type of Loan into which each such Loan or
specified portion thereof shall be converted and, if a Base Rate Loan is to be
converted to a Eurodollar Loan, the duration of the Interest Period applicable
thereto. Any conversion pursuant to this clause (a) other than a conversion from
a Base Rate Loan to a Eurodollar Loan, shall be made on the last day of an
Interest Period.

 

(b) Continuation of Loans. Any Borrower may elect to continue (on the last day
of the applicable Interest Period) any Eurodollar Loan or Eurocurrency Loan as
the same type of Loan by giving the Administrative Agent an irrevocable Notice
of Continuation/Conversion not later than 12:00 noon, New York, New York time,
the third Eurocurrency Business Day before the last day of such Interest Period,
if continuing a Eurodollar Loan or Eurocurrency Loan. The Notice of
Continuation/Conversion shall specify the portion of such Loan that shall be
continued and the duration of the Interest Period applicable thereto.

 

(c) Coordination with Interest Periods. Notwithstanding anything in clause (a)
and (b) of this Section 3.4 to the contrary, but without limiting Section 3.5,
each Borrower shall use its reasonable efforts to exercise its options with
regard to electing to convert into or continue a Loan so that, on any date on
which the Committed Sum is reduced pursuant to Section 4.3, it will not be
necessary to prepay any Loan that does not have an Interest Period ending on
such date.

 

(d) Inapplicability of Conditions Precedent. Loans continued or converted
pursuant to this Section 3.4 shall not constitute new Loans for purposes of
Section 5.2 hereof.

 

(e) Failure to Provide Notice. If no Notice of Continuation/Conversion is given
with respect to any Loan prior to the time specified in this Section 3.4 or if a
Notice of Continuation/Conversion is given, but it is incomplete, the
Administrative Agent shall use good faith efforts to contact the relevant
Borrower to obtain a Notice of Continuation/Conversion or to complete the
information required thereby, but if a complete Notice of
Continuation/Conversion is not provided in a timely fashion, the relevant
Borrower shall be deemed to have converted such Loan, if denominated in Dollars,
into a Base Rate Loan or, if a Eurocurrency Loan, to have continued such Loan as
a Eurocurrency Loan having an Interest Period equivalent to the Interest Period
then

 

39



--------------------------------------------------------------------------------

ending, on the last day of the applicable Interest Period and the Administrative
Agent shall promptly notify the relevant Borrower of such conversion or
continuation.

 

(f) Continuation/Conversion in Default Situations. Notwithstanding anything to
the contrary contained in this Section 3.4, no Eurodollar Loan or Eurocurrency
Loan may be continued as such or converted into another type of Loan when any
Default exists, but on the last day of the applicable Interest Period (i) each
such Eurodollar Loan shall be automatically converted to a Base Rate Loan and
(ii) each such Eurocurrency Loan shall be due and payable.

 

SECTION 3.5. Funding Losses. If any Borrower makes any payment of principal with
respect to (or a Lender is forced to assign pursuant to Section 3.17(b) hereof)
any Loan, other than a Base Rate Loan, on any day other than the last day of the
Interest Period applicable thereto, or if any Borrower fails to borrow or prepay
any Loan after the applicable notice has been given to any Lender by the
Administrative Agent or if any Borrower converts a Loan from a Eurodollar Loan
at any time other than at the end of the relevant Interest Period, such Borrower
shall reimburse each affected Lender, on demand, for any resulting loss or
expense, including any loss incurred in obtaining, liquidating, employing or
redeploying deposits or foreign currencies from third parties, for the period
after any such payment, conversion, or failure to borrow, through the end of
such Interest Period (the calculation of such loss or expense shall include a
credit (not in excess of such loss or expense) for the interest that could be
earned by such Lender as a result of redepositing or redeploying such amount),
together with interest thereon at the Compensation Rate from the date of demand
until paid in full, provided that, the Administrative Agent shall have delivered
to such Borrower a certificate of each affected Lender as to the amount of such
loss or expense, which certificate shall be conclusive in the absence of
manifest error.

 

SECTION 3.6. Default Rates. To the extent permitted by Law, all past-due
Obligations and accrued and unpaid interest thereon and fees shall bear interest
from maturity (stated or by acceleration) at a rate per annum from day to day
equal to the lesser of (i) the Highest Lawful Rate or (ii) the interest rate
then being charged on such Obligations or portion thereof hereunder plus two
percent per annum. Any sum referred to in Section 8.1(a)(ii) not paid when due
in accordance with the terms of the Loan Documents shall bear interest at the
Compensation Rate from the due date thereof until the earlier of (i) the date
such sum is paid in full, or (ii) the date any applicable grace period expires.

 

SECTION 3.7. Interest and Fee Calculations. All payments of interest and fees
shall be calculated on the basis of actual number of days (including the first
day but excluding the last day) elapsed during the period for which such
interest or fee is payable but computed as if each calendar year consisted of
360 days, provided that the Base Rate shall be computed on the basis of a
calendar year of 365 (or 366, as the case may be) days.

 

SECTION 3.8. Mandatory Principal Prepayments. If the Administrative Agent
determines that, as a result of fluctuations in exchange rates, the Dollar
Equivalent

 

40



--------------------------------------------------------------------------------

Value of the total Credit Exposure exceeds 102% of the Aggregate Committed Sum,
as reduced pursuant to Section 4.4, the Administrative Agent shall provide
notice thereof to EDS and EDS (or, if no Loans are then outstanding to EDS, any
other Borrower) shall make a mandatory principal prepayment, in Dollars (or, in
any other Permitted Loan Currency then owing by EDS or any other Borrower), of
the Loans in the amount by which the Credit Exposure exceeds the Aggregate
Committed Sum within one Eurocurrency Business Day after notice from the
Administrative Agent requesting such prepayment; provided that, if no Loans are
outstanding or if after giving effect to the prepayment of all Loans, the Credit
Exposure would continue to exceed the Aggregate Committed Sum, then the
applicable Borrower or Borrowers shall cash collateralize the LC Exposure
pursuant to Section 2.5(j) in the amount by which the Credit Exposure exceeds
the Aggregate Committed Sum (after giving effect to prepayment of any
outstanding Loans) within (x) one Business Day in the case of deposits in
Dollars and (y) three Eurocurrency Business Days in the case of deposits made in
Permitted LC Currencies. Any cash collateral so deposited with the
Administrative Agent pursuant to the proviso to the preceding sentence shall be
treated as reducing the Credit Exposure for purposes of future determinations
under this Section 3.8 (but not for purposes of other provisions of this
Agreement) so long as such deposits are held as cash collateral hereunder. The
Administrative Agent will from time to time release to EDS any cash collateral
so deposited pursuant to this Section 3.8; provided that (x) after giving effect
to such release, the Dollar Equivalent Value of the Credit Exposure shall not
exceed the Aggregate Committed Sum and (y) no Potential Default or Default has
occurred and is continuing. Any Lender may request at any time or from time to
time that the Administrative Agent determine the Dollar Equivalent Value of the
Credit Exposure for purposes of evaluating whether the Dollar Equivalent Value
of the Credit Exposure exceeds the Aggregate Committed Sum. The Administrative
Agent shall notify such Lender and EDS of its conclusion. The Administrative
Agent also agrees (a) to notify EDS of any determination by it of the Dollar
Equivalent Value of the Credit Exposure pursuant to this Section and, (b) upon
request by EDS, to determine such Dollar Equivalent Value and notify EDS of the
amount so determined.

 

SECTION 3.9. Voluntary Principal Prepayments. Upon giving the Administrative
Agent two Business Days’ notice, in the case of a prepayment of a Base Rate
Loan, two Eurocurrency Business Days’ notice, in the case of a prepayment of a
Eurodollar Loan, or three Eurocurrency Business Days’ notice, in the case of a
prepayment of a Eurocurrency Loan, each Borrower shall be entitled to prepay any
Loan from time to time and at any time, in whole or in part, without premium or
penalty (subject, however, to the Borrowers’ other obligations hereunder in
respect of funding losses and other matters), provided that (a) each partial
prepayment shall equal or exceed the principal amount of (i) $5,000,000 (or the
Dollar Equivalent Value thereof if such prepayment is made in any currency other
than Dollars) or, if greater, an integral multiple of $1,000,000 (or the Dollar
Equivalent Value thereof if such prepayment is made in any currency other than
Dollars) in the aggregate for Loans or (ii) the unpaid principal balance of any
Loan being prepaid in full, (b) a Borrower shall only be entitled to make a
prepayment if all accrued interest on the amount prepaid (including past due
interest, if any) payable hereunder shall be paid to the date of such prepayment
and (c) except as otherwise set forth herein, prepayments of Eurodollar Loans or
Eurocurrency Loans shall

 

41



--------------------------------------------------------------------------------

only be made on a Eurocurrency Business Day. Prior to the Commitment Termination
Date, the Loans prepaid may, subject to the conditions of this Agreement, be
reborrowed hereunder, and this Agreement shall not be deemed to be terminated or
canceled prior to the expiration or termination of Lenders’ Commitments solely
because the Obligations may from time to time be paid in full or no LC Exposure
exists.

 

SECTION 3.10. Inadequacy of Eurodollar or Eurocurrency Pricing. If with respect
to any Interest Period for any Eurodollar Loan or any Eurocurrency Loan (i) the
Administrative Agent determines (which determination shall be binding and
conclusive on all parties) that by reason of circumstances affecting the
interbank eurocurrency market generally, deposits in any Permitted Loan Currency
in which a Loan is then outstanding (in the applicable amounts) are not being
offered to the relevant Lenders in the interbank eurocurrency market for such
Interest Period or (ii) Majority Lenders advise the Administrative Agent that
the Eurodollar Rate or the Eurocurrency Rate, as the case may be, will not
adequately and fairly reflect the cost to such Lenders of maintaining or funding
such Eurodollar Loan or such Eurocurrency Loan for such Interest Period, and the
Administrative Agent shall forthwith give notice thereof to EDS and all affected
Borrowers and Lenders, whereupon until the Administrative Agent notifies EDS and
such affected Borrowers that the circumstances giving rise to such suspension no
longer exist, (A) the obligation of the Lenders to make Eurodollar Loans or
Eurocurrency Loans in the relevant currency shall be suspended, and (B) all
affected Borrowers shall either (1) repay in full the then outstanding principal
amount of the affected Loans, together with accrued interest thereon, on the
last day of the then-current Interest Period applicable thereto, (2) convert
such affected Loans (if such affected Loans are Eurodollar Loans) to Base Rate
Loans in accordance with Section 3.4 of this Agreement at the end of the
then–current Interest Period applicable to such affected Loans or (3) exercise
the option set forth in Section 3.17(b).

 

SECTION 3.11. Illegality. If, after the date of this Agreement, the adoption of
any applicable Law or any change therein, or any change in the interpretation or
administration thereof by any Tribunal charged with the interpretation or
administration thereof, or compliance by any Lender or Fronting Bank with any
request or directive of any such authority, central bank or comparable agency,
shall make it unlawful or impossible for any Lender to make, maintain or fund
its Eurodollar Loans or Eurocurrency Loans or any of them or any Fronting Bank
to issue any Letter of Credit, and such Lender or Fronting Bank shall so notify
the Administrative Agent, which shall notify EDS (and, if EDS shall so request,
such Lender or Fronting Bank shall provide EDS with reasonable evidence of such
illegality or impossibility), then, until such Lender or Fronting Bank, as the
case may be, notifies EDS, via the Administrative Agent, that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Loans and/or Eurocurrency Loans, as the case may be, or to
convert Base Rate Loans to Eurodollar Loans, or of such Fronting Bank to issue
any Letter of Credit, shall be suspended; provided, however, if such
unlawfulness or impossibility affects only a Lender’s ability to make, maintain
or fund Loans in certain currencies or a Fronting Bank’s ability to issue any
Letter of Credit in certain currencies, such Lender’s or Fronting Bank’s
obligations hereunder in respect of other currencies shall not be affected.
Subject to the provisions of Section 3.17(a), if such Lender shall

 

42



--------------------------------------------------------------------------------

determine that it may not lawfully continue to maintain and fund any of its
outstanding Eurodollar Loans or Eurocurrency Loans or any of them to maturity
and shall so specify in such notice, each affected Borrower shall immediately
prepay in full the then outstanding principal amount of each such Loan together
with accrued interest thereon without premium or penalty (subject, however, to
the Borrowers’ other obligations hereunder in respect of funding losses and
other matters), provided that, concurrently with prepaying each such Loan the
affected Borrower may (i) borrow a Base Rate Loan in an equal principal amount
(or, if the Loan being prepaid is denominated in a currency other than Dollars,
a Base Rate Loan in the Dollar Equivalent Value of the Loan so prepaid) from
such Lender or, if such circumstances affect only certain Permitted Loan
Currencies borrow a Eurocurrency Loan in a Permitted Loan Currency other than
the affected Permitted Loan Currency and in any amount substantially equivalent
to the Loan being prepaid. Any Lender that has given a notice of unlawfulness
pursuant to this Section 3.11 shall rescind such notice promptly upon the
cessation of such unlawfulness by giving notice to the Administrative Agent, EDS
and the affected Borrower(s).

 

SECTION 3.12. Increased Cost and Reduced Return.

 

(a) Increases in Reserve Requirements. If, after the date hereof, the adoption
of any applicable Law or any change therein, or any change in the interpretation
or administration thereof by any Tribunal charged with the interpretation or
administration thereof, or compliance by any Lender (or its lending office) or
any Fronting Bank with any request or directive of general applicability
(whether or not having the force of Law) of any such Tribunal shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including any such requirement imposed by the Board, but excluding with respect
to any Eurodollar Loan or Eurocurrency Loan any such requirement included in an
applicable Eurocurrency Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by such Lender (or its Applicable Lending
Office) or such Fronting Bank, or shall impose on such Lender (or its Applicable
Lending Office) or such Fronting Bank or on the London interbank market any
other condition affecting its Eurodollar Loans, Eurocurrency Loans, its Notes
evidencing such Loans or any Letter of Credit or participation therein or its
obligation to make such Loans and the result of any of the foregoing is actually
to increase the cost to (or to impose a cost on) such Lender (or its Applicable
Lending Office) of making or maintaining any such Loan or to any Fronting Bank
of issuing or maintaining, or of any Lender (or its Applicable Lending Office)
of participating in, any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender (or its Applicable Lending Office) or such
Fronting Bank, as the case may be, under this Agreement or under its Notes with
respect thereto by an amount deemed by such Lender or Fronting Bank to be
material, then, subject to the provisions of Section 3.17(a), if such Lender or
Fronting Bank is generally imposing payments for increased costs on its
similarly situated customers for making or maintaining similar extensions of
credit, within ten Business Days after demand by such Lender or Fronting Bank,
as the case may be, made via the Administrative Agent, accompanied by the
certificate required by Section 3.12(c), any affected Borrower or EDS shall pay
to such Lender or Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Fronting Bank, as the case may

 

43



--------------------------------------------------------------------------------

be, for such increased cost or reduction actually incurred by it in connection
with this Agreement and EDS may reduce the Commitment of that Lender and prepay
(or cause any other Borrower to prepay) Loans from that Lender without premium
or penalty (subject, however, to the Borrowers’ other obligations hereunder in
respect of funding losses and other matters).

 

(b) Capital Adequacy Rules. If, after the date hereof, the adoption or phase-in
of any Law of general applicability regarding capital adequacy, or any change in
existing or future Laws regarding capital adequacy, or any change in the
interpretation or administration of any such Law by any Tribunal charged with
the interpretation or administration thereof, or compliance by any Lender (or
its Applicable Lending Office or any corporation controlling such Lender) or any
Fronting Bank with any request or directive of general applicability regarding
capital adequacy (whether or not having the force of Law) of any such Tribunal,
shall, in the reasonable determination of any Lender or Fronting Bank, have the
effect of reducing the rate of return on such Lender’s or Fronting Bank’s
capital or on the capital of the corporation controlling such Lender or Fronting
Bank as a consequence of such Lender’s obligations or such Fronting Bank’s
obligations under any outstanding Letters of Credit issued by it hereunder to a
level below that which such Lender or Fronting Bank or such corporation could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or Fronting Bank’s policies with respect to capital
adequacy), then from time to time if such Lender or Fronting Bank is generally
imposing payments for such reduction on its similarly situated customers, within
ten Business Days after demand by such Lender or Fronting Bank, as the case may
be, made via the Administrative Agent, all affected Borrowers or EDS shall pay
to such Lender or Fronting Bank such additional amount or amounts as will
compensate such Lender or Fronting Bank, as the case may be, for such reduction,
net of the savings, if any, which may be reasonably projected to be associated
with any such increased capital requirement.

 

(c) Procedure for Claiming Compensation. Any affected Lender or Fronting Bank
will promptly notify the Borrowers, via the Administrative Agent, of any event
of which such Lender or Fronting Bank has knowledge, occurring after the date
hereof, which will entitle such Lender or Fronting Bank to compensation pursuant
to this Section 3.12 and, in the case of a Lender, will designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate of such Lender or Fronting Bank,
delivered via the Administrative Agent, claiming compensation under this Section
3.12 and setting forth the additional amount or amounts to be paid to it, as
well as the manner in which such amount or amounts were calculated, hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, the affected Lender or Fronting Bank may use any reasonable averaging
and attribution methods.

 

SECTION 3.13. Several Obligations. Except as otherwise expressly set forth
herein and in the Guaranty Agreement, the obligations of the Borrowers hereunder
are several and not joint and each Borrower shall be liable only in respect of
Loans made

 

44



--------------------------------------------------------------------------------

to, and Letters of Credit issued for the account of, such Borrower and the
Obligations of such Borrower related thereto.

 

SECTION 3.14. Taxes.

 

(a) Payments to be Free and Clear. All payments made by any Borrowers under this
Agreement shall be made, in accordance with Sections 3.2 and 3.3, free and clear
of and without any deduction or withholding for or on account of any Tax (other
than an Excluded Tax), by way of setoff or otherwise, except as otherwise
provided by this Section 3.14 and by Section 11.15 or unless required by Law.

 

(b) Grossing-up of Payments. If any Borrower shall be required by Law to deduct
any Tax (other than an Excluded Tax) from or in respect of any sum payable
hereunder to any Lender, Fronting Bank or the Administrative Agent (as the case
may be):

 

(i) as soon as such Borrower is aware that any such deduction, withholding or
payment of a Tax (other than an Excluded Tax) is required, or of any change in
any such requirement, it shall notify the Administrative Agent;

 

(ii) the sum payable by such Borrower shall be increased to the extent necessary
so that, after such Borrower has made all required deductions (including
deductions applicable to additional sums payable under this Section), such
Lender, Fronting Bank or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made;

 

(iii) such Borrower shall make such deductions, or pay such Tax (other than an
Excluded Tax), before any interest or penalty becomes payable or, if such Tax
(other than an Excluded Tax) is paid by the Administrative Agent, any Lender or
Fronting Bank, shall reimburse the Administrative Agent, such Lender or Fronting
Bank (as the case may be) on demand for the amount paid by it;

 

(iv) such Borrower shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable Law; and

 

(v) within thirty days after paying any such Tax (other than an Excluded Tax),
the relevant Borrower shall deliver to the Administrative Agent, at its address
referred to in Section 11.4, satisfactory evidence of that deduction,
withholding or payment and (where remittance is required) of the remittance
thereof to the relevant taxing or other authority.

 

(c) Stamp and Other Taxes. Each Borrower shall pay any present and future stamp
or documentary taxes or any other excise, transfer, property or similar Taxes
which arise from any payment made by such Borrower or by the Administrative
Agent hereunder or from the execution, delivery, enforcement or registration of,
or otherwise with respect to, this Agreement.

 

45



--------------------------------------------------------------------------------

(d) Indemnification. Within ten days from the date of written demand therefor
from any Lender, Fronting Bank or the Administrative Agent, each Borrower will
indemnify and hold harmless each Lender, Fronting Bank and the Administrative
Agent from and against the full amount of Taxes (other than Excluded Taxes),
including Taxes imposed by any jurisdiction on amounts payable under this
Section 3.14(d), paid by such Lender, Fronting Bank or the Administrative Agent
(as the case may be) and any liability, including penalties, interest and
expenses, arising therefrom or with respect thereto whether or not such Taxes
were correctly or legally asserted by such jurisdiction, provided that any
Lender or Fronting Bank receiving indemnification from any Borrower under this
Section 3.14(d) shall cooperate fully with and assist such Borrower at such
Borrower’s expense in any challenge or contest by such Borrower relating to such
Taxes, which challenge shall be pursued at such Borrower’s expense except that
Borrowers have no right hereunder to participate in the internal tax affairs of
any Lender or Fronting Bank. If the Administrative Agent, a Fronting Bank or a
Lender determines, in its sole discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional sums pursuant to this Section 3.14, it
shall pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional sums paid, by the Borrowers under this Section 3.14
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses that the Administrative Agent, such Fronting Bank or such Lender
incurred in connection with such refund and without interest (other than any
interest paid by the relevant Tribunal with respect to such refund); provided,
that each Borrower, upon the request of the Administrative Agent, such Fronting
Bank or such Lender, agrees to repay the amount paid over to that Borrower (plus
any interest, from the date of Borrower’s receipt of such amount, together with
penalties and charges imposed by such Tribunal with respect to such amount (but
not including penalties and charges resulting from tax return positions or
payments unrelated to this Agreement or to willful misconduct or gross
negligence of the Administrative Agent, Fronting Bank or such Lender)), to the
Administrative Agent, Fronting Bank or such Lender in the event the
Administrative Agent, such Fronting Bank or such Lender is required to repay
such refund to such Tribunal. Nothing contained in this Section 3.14(d) shall
require the Administrative Agent, any Lender or Fronting Bank to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

 

(e) Tax Certificates.

 

(i) In the event a Borrower is incorporated under the laws of the United States
or a state or jurisdiction thereof, then each Lender and each Fronting Bank that
is not incorporated under the laws of the United States or a State thereof shall

 

(A) deliver to the relevant Borrower and the Administrative Agent two (2) duly
completed copies of United States Internal Revenue Service Form W-8ECI or Form
W-8BEN, or successor applicable form, as the case may be;

 

46



--------------------------------------------------------------------------------

(B) deliver to the relevant Borrower and the Administrative Agent two (2)
further copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the applicable Borrower; and

 

(C) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the relevant Borrower or the
Administrative Agent.

 

Such Lender and Fronting Bank shall certify, in the case of a Form W-8ECI or
Form W-8BEN that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal or state income taxes.
Each Person not incorporated under the laws of the United States or a State
thereof that is an assignee of a Lender pursuant to Section 11.12 or an assignee
of a Fronting Bank shall, upon the effectiveness of the related transfer, be
required to provide all of the forms and statements required pursuant to this
Section 3.14.

 

(ii) In the event a Borrower is not incorporated under the laws of the United
States of America or a State thereof, then each Lender and Fronting Bank shall
deliver any statements, declarations, certifications, or other documentation
that may be reasonably requested by such Borrower in accordance with Section
3.14(f).

 

(iii) In the event a Borrower is organized under the laws of the United States
or a state or jurisdiction thereof, then each Lender and Fronting Bank that is
organized under the laws of the United States or a State thereof shall:

 

(A) deliver to the relevant Borrower and the Administrative Agent two (2) duly
completed copies of United States Internal Revenue Service Form W-9, or
successor applicable form, as the case may be;

 

(B) deliver to the relevant Borrower and the Administrative Agent two (2)
further copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the applicable Borrower; and

 

(C) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the relevant Borrower or the
Administrative Agent.

 

(f) Statements and other Documentation. Each Lender and each Fronting Bank shall
honor all reasonable requests from any Borrower to file or to provide such
Borrower with such statements, declarations, certifications or other
documentation as shall enable such Borrower to claim on behalf of such Lender or
Fronting Bank a reduced rate of Tax or exemption from any Taxes, provided that
no Lender or Fronting Bank shall be required to file or provide any such
statement, declaration, certification or other

 

47



--------------------------------------------------------------------------------

documentation unless (i) such Borrower shall have provided to such Lender and
Fronting Bank, within a reasonable time prior to the date such Borrower wishes
to receive or have such Lender or Fronting Bank file such statement or other
documentation, a written request describing such statement or other
documentation and, if available, a blank copy thereof with instructions for
completion thereof and (ii) the information necessary for completion of such
statement or other documentation is within the control of such Lender or
Fronting Bank; provided, further, that any Borrower receiving any information or
documentation pursuant to this Section 3.14 shall keep such information and
documentation strictly confidential and disclose the same only to appropriate
Tribunals in furtherance of the purposes of this Section 3.14.

 

SECTION 3.15. Application of Principal Payments. Each repayment or prepayment of
the principal of Loans in any currency by any Borrower shall be applied (except
as EDS may otherwise specify by notice to the Administrative Agent when no
Default shall be continuing), to the extent of such payment, Pro Rata:

 

(i) first, to the Loans in such currency to such Borrower having an Interest
Period ending on the date of such payment,

 

(ii) second, to any outstanding Base Rate Loans in such currency to such
Borrower, and

 

(iii) third, to any outstanding Eurodollar Loans or Eurocurrency Loans in such
currency to such Borrower, or, if there are no Eurodollar Loans or Eurocurrency
Loans outstanding in such currency to such Borrower on the date of such
repayment or prepayment, such amount shall be applied to the repayment or
prepayment of any Loans to such Borrower selected by the Administrative Agent.

 

Notwithstanding the foregoing or any other provision of this Agreement, no
Eurodollar Loans or Eurocurrency Loans shall be prepaid on any day other than
the last day of the Interest Period therefor except pursuant to the provisions
of Sections 3.5, 3.8, 3.9, 3.10, 3.11, 3.12 or 3.14 or upon acceleration
pursuant to this Agreement.

 

SECTION 3.16. Payments, Computations, Judgments, etc. All payments by any
Borrower pursuant to this Agreement or any other Loan Document, whether in
respect of principal or interest or otherwise shall be made by such Borrower in
the currency in which such Obligation was denominated or, in the case of
reimbursements of LC Disbursements in an Alternative LC Currency, the currency
as required by Section 2.5(k) (the “Required Currency”), provided that failure
by any Borrower to make any payment of principal or interest with respect to any
Loan or any reimbursement of any LC Disbursement (excluding any Loan or LC
Disbursement denominated in Dollars) in the Required Currency on the due date
therefor because such Required Currency has ceased to be freely transferable and
convertible into Dollars in the relevant interbank market shall not constitute a
Default if such Borrower pays the Dollar Equivalent Value (as calculated by the
Administrative Agent in good faith) of such Required Currency on such due date.
In addition to any such Dollar payment, not later than ten Business Days after
demand by any Lender or Fronting Bank, made via the Administrative Agent, such

 

48



--------------------------------------------------------------------------------

Borrower shall pay to such Lender or the Fronting Bank, via the Administrative
Agent, such amount as will (in the reasonable determination of such Lender or
the Fronting Bank) reimburse such Lender or the Fronting Bank for any loss or
expense caused by the failure of such Borrower to make any payment in the
Required Currency on the due date therefor. A statement as to any such loss or
expense (including calculations thereof in reasonable detail) shall be submitted
by such Lender or the Fronting Bank to the Administrative Agent and the affected
Borrower, and such statement shall, in the absence of manifest error, be
conclusive and binding on such Borrower.

 

SECTION 3.17. Mitigation of Circumstances; Replacement of Affected Lenders.

 

(a) Mitigation of Circumstances. Each Lender agrees to use reasonable efforts to
mitigate or avoid (i) an obligation by any Borrower to withhold or deduct any
Taxes pursuant to Section 3.14, pay any amounts pursuant to Section 3.16, or pay
any costs pursuant to Section 3.12 or (ii) the occurrence of any circumstances
of the nature described in Section 3.10 or Section 3.11 (including by changing
the office through which it has booked or funded its Commitment or any Loan or
by making any other mechanical change in funding Loans), in each case prior, if
possible, to the occurrence of such circumstances or the incurrence of any
obligation of any Borrower to compensate such Lender for amounts payable
pursuant to any such Section, provided that, in the reasonable judgment of such
Lender, such efforts are consistent with legal and regulatory restrictions and
are not materially disadvantageous to such Lender.

 

(b) Replacement of Affected Lenders. At any time any Lender is affected by any
condition or circumstance set forth in Sections 3.10, 3.11, 3.12 or 3.14, and so
long as no Default or Potential Default exists, (i) EDS may replace such
affected Lender as a party to this Agreement with one or more other bank(s),
financial institution(s) or other Person(s) approved by the Administrative
Agent, which approval shall not be unreasonably withheld (and, upon notice from
EDS and the Administrative Agent, such affected Lender shall assign, pursuant to
Section 11.12, without recourse or warranty, its Commitment, its Loans, its
Note(s) and all of its other rights and obligations hereunder to such
replacement bank(s), other financial institution(s) or other Person(s) for a
purchase price equal to the sum of the principal amount of the Loans and
participations in LC Disbursements not reimbursed or repaid so assigned, all
accrued and unpaid interest thereon, its ratable share of all accrued and unpaid
fees, any amounts required to be reimbursed to such Lender pursuant to Section
3.5 (except to the extent paid directly by the applicable Borrower to the
affected Lender) and its ratable share of the remaining unpaid Obligations owed
to such affected Lender) and/or (ii) EDS may (and, if EDS replaces any affected
Lender in part as provided in clause (i) above, concurrently with such
replacement EDS shall) cause such affected Lender to cease to be a party hereto
by terminating the Commitment of such Lender (whereupon the Aggregate Committed
Sum shall be reduced by the amount of such affected Lender’s Committed Sum less
any portion thereof assigned pursuant to clause (i) above) by paying, and
causing any other relevant Borrower to pay, the principal amount of such
affected Lender’s Loans and participations in LC Disbursements not reimbursed or
repaid, all accrued and unpaid interest thereon, all accrued and unpaid
commitment fees owed to such affected Lender,

 

49



--------------------------------------------------------------------------------

any amounts required to be reimbursed to such Lender pursuant to Section 3.5 and
any remaining unpaid Obligations owed to such affected Lender, in each case to
the extent not assigned and purchased pursuant to clause (i) above, and such
affected Lender shall thereupon cease to be a party hereto. Notwithstanding
anything to the contrary set forth in this Section 3.17, EDS may not require any
assignment or effect the termination of any Lender’s Commitment pursuant to this
Section 3.17 if (x) such assignment or termination would conflict with any
applicable Law or (y) after giving effect thereto, the Credit Exposure would
exceed the Aggregate Committed Sum.

 

SECTION 3.18. Failure to Pay Additional Amounts. Notwithstanding anything to the
contrary set forth herein, the failure of any Borrower to pay any amount
demanded by any Lender or Fronting Bank pursuant to Sections 3.5, 3.8, 3.10,
3.11, 3.12, 3.14 or 11.17 shall not be deemed to constitute a Default hereunder
to the extent that such Borrower is contesting in good faith its obligations to
pay such amount by ongoing discussions diligently pursued with such Lender or
Fronting Bank or by appropriate proceedings; provided, however, that under no
circumstances shall any such failure to pay continue for more than forty days
from the date on which the related amount is demanded consistent with the terms
of this Agreement, at which date such failure to pay shall become a Default.

 

ARTICLE IV

 

FEES; MODIFICATION OF COMMITMENTS

 

SECTION 4.1. Facility Fee. EDS will pay the Administrative Agent, for the
account of each Lender, in Dollars, a facility fee (the “Facility Fee”) on the
average daily Committed Sum of such Lender from the Availability Date through
and including the Commitment Termination Date at the Applicable Rate computed on
a daily basis for the actual number of days elapsed over a year of 360 days,
including the first day but excluding the last day, provided that such Facility
Fee shall continue to accrue on the average daily principal amount of any Credit
Exposure of such Lender outstanding in excess of such Lender’s Committed Sum
from and including the date on which its Commitment terminates to but excluding
the date on which such Credit Exposure ceases to be owing to such Lender. The
Facility Fee will be payable quarterly in arrears on each Quarterly Date and
Commitment Termination Date and the Administrative Agent shall notify EDS, not
less than ten days prior to each such date, of the amount of the Facility Fee
then payable, provided that any Facility Fee accruing after the Commitments
terminate shall be payable on demand.

 

SECTION 4.2. Utilization Fee. The Borrowers agree that a utilization fee (the
“Utilization Fee”) shall accrue for the account of each Lender, in Dollars, for
each day on which the sum of (x) the aggregate Credit Exposure plus (y) the
aggregate principal amount of outstanding loans under the Existing Three Year
Credit Agreement (or any credit agreement replacing, refinancing or renewing the
Existing Three Year Credit Agreement) exceeds 50.0% of (b) the sum of (x) the
Aggregate Committed Sum plus (y) the aggregate commitments of all lenders under
the Existing Three Year Credit Agreement (or any credit agreement replacing,
refinancing or renewing the Existing

 

50



--------------------------------------------------------------------------------

Three Year Credit Agreement). The Utilization Fee shall be calculated as an
increase in the interest rate otherwise accruing in respect of the principal
amount of each Loan outstanding, an increase in the interest rate otherwise used
to calculate accrued interest in respect of any LC Disbursement prior to its
reimbursement (or such time as the applicable LC Disbursement shall be
refinanced with an Advance hereunder) or an increase in the otherwise applicable
LC Participation Fee in respect of the LC Exposure, in each instance accruing on
each day that the Utilization Fee is applicable and in an amount equal to the
Applicable Rate computed on a daily basis for the actual number of days
applicable over a year of 360 days; provided, however, accruals of the
Utilization Fee in respect of Base Rate Loans shall be calculated on the basis
of the actual number of days elapsed over a 365-day (366-day, if applicable)
year. The Utilization Fee shall be payable by the applicable Borrowers on the
same dates as accrued interest or LC Participation Fees (as applicable) is
payable under Section 3.3 and the Administrative Agent shall notify EDS, not
less than ten days prior to each such date, of the amount of the Utilization Fee
then payable. To the extent any Utilization Fee shall accrue in respect of any
LC Disbursement prior to payment thereof by the applicable Borrower or such date
as an Advance is made hereunder to refinance such LC Disbursement, the
applicable Utilization Fee shall be payable promptly following Borrower’s
receipt of written notice of the applicability and amount of such Utilization
Fee.

 

SECTION 4.3. Letter of Credit Fees. Each Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at (A) in
the case of participation fees (“Financial LC Participation Fees”) with respect
to Financial Letters of Credit, the Applicable Rate with respect to Financial LC
Participation Fees on the average daily amount of such Lender’s LC Exposure
attributable to Financial Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), and (B) in the case of
participation fees (“Performance LC Participation Fees”) with respect to
Performance Letters of Credit, the Applicable Rate with respect to Performance
LC Participation Fees on the average daily amount of such Lender’s LC Exposure
attributable to Performance Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), in each case during the period
from and including the Availability Date to but excluding the later of the date
on which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Fronting Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
such Fronting Bank and EDS on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Fronting Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Fronting Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. LC Participation Fees and, to the extent not otherwise
agreed between EDS and any applicable Fronting Bank, fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Availability Date; provided
that all such fees shall be payable on

 

51



--------------------------------------------------------------------------------

the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Fronting Bank pursuant to this paragraph shall be payable
within 10 days after demand. All LC Participation Fees and, unless otherwise
agreed between EDS and the applicable Fronting Bank, fronting fees shall be
payable in Dollars and shall computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of calculating LC Participation Fees,
each Fronting Bank will calculate the Dollar Equivalent Value of LC Exposure
attributable to Alternative Currency Letters of Credit issued by it that are
outstanding during any month based on the relevant exchange rate determined at
the beginning of such month and notify the Administrative Agent on a monthly
basis of such Dollar Equivalent Value. For purposes of calculating fronting
fees, fronting fees of each Fronting Bank will be calculated on the same basis
unless otherwise agreed by a Fronting Bank.

 

SECTION 4.4. Reduction or Cancellation of Commitments. Upon three Business Days’
prior written and irrevocable notice to the Administrative Agent, EDS may from
time to time permanently reduce in whole or in part the Aggregate Committed Sum,
provided that, any reduction in part must be in the amount of at least
$5,000,000 or a greater integral multiple of $1,000,000; provided, further, that
no such notice may be given or become effective at any time when a Notice of
Advance is outstanding; provided, further, that no such reduction shall cause
the Aggregate Committed Sum to be less than the total Credit Exposure at the
time. Any such reduction shall be effective as of the date set forth in the
notice and shall reduce the Committed Sum of each Lender in proportion to each
Lender’s Percentage unless such reduction shall be made pursuant to Section
3.17. Any reduction in the Aggregate Committed Sum shall have no effect upon any
Loans or LC Exposure then outstanding hereunder.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.1. Initial Availability. Lenders will not be obligated to make any
Loan and the Fronting Banks will not be obligated to issue Letters of Credit
hereunder unless, on or before the date of such Loan or issuance of such Letter
of Credit, the Administrative Agent has received, in addition to this Agreement,
executed by EDS as of the Availability Date, all of the items described below in
form and substance reasonably satisfactory to the Administrative Agent:

 

(a) Note(s). The applicable Note(s) executed by EDS and each other Borrower as
of the Availability Date, as applicable.

 

(b) Guaranty Agreement. The Guaranty Agreement, executed by EDS, each Designated
EDS Affiliate as of the Availability Date and each EDS Subsidiary that is a
Material Domestic Subsidiary as of the Availability Date.

 

52



--------------------------------------------------------------------------------

(c) Borrower Addition Agreements. With respect to each Designated EDS Affiliate,
if any, existing on the Availability Date, a Borrower Addition Agreement
substantially in the form of Exhibit A hereto, executed by each such Designated
EDS Affiliate, pursuant to which such Designated EDS Affiliate agrees to be
bound by the terms hereof.

 

(d) Certificates of Incorporation. A recent copy of the articles or certificate
of incorporation (or equivalent organizational documents) and all amendments
thereto of EDS, each Designated EDS Affiliate as of the Availability Date and
each Subsidiary Guarantor as of the Availability Date certified by the secretary
of state (or equivalent officer) of the jurisdiction of organization of such
entity.

 

(e) Good Standings. A certificate of existence and good standing (or equivalent
certificate) dated as of a recent date prior to the Availability Date from
appropriate officials of the jurisdiction of organization of each of EDS, each
Designated EDS Affiliate as of the Availability Date and each Subsidiary
Guarantor as of the Availability Date.

 

(f) Officers’ Certificates. (i) An Officers’ Certificate of EDS, each Designated
EDS Affiliate as of the Availability Date and each Subsidiary Guarantor as of
the Availability Date in each case dated the Availability Date and signed by the
Secretary or Assistant Secretary of such entity, certifying as to (x) bylaws (or
equivalent organizational documents), (y) resolutions and (z) incumbency of all
officers of EDS or the applicable Designated EDS Affiliate or Subsidiary
Guarantor, as applicable, who will be authorized to execute or attest to any
Loan Document in a form reasonably satisfactory to the Administrative Agent and
(ii) an Officer’s Certificate, dated the Availability Date and signed by the
Chief Financial Officer, Treasurer or Assistant Treasurer of EDS, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section 5.
2. The Administrative Agent may conclusively rely on such certificates until it
shall receive a further certificate canceling or amending the prior certificate
and submitting the signatures of the officers named in such further certificate.

 

(g) Opinions of EDS’s Counsel. An opinion of Hughes & Luce, L.L.P., or
Counsel—Corporate Acquisitions and Finance, EDS, substantially in the form
attached hereto as Exhibit G, and including opinions with respect to the
enforceability under New York law of the Loan Documents executed on or before
the Availability Date by EDS, the Designated EDS Affiliates as of the
Availability Date and/or the Subsidiary Guarantors as of the Availability Date.
EDS hereby requests such counsel to deliver such opinions.

 

(h) Cancellation of Commitments under Five Year Revolving Credit Agreement.
Written confirmation from EDS to the Administrative Agent indicating that all
commitments for any loans under the Five Year Revolving Credit Agreement have
expired by their terms without extension by EDS or any EDS Subsidiary, and, to
the extent requested by the Administrative Agent, evidence of payment in full of
all obligations owing under such credit agreement.

 

53



--------------------------------------------------------------------------------

(i) Amendment to Existing Three—Year Credit Agreement. Evidence that the
amendment and restatement of the Existing Three—Year Credit Agreement shall have
been approved by the required lenders under the Existing Three—Year Credit
Agreement on terms and conditions reasonably satisfactory to the Administrative
Agent.

 

(j) Payment of Fees and Other Amounts. All fees and other amounts due and
payable on or prior to the Availability Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by EDS hereunder
or under any other Loan Document.

 

SECTION 5.2. Each Credit Extension. In addition, Lenders will not be obligated
to make any Loan and the Fronting Banks will not be obligated to issue, amend,
renew or extend any Letter of Credit unless:

 

(a) all representations and warranties made by EDS, any EDS Designated Affiliate
and any Subsidiary Guarantor contained herein or in the other Loan Documents
shall be true and correct (or in the case of such representations and warranties
that are not qualified as to materiality, true and correct in all material
respects) with the same effect as though such representations and warranties had
been made on and as of the Borrowing Date or the date of issuance, amendment,
renewal or extension of such Letter of Credit as the case may be (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
(or in the case of such representations and warranties that are not qualified as
to materiality, true and correct in all material respects) as of such earlier
date);

 

(b) at the time of and immediately after giving effect to each Loan and the use
of proceeds thereof or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Potential Default shall exist;

 

(c) the Administrative Agent shall have received (i) a Notice of Advance related
thereto and each statement or certification made therein shall be true and
correct in all material respects on the Borrowing Date or (ii) a notice
requesting the issuance, amendment, renewal or extension of a Letter of Credit
and each statement or certification made therein shall be true and correct in
all material respects on the date such Letter of Credit is issued, amended,
renewed or extended.

 

(d) in the case of a Loan, the Administrative Agent shall have received a Note
duly executed by the relevant Borrower on or prior to the date thereof complying
with the terms and provisions hereof; and

 

(e) no event or circumstance analogous or similar to any of the events or
circumstances described in Sections 8.1(f) and/or (g) shall have occurred and be
continuing with respect to the relevant Borrower.

 

Notwithstanding the foregoing, the conditions set forth above in this Section
5.2 shall not apply to an amendment of a Letter of Credit if such amendment does

 

54



--------------------------------------------------------------------------------

not increase the amount available to be drawn under such Letter of Credit and
otherwise does not result in increased obligations of the Lenders hereunder;
provided further that a Fronting Bank will not be obligated to agree to any
amendment to any Letter of Credit issued by it unless such amendment is
satisfactory to it.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.1. EDS Representations and Warranties. To induce the Lenders to enter
into this Agreement and make Loans and participate in Letters of Credit
hereunder, EDS represents and warrants to the Lenders as follows:

 

(a) Corporate Existence and Authority. Each Borrower and each Subsidiary
Guarantor (i) is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization (ii) is duly qualified to transact
business and is in good standing in each jurisdiction where such qualification
is required, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority (x) to own its assets
and to carry on the business in which it is engaged, (y) to execute, deliver and
perform its obligations under each Loan Document to which it is a party, and (z)
to issue the Notes to which it is a party in the manner and for the purpose
contemplated by this Agreement.

 

(b) Binding Obligations. The execution and delivery of the Loan Documents have
been duly authorized and approved by all necessary corporate, limited liability
company or partnership action and, if required, shareholder action. Each of the
Loan Documents constitutes the legal, valid, and binding obligation of each
Borrower and each Subsidiary Guarantor party thereto, and each of the Loan
Documents is enforceable against each Borrower and each Subsidiary Guarantor
party thereto in accordance with its terms, in each instance except as the
enforceability thereof may be limited by applicable Debtor Relief Laws.

 

(c) Compliance with Laws and Documents. Each Borrower and each Subsidiary
Guarantor is not, nor will the execution, delivery, and the performance of and
compliance with the terms of the Loan Documents cause any Borrower or any
Subsidiary Guarantor to be, in violation of (i) any Laws, other than such
violations which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, or (ii) its organizational
documents, including, where relevant, its bylaws or articles or certificate of
incorporation (as amended). The execution, delivery, and the performance of and
compliance with the terms of the Loan Documents by each Borrower and each
Subsidiary Guarantor are not inconsistent with, and will not conflict with or
result in any breach of, or constitute a default (other than such defaults
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect) under, or result in the creation or
imposition of any Lien upon any of the property or assets of any Borrower or any
Subsidiary Guarantor pursuant to the terms of any indenture, mortgage, lease,
deed of trust, agreement, contract, or instrument to which

 

55



--------------------------------------------------------------------------------

any Borrower or any Subsidiary Guarantor is a party or by which any Borrower or
any Subsidiary Guarantor or any of its property or assets is bound or to which
it is subject. No Default or Potential Default has occurred and is continuing.

 

(d) Financial Statements. EDS has delivered to the Administrative Agent copies
of the Financial Statements (i) as of and for the fiscal year ended December 31,
2003, reported on by KPMG LLP, independent public accountants, as filed as
Exhibit 99.1 to the Current Report on Form 8-K of EDS filed with the SEC on May
12, 2004, and (ii) as of and for the fiscal quarter ended June 30, 2004
certified by its Chief Financial Officer. Such Financial Statements were
prepared in accordance with GAAP and present fairly the financial condition and
the results of operations of EDS and its consolidated Subsidiaries as of, and
for the periods ending on, the date or dates thereof subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above. All material liabilities (direct or indirect, fixed or
contingent) of EDS and its consolidated Subsidiaries as of the date or dates of
such Financial Statements are reflected therein or in the notes thereto. Since
December 31, 2003, there has been no material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of EDS and the EDS Subsidiaries, taken as a whole.

 

(e) Litigation. Except for the Litigation described on Schedule 6.1(e)(1) or
Schedule 6.1(e)(2), EDS and the EDS Subsidiaries are not involved in, nor, to
the best of EDS’s knowledge, are they aware of, any Litigation which could,
collectively or individually, reasonably be expected to have a Material Adverse
Effect, if determined adversely to EDS and the EDS Subsidiaries, nor are there
any outstanding or unpaid judgments against EDS or the EDS Subsidiaries in
excess of $50,000,000 (calculated, in the case of judgments denominated in
currencies other than Dollars, by reference to the Dollar Equivalent Value of
the amount of such judgment in such other currency), in the aggregate. The
Litigation described on Schedule 6.1(e)(2) could not, collectively or
individually, reasonably be expected to have a Material Adverse Effect.

 

(f) Taxes. All tax returns and reports of EDS and each EDS Subsidiary required
by Law to be filed have been timely filed, and all Taxes imposed upon EDS and
each EDS Subsidiary which are due and payable have been paid, other than (x)
Taxes being contested in good faith by appropriate proceedings and for which
reserves have been established to the extent required by GAAP by EDS or such EDS
Subsidiary, as applicable or (y) to the extent the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(g) Solvency. On and as of the Availability Date and immediately following the
making of each Loan and issuance of each Letter of Credit hereunder and after
giving effect to the application of the proceeds of such Loans, (a) the fair
value of the assets of each Borrower and each Subsidiary Guarantor, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Borrower
and each Subsidiary Guarantor will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities

 

56



--------------------------------------------------------------------------------

become absolute and matured; (c) each Borrower and each Subsidiary Guarantor
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
each Borrower and each Subsidiary Guarantor will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Availability Date.

 

(h) No Approvals, etc. No authorization, consent, approval, license or formal
exemption from, nor any filing, declaration or registration with, any Tribunal,
including the SEC or any securities exchange, is required in connection with the
execution, delivery or performance by any Borrower or any Subsidiary Guarantor
of any Loan Document, except to the extent that such Loan Document may be
required to be filed as an exhibit to any periodic report filed by EDS pursuant
to Section 13 of the Securities Exchange Act of 1934, as amended.

 

(i) Investment Company; Holding Company. Neither EDS nor any other Borrower nor
any Subsidiary Guarantor (a) is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940 or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935.

 

(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent annual financial statements reflecting such amounts, exceed the
fair market value of the assets of such Plan by an amount which could reasonably
be expected to result in the termination of any Plan by the PBGC, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent annual financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount which could reasonably be expected to
result in the termination of any Plan by the PBGC.

 

(k) Environmental. Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither EDS nor any of the EDS Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(l) Disclosure. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of EDS or any of the other Borrowers to the Administrative Agent or any
Lender

 

57



--------------------------------------------------------------------------------

in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, provided that, with respect to projected financial
information, EDS represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

(m) Use of Proceeds and Letters of Credit; Margin Regulations. The proceeds of
the Loans are to be used, and Letters of Credit will be requested, solely for
the purposes set forth in and permitted by Section 7.1. None of EDS or the EDS
Subsidiaries is generally engaged in the business of purchasing or carrying
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Loan will be used, and no Letter of
Credit will be requested, by any Borrower, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulations T, U
or X of the Board.

 

(n) Material Domestic Subsidiaries.

 

(i) The consolidated Tangible Assets of EDS and the Material Domestic
Subsidiaries equals or exceeds 80 percent of the consolidated Tangible Assets of
EDS and the EDS Subsidiaries, in each case determined in accordance with GAAP.
The consolidated gross revenues of EDS and the Material Domestic Subsidiaries
for the four consecutive fiscal quarters of EDS ending on the last day of the
most recent fiscal quarter ending prior to the Availability Date and for each
period of four consecutive fiscal quarters of EDS ending on the last day of each
fiscal quarter after the Availability Date equals or exceeds 80 percent of the
consolidated gross revenues of the EDS and the EDS Subsidiaries for such
periods, in each case determined in accordance with GAAP.

 

(ii) The consolidated Tangible Assets of each EDS Domestic Subsidiary that is
(A) not a Material Domestic Subsidiary and (B) not listed on Schedule 6.1(n)(2)
is less than 10 percent of the consolidated Tangible Assets of EDS and the EDS
Subsidiaries, in each case determined in accordance with GAAP. The consolidated
gross revenues of each EDS Domestic Subsidiary that is (A) not a Material
Domestic Subsidiary and (B) not listed on Schedule 6.1(n)(2) for the four
consecutive fiscal quarters of EDS ending on the last day of the most recent
fiscal quarter ending prior to the Availability Date and for each period of four
consecutive fiscal quarters of EDS ending on the last day of each fiscal quarter
after the Availability Date is less than 10 percent of the consolidated gross
revenues of EDS and the EDS Subsidiaries for such periods, in each case
determined in accordance with GAAP.

 

58



--------------------------------------------------------------------------------

 

ARTICLE VII

 

COVENANTS

 

So long as the Lenders have any commitment to make Loans or the Fronting Banks
have any obligation to issue Letters of Credit under this Agreement and
thereafter until the Obligations are paid and performed in full and all Letters
of Credit shall have expired or terminated and all LC Disbursements shall have
been reimbursed, unless the Majority Lenders shall otherwise consent in writing:

 

SECTION 7.1. Use of Proceeds and Letters of Credit. EDS covenants and agrees
that it shall, and shall cause each Borrower to, use (a) the proceeds of Loans
for general corporate or partnership purposes and working capital needs,
including capital expenditures, purchase of capital stock and support of EDS’s
or such Borrower’s commercial paper facilities (or any commercial paper
facilities of any EDS Subsidiary directly or indirectly wholly owned by EDS
guaranteed by EDS), provided that no portion of the proceeds of Loans shall be
used, directly or indirectly, to finance, in whole or in part, a hostile
acquisition and (b) Letters of Credit only to support (i) performance
obligations of the Borrowers, their Subsidiaries or joint ventures to which any
of them or any of their Subsidiaries is a party and (ii) financial contractual
obligations of the Borrowers, their Subsidiaries or joint ventures to which any
of them or any of their Subsidiaries is a party (which joint ventures may be
conducted in any type of entity), including insurance-related and general
payment obligations under financial contracts and obligations relating to bids,
tenders, surety and similar bonds and responses to requests for proposal.

 

SECTION 7.2. Accounting Books and Financial Records; Inspections. EDS covenants
and agrees that it shall, and shall cause each other Borrower and each
Subsidiary Guarantor to, (a) keep, in accordance with GAAP, proper and complete
accounting books, and financial records and permit Lenders to inspect and copy
the same during reasonable business hours, (b) allow Lenders to inspect any of
its properties during reasonable business hours and (c) allow Lenders to discuss
its affairs, condition, and finances with its directors, officers or, in the
presence of an EDS representative, independent accountants (except that no EDS
representative need be present, in the case of independent accountants, to the
extent EDS has not made such a representative available (or made arrangements
that such a representative will be available) within five Business Days after a
request therefor) except from time to time during reasonable business hours,
provided, that all information obtained pursuant to this Section 7.2 shall be
subject to Section 11. 20 hereof.

 

SECTION 7.3. Items to be Furnished. EDS covenants and agrees that it shall cause
to be furnished to the Administrative Agent, for distribution to each Lender,
each of the following:

 

(a) Annual Financial Statements. As soon as available, but no later than ninety
days after the last day of each fiscal year of EDS (or, if earlier, not later
than forty-eight hours following when such financial statements are filed with
the SEC), audited

 

59



--------------------------------------------------------------------------------

Financial Statements as of, and for the year ended on, such last day, in each
case setting forth, in comparative form, the corresponding figures for the
previous fiscal year, accompanied by (i) the opinion of independent certified
public accountants, without qualification, that such Financial Statements were
prepared in accordance with GAAP, consistently applied, and present fairly in
all material respects the financial condition and results of operations of EDS
and its consolidated Subsidiaries as of the date specified therein, and for the
fiscal year then ended, (ii) a certificate of the accounting firm that reported
on such Financial Statements stating whether they obtained knowledge during the
course of their examination of such Financial Statements of any Default or
Potential Default (which certificate may be limited to the extent required by
accounting rules or guidelines) and (iii) a certificate signed by the Chief
Financial Officer, Treasurer or Assistant Treasurer of EDS, which certificate
shall (A) state (1) that to the best of his or her knowledge, EDS, the other
Borrowers and the Subsidiary Guarantors have fulfilled all of their respective
obligations under the Loan Documents, (2) whether a Potential Default has
occurred and, if a Potential Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(3) whether any change in GAAP or in the application thereof that would result
in any change in any Financial Statements has occurred since the date of the
audited financial statements referred to in Section 6.1(d) and, if any such
change has occurred, specifying, to the extent known, the effect of such change
on the financial statements accompanying such certificate or, to the extent the
effect of such change is not known, the reasons such effect is not known,
provided that in the event the effect of any such change is not specified in
such certificate, EDS shall cause to be delivered to the Administrative Agent
promptly following the effect of such change becoming known, a certificate
signed by the Chief Financial Officer, Treasurer or Assistant Treasurer of EDS,
which certificate shall specify such effect, and (B) set forth in reasonable
detail the then-current calculation of the Financial Covenants.

 

(b) Quarterly Financial Statements. As soon as available, but no later than
forty-five days after the last day of each of the first three fiscal quarters of
EDS (or, if earlier, not later than forty-eight hours following when such
financial statements are filed with the SEC), Financial Statements showing the
financial condition and result of operations of EDS and its consolidated
Subsidiaries as of, and for the period from the beginning of the current fiscal
year to, such last day, in each case setting forth such comparable date or
comparable period financial information for the prior fiscal year as may be
required to be included in Quarterly Reports on Form 10-Q of EDS filed with the
SEC, accompanied by a certificate signed by the Chief Financial Officer,
Treasurer or Assistant Treasurer of EDS, which certificate shall (i) state (A)
that such Financial Statements were prepared in accordance with GAAP,
consistently applied, and present fairly in all material respects the financial
condition and results of operations of EDS and its consolidated Subsidiaries as
of the date specified therein, and for the quarterly period then-ended, subject
to normal year-end audit adjustments and the absence of footnotes, (B) that to
the best of his or her knowledge, EDS, the other Borrowers and the Subsidiary
Guarantors have fulfilled all of their respective obligations under the Loan
Documents, (C) whether a Potential Default has occurred and, if a Potential
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (D) whether any change in GAAP or
in the application thereof that would

 

60



--------------------------------------------------------------------------------

result in any change in any Financial Statements has occurred since the date of
the audited financial statements referred to in Section 6.1(d)(i) and, if any
such change has occurred, specifying, to the extent known, the effect of such
change on the financial statements accompanying such certificate or, to the
extent the effect of such change is not known, the reasons such effect is not
known, provided that in the event the effect of any such change is not specified
in such certificate, EDS shall cause to be delivered to the Administrative Agent
promptly following the effect of such change becoming known, a certificate
signed by the Chief Financial Officer, Treasurer or Assistant Treasurer of EDS,
which certificate shall specify such effect, and (ii) set forth in reasonable
detail the then-current calculation of the Financial Covenants.

 

(c) SEC Filings. Promptly upon transmission thereof, copies of all such
financial statements, proxy statements, notices and reports as EDS shall send to
its public stockholders generally and copies of all registration statements
(without exhibits) and all reports which EDS files with the SEC.

 

(d) Notices of Significant Events. Notice, promptly after EDS knows or has
reason to know, of (i) the commencement or the change in status of any
Litigation with respect to EDS or the EDS Subsidiaries which could have a
Material Adverse Effect, (ii) any change in any material fact or circumstance
represented or warranted in any Loan Document, (iii) a Default or Potential
Default, (iv) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
termination liability of EDS, the EDS Subsidiaries and all ERISA Affiliates in
an aggregate amount exceeding $30,000,000; and/or (v) any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect, in each case accompanied by a statement of the Chief Financial Officer,
Treasurer or Assistant Treasurer of EDS setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.

 

(e) Rating Changes. Promptly after Fitch, Moody’s or S&P shall have announced a
change in the rating established or deemed to have been established for the
Index Debt, written notice of such rating change.

 

(f) Minimum Net Worth. Promptly after the determination thereof, the Net Worth
calculated in accordance with clause (a)(ii) of the definition of “Minimum Net
Worth”.

 

(g) Other Information. Promptly following EDS’s receipt of a written request
therefor in accordance with the procedures set forth in Section 11.4(a) below
and specifically directed to the attention of the Chief Financial Officer,
Treasurer or Assistant Treasurer of EDS, such other information regarding the
operations, business affairs and financial condition of EDS or any EDS
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender (to the extent such Lender
shall make such request through the Administrative Agent) may reasonably
request.

 

61



--------------------------------------------------------------------------------

SECTION 7.4. Existence; Conduct of Business. EDS will, and will cause each other
Borrower and each Subsidiary Guarantor to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
7.9.

 

SECTION 7.5. Maintenance of Properties; Insurance. EDS will, and will cause each
EDS Subsidiary to, (a) keep and maintain all property material to the conduct of
the business of EDS and the EDS Subsidiaries in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies (i) of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) to the extent companies of similar size engaged in the same
of similar businesses operating in the same or similar locations exist, of
similar size.

 

SECTION 7.6. Payment of Taxes and Other Obligations. EDS covenants and agrees
to, and will cause each EDS Subsidiary to, promptly pay when due any and all
Taxes and other material obligations before the same shall become delinquent or
in default, except (a) where the validity or amount thereof is being contested
in good faith by appropriate proceedings so long as reserves have been
established to the extent required by GAAP or (b) to the extent the failure to
do so could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

SECTION 7.7. Compliance with Laws and Documents. EDS covenants and agrees that
it will not, and will cause each EDS Subsidiary not to, violate, directly or
indirectly, the provisions of any Laws, its articles or certificate of
incorporation or bylaws or any agreements, except for such violations that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 7.8. Margin Regulations. EDS covenants and agrees that neither the
making of any Advance hereunder nor the use of the proceeds thereof nor the
issuance of any Letter of Credit, whether directly or indirectly, will violate
or be inconsistent with the provisions of any Regulation of the Board, including
Regulations T, U or X of the Board as now or from time to time hereafter in
effect.

 

SECTION 7.9. Mergers; Consolidations; Transfers of Assets. (a) EDS covenants and
agrees that it will not, and will not permit any EDS Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with EDS or any EDS Subsidiary, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of EDS and the EDS Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default or
Potential Default shall have occurred and be continuing (i) any Person (other
than a Receivables Subsidiary) may merge into EDS in a transaction in which EDS
is the surviving corporation or the successor corporation is organized

 

62



--------------------------------------------------------------------------------

under the laws of the United States or a State thereof and expressly assumes all
obligations of EDS under this Agreement and the other Loan Documents and the due
and punctual performance and observance of all of the covenants and conditions
of EDS under this Agreement and the other Loan Documents, (ii) any Person may
merge into any Designated EDS Affiliate or any Subsidiary Guarantor or any
Designated EDS Affiliate or any Subsidiary Guarantor may merge into any Person
in a transaction in which either (A) the surviving entity is organized under the
laws of the United States or a State thereof and, to the extent the surviving
entity is not a Designated EDS Affiliate or a Subsidiary Guarantor, expressly
assumes all obligations of such Designated EDS Affiliate or Subsidiary Guarantor
under this Agreement and the other Loan Documents and the due and punctual
performance and observance of all of the covenants and conditions of such
Designated EDS Affiliate or any Subsidiary Guarantor under this Agreement and
the other Loan Documents or (B) such EDS Subsidiary ceases to be an EDS
Subsidiary and, if such EDS Subsidiary is a Borrower or Subsidiary Guarantor,
such EDS Subsidiary ceases to be a Borrower hereunder or Subsidiary Guarantor
under the Guaranty Agreement, as applicable, concurrently with the consummation
of such merger, (iii) any Person may merge into any EDS Subsidiary (other than a
Designated EDS Affiliate, Subsidiary Guarantor or Receivables Subsidiary) and
any EDS Subsidiary (other than a Designated EDS Affiliate, Subsidiary Guarantor
or Receivables Subsidiary) may merge into any Person in a transaction in which
either (A) the surviving entity is an EDS Subsidiary or the successor entity
expressly assumes all obligations of such EDS Subsidiary under this Agreement
and the other Loan Documents and the due and punctual performance and observance
of all of the covenants and conditions of such EDS Subsidiary under this
Agreement and the other Loan Documents or (B) such EDS Subsidiary ceases to be
an EDS Subsidiary concurrently with the consummation of such merger, (iv) any
Receivables Subsidiary may merge with or into any other Receivables Subsidiary
and (v) any EDS Subsidiary may liquidate or dissolve if EDS determines in good
faith that such liquidation or dissolution is in the best interests of EDS and
is not materially disadvantageous to the Lenders.

 

SECTION 7.10. Pari Passu. EDS covenants and agrees that all obligations of EDS
and the other Borrowers under this Agreement and of EDS and the Subsidiary
Guarantors under the Guaranty Agreement shall rank at least pari passu with all
other senior unsecured Indebtedness of EDS and such other Borrowers and such
Subsidiary Guarantors.

 

SECTION 7.11. Designation of Additional Material Domestic Subsidiaries and
Subsidiary Guarantors. (a) EDS will cause Section 6.1(n) to be true and correct
at all times during the term of this Agreement. At any time and from time to
time, EDS may designate in writing, with the consent of the Administrative
Agent, any EDS Subsidiary that is (i) an EDS Domestic Subsidiary and (ii) not a
Material Domestic Subsidiary or directly or indirectly owned by a Material
Domestic Subsidiary to be a Material Domestic Subsidiary, provided that,
notwithstanding clause (ii), EDS shall designate as a Material Domestic
Subsidiary each EDS Domestic Subsidiary with (A) consolidated Tangible Assets
equal to or greater than 10 percent of the consolidated Tangible Assets of EDS
and the EDS Subsidiaries, in each case determined in accordance with GAAP; or
(B) consolidated gross revenues for any period of four consecutive fiscal

 

63



--------------------------------------------------------------------------------

quarters of EDS ending on the last day of any fiscal quarter ending prior to, on
or after the Availability Date equal to or greater than 10 percent of the
consolidated gross revenues of EDS and the EDS Subsidiaries for such period, in
each case determined in accordance with GAAP. Notwithstanding anything to the
contrary in this Section 7.11, in no event shall EDS be required to designate as
Material Domestic Subsidiaries any EDS Subsidiary listed on Schedule 6.1(n)(2),
as such Schedule may be supplemented, with the consent of the Majority Lenders,
from time to time in writing by EDS.

 

(b) EDS will cause any EDS Subsidiary designated as a Material Domestic
Subsidiary in accordance with the immediately preceding sentence to execute and
deliver to the Administrative Agent, promptly following such designation, (x) a
supplement to the Guaranty Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, in order to become a Subsidiary
Guarantor under the Guaranty Agreement and (y) an Officers’ Certificate of such
EDS Subsidiary dated the date of such supplement to the Guaranty Agreement and
signed by the Secretary or Assistant Secretary of such entity, certifying as to
(A) the articles or certificate of incorporation (or equivalent organizational
documents) and all amendments thereto of such EDS Subsidiary as of such date
(and certified by the secretary of state (or equivalent officer) of the
jurisdiction of organization of such entity as of a recent date), (B) bylaws (or
equivalent organizational documents), (C) resolutions and (D) incumbency of all
officers of such EDS Subsidiary who will be authorized to execute or attest to
any Loan Document substantially in a form reasonably satisfactory to the
Administrative Agent. The Administrative Agent may conclusively rely on the
certificate delivered pursuant to clause (y) of the immediately preceding
sentence until it shall receive a further certificate canceling or amending the
prior certificate and submitting the signatures of the officers named in such
further certificate.

 

SECTION 7.12. Liens. EDS will not, and will not permit any EDS Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it or assign or sell any income or revenues
(including accounts receivable and Receivables) or rights in respect of any
thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of EDS or any EDS Subsidiary and any
assignment or sale of any income or revenues (including accounts receivable and
contract payments) due to EDS and the EDS Subsidiaries, or rights in respect
thereof, in each case existing on the date hereof, provided that (i) such Lien
shall not apply to any other property or asset of EDS or any EDS Subsidiary,
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, and (iii) such Lien and such
assignment or sale is either identified on Schedule 7.12 or, in the case of all
such Liens and assignments and sales not so identified, the aggregate amount of
all obligations secured by such Liens and such assignments and sales does not
exceed $15,000,000 in the aggregate;

 

64



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by EDS or any EDS Subsidiary or existing on any property or asset of any Person
that becomes an EDS Subsidiary after the date hereof prior to the time such
Person becomes an EDS Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
an EDS Subsidiary, (ii) such Lien shall not apply to any other property or
assets of EDS or any EDS Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes an EDS Subsidiary and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by EDS or
any EDS Subsidiary, provided that (i) security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iii) such security interests shall
not apply to any other property or assets of EDS or any EDS Subsidiary;

 

(e) assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing and Liens arising pursuant to Permitted
Receivables Financings on Receivables and Related Security sold or financed in
connection with such Permitted Receivables Financings, but only to the extent
that the sum, without duplication, of (i) the aggregate amount paid by the
purchasers under all Permitted Receivables Financings that have not yet been
recovered from collections on Receivables or otherwise paid by EDS or the EDS
Subsidiaries and (ii) the aggregate principal amount of Indebtedness outstanding
under all Permitted Receivables Financings, shall not exceed $700,000,000 at any
time;

 

(f) Liens created, incurred, assumed or permitted to exist in connection with
Capital Lease Obligations, provided that the Indebtedness secured thereby does
not exceed the aggregate amount of such Capital Lease Obligations at any time;

 

(g) (x) Liens on property or assets and assignments or sales of contract
payments due to EDS and the EDS Subsidiaries existing on the date hereof
created, incurred, assumed or permitted to exist in connection with Customer
Finance Transactions, provided that (i) such Liens shall not apply to any other
property or asset of EDS or any EDS Subsidiary, (ii) such Liens shall secure
only those obligations (including committed sums) which they secure on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (or committed sums, where not fully
drawn) and (iii) such Liens and assignments or sales of contract payments are
identified on Schedule 7.12; and (y) Liens on property or assets and assignments
or sales of contract payments due to EDS and the EDS Subsidiaries created,
incurred, assumed or permitted to exist in connection with Customer Finance
Transactions (other than the NMCI Transaction) hereafter that do not secure
obligations (including committed sums) that exceed $750,000,000 in the
aggregate;

 

65



--------------------------------------------------------------------------------

(h) assignments and sales of Accounts or contract payments due to EDS and the
EDS Subsidiaries and Liens on equipment pursuant to the NMCI Transaction, but
only to the extent the sum, without duplication, of (i) the aggregate amount
paid by the purchasers of such Accounts or such contract payments pursuant to
the NMCI Transaction that have not yet been recovered from collections on
Accounts, contract payments or otherwise paid by EDS or the EDS Subsidiaries and
(ii) the aggregate principal amount of Indebtedness of EDS and the EDS
Subsidiaries outstanding under the NMCI Transaction, shall not exceed
$900,000,000 at any time; and

 

(i) other Liens on property or assets of EDS and the EDS Subsidiaries and other
assignments or sales of any income or revenues (including accounts receivable
and contract payments) due to EDS and the EDS Subsidiaries, provided that the
aggregate amount of all obligations secured by such Liens and such assignments
and sales does not exceed $50,000,000 in the aggregate at any time outstanding.

 

SECTION 7.13. Swap Agreements. EDS will not, and will not permit any EDS
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which EDS or any EDS Subsidiary has actual
exposure (other than those in respect of Equity Interests of EDS), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, from floating to fixed rates or otherwise) with respect to any
interest-bearing liability or investment of EDS or any EDS Subsidiary, and (c)
Swap Agreements entered into in connection with the management of the investment
portfolios of EDS, consisting primarily of interest rate swaps and futures
contracts, that are consistent with investment guidelines approved from time to
time by the Board of Directors of EDS or officers or directors of EDS authorized
to approve such guidelines.

 

SECTION 7.14. Restrictive Agreements. EDS will not, and will not permit any EDS
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of EDS or any EDS Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any EDS Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to EDS or
any other EDS Subsidiary or to Guarantee Indebtedness of EDS or any other EDS
Subsidiary, provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 7.14 and extensions, renewals and replacements thereof (but shall apply
to any amendment or modification expanding the scope of any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of an EDS Subsidiary or
asset pending such sale, provided such restrictions and conditions apply only to
the EDS Subsidiary or asset that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to (A) Liens permitted by this
Agreement, (B) any Permitted Receivables Financing or (C) any Customer Finance
Transaction if such restrictions or conditions apply only to the

 

66



--------------------------------------------------------------------------------

property or assets subject to such Liens or the Receivables and Related Security
subject to such Permitted Receivables Financing or the property or assets
securing the obligations relating to such Customer Finance Transaction, as the
case may be, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, (vi) clause (b) of the foregoing shall not apply to restrictions or
conditions imposed on a Receivables Subsidiary by a Permitted Receivables
Financing, (vii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to the provision of services by EDS
or any EDS Subsidiary to the extent that such restrictions or conditions relate
to equipment used solely in connection with the performance of that agreement,
(viii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any license agreement, client service agreement or other agreement to
the extent that such restrictions or conditions relate to software or other
intellectual property of EDS or any EDS Subsidiary used in connection with the
performance of that agreement; and (ix) the foregoing shall not apply to
restrictions and conditions imposed by any indenture, agreement, instrument or
other arrangement relating to any property or asset prior to the acquisition
thereof by EDS or any EDS Subsidiary or existing on any property or asset of any
Person that becomes an EDS Subsidiary after the date hereof prior to the time
such Person becomes an EDS Subsidiary (but not to any amendment or modification
expanding the scope of any such restriction or condition), provided that, in the
case of this clause (ix), such restrictions or conditions (A) are not created in
contemplation of or in connection with such acquisition or such Person becoming
an EDS Subsidiary and (B) shall not apply to any other property or assets of EDS
or any EDS Subsidiary.

 

SECTION 7.15. EDS Subsidiary Indebtedness. EDS will not permit the aggregate
principal amount of Indebtedness of the EDS Subsidiaries ((a) excluding (i) any
Indebtedness of an EDS Subsidiary owed to EDS or another EDS Subsidiary, (ii)
any Indebtedness of any Subsidiary Guarantor, (iii) any Indebtedness of any
Designated EDS Affiliate in respect of any Loans incurred hereunder, (iv)
Permitted Receivables Financings secured by Liens permitted by Section 7.12(e),
(v) Indebtedness set forth on Schedule 7.15 and extensions, renewals and
replacements thereof to the extent that any such extension, renewal or
replacement, as the case may be, does not increase the outstanding principal
amount (or, to the extent applicable, committed amount) thereof and (vi)
Indebtedness at any time outstanding incurred pursuant to bank account
overdrafts or the settlement of foreign exchange transactions, in each case (A)
as a result of operational errors or events not under the control of EDS or an
EDS Subsidiary and (B) only to the extent any such Indebtedness is outstanding
for not longer than two Business Days from the date of incurrence, but (b)
including any Guarantee by an EDS Subsidiary, other than a Subsidiary Guarantor,
of Indebtedness of any other Person, including any Borrower or Subsidiary
Guarantor) at any time to exceed $75,000,000.

 

SECTION 7.16. Net Worth. EDS will not permit Net Worth at any time to be less
than Minimum Net Worth as of such time.

 

67



--------------------------------------------------------------------------------

SECTION 7.17. Leverage Ratio. EDS will not permit the Leverage Ratio at any date
during any period set forth below to exceed the ratio set forth opposite such
period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

July 1, 2004 to and including June 30, 2005

   2.50 to 1.00

July 1, 2005 to and including December 31, 2005

   2.25 to 1.00

January 1, 2006 and thereafter

   2.00 to 1.00

 

SECTION 7.18. Fixed Charge Coverage Ratio. EDS will not permit the ratio of (a)
the difference between (i) Consolidated EBITDAR for any period of four
consecutive fiscal quarters ending on any date during any period set forth below
and (ii) Capital Expenditures for such period to (b) Consolidated Fixed Charges
for such period to be less than the ratio set forth below opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

July 1, 2004 to and including June 30, 2005

   1.10 to 1.00

July 1, 2005 to and including December 31, 2005

   1.15 to 1.00

January 1, 2006 and thereafter

   1.25 to 1.00

 

SECTION 7.19. Sale and Leaseback Transactions. EDS will not, and will not permit
any EDS Subsidiary to enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except for any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the fair market value of such fixed or
capital asset and (a) is consummated within 90 days after EDS or such EDS
Subsidiary acquires or completes the construction of such fixed or capital
asset, or (b) in the case of any new equipment acquired by EDS or any EDS
Subsidiary for the purpose of providing equipment to a client under a specific
client contract, is consummated upon acceptance of the equipment by the client
in accordance with the client contract, which transaction need not be
consummated within 90 days after the acquisition of the equipment by EDS or the
EDS Subsidiary; provided that the foregoing shall not apply to sales or
transfers of property, real or personal, used or useful in the business of EDS
or any EDS Subsidiary, whether now owned or hereinafter acquired, in an
aggregate amount not to exceed $30,000,000 (determined based on the fair market
value of the property so sold) during the term of this Agreement.

 

68



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

DEFAULT

 

SECTION 8.1. Default. A “Default” shall exist if any one or more of the
following events shall occur and be continuing:

 

(a) Payment of Obligations. (i) The failure or refusal of any Borrower to pay
any principal installment or any reimbursement obligation in respect of an LC
Disbursement when due in accordance with the terms of the Loan Documents or (ii)
the failure or refusal of any Borrower to pay any interest installment, any fee
or any other sum (other than principal) payable hereunder to any Lender or the
Administrative Agent when due in accordance with the terms of the Loan Documents
and, in the case of this clause (ii), such failure or refusal continues for a
period of three Business Days.

 

(b) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of EDS or any EDS Subsidiary in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

 

(c) Certain Covenants. The failure or refusal of EDS punctually and properly to
perform, observe, and comply with Section 7.1, 7.9, 7.10, 7.12, 7.13, 7.14,
7.15, 7.16, 7.17, 7.18 or 7.19 or to maintain its corporate existence, except as
the result of an action permitted by Section 7.9.

 

(d) Guaranty Agreement. The Guaranty Agreement or any material provision thereof
shall cease to be in full force or effect or any guarantor thereunder or any
party thereto shall deny or disaffirm in writing any guarantor’s obligations
under the Guaranty Agreement.

 

(e) Other Covenants. The failure or refusal of any Borrower or any Subsidiary
Guarantor punctually and properly to perform, observe, and comply with any
covenant, agreement, or condition contained in any of the Loan Documents, other
than the agreements described in Sections 8.1(a), 8.1(c) or 8.1(d), and such
failure or refusal continues for a period of thirty days after the earlier of
(i) EDS’s having knowledge thereof, or (ii) written notice thereof is given by
the Administrative Agent or any Lender to EDS, such Borrower or such Subsidiary
Guarantor.

 

(f) Voluntary Debtor Relief. EDS or any EDS Subsidiary shall (i) execute an
assignment for the benefit of creditors, (ii) admit in writing its inability to
or generally fail to pay its debts generally as they become due, (iii)
voluntarily seek the benefits of any Debtor Relief Law which could suspend or
otherwise affect any Lender’s Rights under any of the Loan Documents, (iv)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (g) below or (v) take any
action to authorize or effect any of the foregoing.

 

(g) Involuntary Proceedings. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of EDS or any EDS Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for EDS or any

 

69



--------------------------------------------------------------------------------

EDS Subsidiary or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(h) Payment of Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (or the Dollar Equivalent Value
thereof) shall be rendered against EDS, any EDS Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of EDS
or any EDS Subsidiary to enforce any such judgment.

 

(i) Default Under Other Indebtedness. EDS or any EDS Subsidiary shall default in
the due and punctual payment of the principal of or the interest on any Material
Indebtedness and such default shall not have been cured or waived within the
Permitted Grace Period.

 

(j) Cross Default. Any event or condition occurs that (w) results in any
Material Indebtedness (other than Indebtedness related to a Customer Finance
Transaction) becoming due prior to its scheduled maturity, (x) enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness (other than Indebtedness related to a Customer Finance
Transaction) or any trustee or agent on its or their behalf to cause any
Material Indebtedness (other than Indebtedness related to a Customer Finance
Transaction) to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity or (y) results in the
termination of a Permitted Receivables Financing prior to its scheduled
termination (other than a voluntary termination by EDS) or enables or permits
(with or without the giving of notice) the financing parties thereunder or any
trustee or agent on their behalf to terminate a Permitted Receivables Financing,
or (z) as a consequence of a failure by EDS or an EDS Subsidiary to perform its
obligations under a client contract relating to, or the other documents
governing, a Customer Finance Transaction, results in such Customer Finance
Transaction becoming due prior to its scheduled maturity or enables or permits
(with or without the giving of notice) the financing parties thereunder or any
trustee or agent on their behalf to terminate such Customer Finance Transaction
(except to the extent, in the case of this clause (z), that the Indebtedness
related to such Customer Finance Transaction, when aggregated with the
Indebtedness related to all other Customer Finance Transactions that, as a
consequence of a failure by EDS or an EDS Subsidiary to perform its obligations
under a client contract relating to, or the other documents governing, such
other Customer Finance Transactions, which failure has not been cured or waived
prior to or at the time of such event or occurrence, have become due prior to
their respective scheduled maturities or enabled or permitted (with or without
the giving of notice) the financing parties thereunder or any trustee or agent
on their behalf to terminate such other Customer Finance Transactions, does not
equal or exceed $100,000,000 in the aggregate) and, in the case of clauses (x),
(y) or (z), such event or condition shall not have been cured or waived within
the Permitted Grace Period, provided that this clause (j) shall not apply to
Indebtedness that becomes due as a result of (A) a voluntary prepayment notice
given by EDS or any EDS Subsidiary or (B) in the

 

70



--------------------------------------------------------------------------------

case of secured Indebtedness, the voluntary sale or transfer of the property or
assets securing such Indebtedness in a transaction permitted under the Loan
Documents.

 

(k) ERISA. An ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability under Title IV of
ERISA of EDS and the EDS Subsidiaries in an aggregate amount exceeding
$50,000,000 for all periods during the term hereof to the extent not previously
paid.

 

(l) Change of Control. A Change of Control shall occur.

 

(m) Default Under Existing Three-Year Credit Agreement. A Default, as defined
therein, shall exist under the Existing Three-Year Credit Agreement (or any
credit agreement replacing, refinancing or renewing the Existing Three-Year
Credit Agreement).

 

SECTION 8.2. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default (or Potential Default) has occurred under clause
(f), (g), or (h) of Section 8.1, any reference in any such clause to any EDS
Subsidiary shall be deemed not to include any EDS Subsidiary (other than any
Material Domestic Subsidiary) affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of EDS
most recently ended, have assets with a value in excess of 2.0% of the total
assets of EDS and the EDS Subsidiaries on such date determined on a consolidated
basis in accordance with GAAP, provided that if it is necessary to exclude more
than one EDS Subsidiary from clause (f), (g), or (h) of Section 8.1 pursuant to
this Section 8.2 in order to avoid a Default (or Potential Default) thereunder,
all excluded EDS Subsidiaries shall be considered to be a single consolidated
EDS Subsidiary for purposes of determining whether the condition specified above
is satisfied.

 

ARTICLE IX

 

RIGHTS AND REMEDIES UPON DEFAULT

 

SECTION 9.1. Remedies Upon Default. Should a Default (other than a Default under
Section 8.1(f) or (g) with respect to any Borrower) exist, the Majority Lenders
may, at their election, do any one or more of the following without notice of
any kind, including notice of acceleration or of intention to accelerate,
presentment and demand or protest, all of which are hereby expressly waived by
each Borrower: (a) declare or instruct the Administrative Agent to declare (in
which case the Administrative Agent shall declare) the entire unpaid balance of
the Obligations, or any part thereof, immediately due and payable, whereupon it
shall be due and payable; (b) terminate all or any portion of their Commitments
hereunder (and thereupon such Commitments shall terminate immediately); (c)
reduce any claim to judgment; (d) exercise the Rights of offset or banker’s lien
against the interest of each Borrower and Subsidiary Guarantor in and to every
account and other property of any Borrower or Subsidiary Guarantor which are in
the possession of any Lender to the extent of the full amount of the
Obligations;

 

71



--------------------------------------------------------------------------------

and (e) exercise any and all other legal or equitable Rights afforded by the
Loan Documents or applicable Laws, as the Majority Lenders shall deem
appropriate. Should a Default under Section 8.1(f) or (g) exist with respect to
a Borrower, the Commitments shall automatically terminate and the unpaid balance
of the Obligations accrued hereunder shall automatically become due and payable,
without notice of any kind, including notice of acceleration or of intention to
accelerate, presentment and demand or protest, all of which are hereby expressly
waived by each Borrower.

 

SECTION 9.2. Waivers by Borrower and Others. EDS, and by its acceptance of the
benefits hereunder, each other Borrower, each Subsidiary Guarantor and each
surety, endorser, guarantor, and other party ever liable for payment of any of
the Obligations, jointly and severally, waive notice, presentment, demand for
payment, protest, notice of intention to accelerate, notice of acceleration, and
notice of protest and nonpayment, and agree that their liability with respect to
the Obligations, or any part thereof, shall not be affected by any renewal or
extension in the time of payment of the Obligations, by any indulgence, or by
any release or change in any security for the payment of the Obligations, and
hereby consent to any and all renewals, extensions, indulgences, releases, or
changes, regardless of the number thereof.

 

SECTION 9.3. Delegation of Duties and Rights. Each Lender may perform any of its
duties or exercise any of its Rights under the Loan Documents by or through its
officers, directors, employees, attorneys, agents, or other representatives.

 

SECTION 9.4. Lenders Not in Control. None of the covenants or other provisions
contained in this Agreement shall, or shall be deemed to, give the Lenders the
Right or power to exercise control over the affairs or management of any
Borrower or any Subsidiary Guarantor, the power of the Lenders being limited to
the Rights of creditors generally and the Right to exercise the remedies
provided in this Article IX.

 

SECTION 9.5. Cumulative Remedies. The Rights provided for in this Agreement and
the other Loan Documents are cumulative and not intended to be exclusive of any
other Right given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

 

SECTION 9.6. Expenditures by Lenders. Following any Default hereunder, all court
costs, reasonable attorneys’ fees, other costs of collection, and other sums
spent by any Lender pursuant to the exercise of any Right (including any effort
to collect or enforce the Notes) provided herein shall be payable by the
Borrowers to such Lender on demand, shall become part of the Obligations, and
shall bear interest at a rate per annum that is two percent above the Base Rate
from the date spent until the date repaid.

 

SECTION 9.7. Performance by Administrative Agent. Should EDS or any other
Borrower or any Subsidiary Guarantor fail to perform any covenant, duty, or
agreement contained herein or in any of the Loan Documents, the Administrative
Agent, after giving ten days’ notice to EDS and such Borrower or Subsidiary
Guarantor, may, but shall not be obligated to, perform or attempt to perform
such covenant, duty, or

 

72



--------------------------------------------------------------------------------

agreement on behalf of such Borrower. In such event, such Borrower or such
Subsidiary Guarantor shall, at the request of the Administrative Agent promptly
pay any amount expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent at the Payment Office for
Dollars together with interest thereon at the default rate from the date of such
expenditure until paid. Notwithstanding the foregoing, it is expressly
understood that neither the Administrative Agent nor the Lenders assume any
liability or responsibility for the performance of any duties of any Borrower or
Subsidiary Guarantor hereunder or under any of the Loan Documents or other
control over the management and affairs of any Borrower or Subsidiary Guarantor,
nor by any such action shall the Administrative Agent or the Lenders be deemed
to create a partnership arrangement with any Borrower or Subsidiary Guarantor.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

SECTION 10.1. Appointment and Authorization. Each Lender and Fronting Bank
hereby irrevocably appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. With respect to its Committed Sum
and the Loans made by it, the Notes issued to it, the Letters of Credit issued
by it and the participations in Letters of Credit acquired by it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender or Fronting Bank and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Administrative Agent in its capacity
as a Lender. The Administrative Agent and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with, any of Borrowers, any Subsidiary Guarantor or any of
their respective Affiliates and any Person which may do business with any of
Borrowers, any Subsidiary Guarantor or any of their respective Affiliates, all
as if the Administrative Agent were not the Administrative Agent hereunder and
without any duty to account therefor to Lenders.

 

SECTION 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof until written notice of transfer shall have been
filed with it signed by such payee and in form satisfactory to the
Administrative Agent.

 

SECTION 10.3. Consultation with Counsel. The Lenders agree that the
Administrative Agent may retain legal counsel, accountants and other
professionals and may consult with such professionals selected by it and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such professionals.

 

SECTION 10.4. Documents. The Administrative Agent shall not be under a duty to
examine or pass upon the validity, effectiveness, enforceability, genuineness or
value of any of the Loan Documents or any other instrument or document furnished
pursuant thereto or in connection therewith and the Administrative Agent shall

 

73



--------------------------------------------------------------------------------

be entitled to assume that the same are valid, effective, enforceable and
genuine and what they purport to be.

 

SECTION 10.5. Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to the Lenders, the Fronting Banks, EDS and the
other Borrowers. Upon any such resignation, the Majority Lenders shall have the
right, subject to the consent of EDS (such consent not to be unreasonably
withheld or delayed), to appoint a successor. If no successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Fronting Banks, appoint a successor Administrative Agent. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between EDS and such
successor. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article X and Section
11.16 shall continue in effect for its benefit and the benefit of its agents,
attorneys-in-fact and Related Parties in respect to any actions taken or omitted
to be taken by it while it was acting as Administrative Agent.

 

SECTION 10.6. Responsibility of Administrative Agent. It is expressly understood
and agreed that the obligations of the Administrative Agent under the Loan
Documents are only those expressly set forth in the Loan Documents and that the
Administrative Agent shall be entitled to assume that no Default exists and
shall be deemed not to have knowledge of any Default, unless and until the
Administrative Agent receives written notice from a Borrower or from a Lender
that such Borrower or Lender considers that a Default exists and specifying the
nature thereof. The Lenders recognize and agree that the Administrative Agent
has no responsibility for confirming the accuracy of any statements made by any
Borrower or any Subsidiary Guarantor, or to inspect the property, including the
books and financial records, of any Borrower or any Subsidiary Guarantor, and in
disbursing funds to the Borrowers, the Administrative Agent may rely fully upon
statements contained in the relevant Notice of Advance. Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or omitted to be taken by it under or in connection with the Loan
Documents, except for its own gross negligence or willful misconduct. In the
absence of gross negligence or willful misconduct, the Administrative Agent
shall incur no liability under or in respect of any of the Loan Documents by
acting upon any notice, consent, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the premises.

 

74



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible to the Lenders for, or have
any duty to ascertain or inquire into (i) any recitals, statements,
representations or warranties contained in or made in connection with this
Agreement, any other Loan Document or in any certificate or other document
referred to or provided for in, or received by any Lender under, this Agreement,
(ii) the validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, any other Loan Document or any document referred to or provided
for herein, (iii) any failure by the Borrowers or the Subsidiary Guarantors to
perform any of their obligations hereunder or thereunder or (iv) other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, the satisfaction of any condition set forth in Article V
or elsewhere herein.

 

Except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to EDS or any of the EDS Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.

 

The Administrative Agent may employ and perform any and all of its duties and
exercise any and all of its rights and power by or through agents and
attorneys-in-fact and shall not be answerable, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent and any such agent or attorney-in-fact may perform any and
all of its duties and exercise any and all of its rights and powers through its
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such agents, attorneys-in-fact and to the Related
Parties of the Administrative Agent and any such agents, attorneys-in-fact, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

The relationship between the Administrative Agent and each of the Lenders is
only that of agent and principal, has no fiduciary aspects and imposes no
implied duties on the Administrative Agent, regardless of whether a Potential
Default has occurred and is continuing, and the Administrative Agent’s duties
hereunder are acknowledged to be only ministerial and not involving the exercise
of discretion on its part. Nothing in this Agreement or elsewhere contained
shall be construed to impose on the Administrative Agent any duties or
responsibilities other than those for which express provision is herein made. In
performing its duties and functions hereunder, the Administrative Agent does not
assume and shall not be deemed to have assumed, and hereby expressly disclaims,
any obligation or responsibility toward or any relationship of agency or trust
with or for the Borrowers and the Subsidiary Guarantors. As to any matters not
expressly provided for by this Agreement (including enforcement or

 

75



--------------------------------------------------------------------------------

collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.9) and such instructions shall be binding upon all
Lenders and all holders of Notes and all Fronting Banks; provided, however, that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement, any other Loan Document or applicable law.

 

SECTION 10.7. Notices of Default. In the event that the Administrative Agent
shall have received written notice of any Default or any Potential Default from
any Borrower or any Lender or Fronting Bank, the Administrative Agent shall
promptly give notice thereof to Lenders.

 

SECTION 10.8. Independent Investigation. Each of the Lenders and Fronting Banks
severally represents and warrants to the Administrative Agent that it has made
its own independent investigation and assessment of the financial condition and
affairs of EDS, the other Borrowers and the Subsidiary Guarantors in connection
with the making and continuation of its participation in the Loans and Letters
of Credit hereunder and has not relied on any information provided to such
Lender or Fronting Bank by the Administrative Agent in connection herewith, and
each Lender and Fronting Bank represents, warrants and undertakes to the
Administrative Agent that it shall continue to make its own independent
appraisal of the creditworthiness of EDS, the other Borrowers and the Subsidiary
Guarantors while the Loans or Letters of Credit are outstanding or while it has
any obligation to make Loans or issue or participate in Letters of Credit
hereunder to the Borrowers.

 

SECTION 10.9. Indemnification of Administrative Agent. The Lenders agree to pay
the Administrative Agent (to the extent not reimbursed by Borrowers), Pro Rata,
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers, the Co-Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), and (ii)
all out-of-pocket expenses incurred by the Administrative Agent, including the
fees, charges and disbursements of any counsel for the Administrative Agent in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The Lenders further
agree to indemnify the Administrative Agent and each Related Party of the
Administrative Agent (to the extent not reimbursed by Borrowers), Pro Rata,
(each such Person being called an “Agent Indemnitee”) against, and hold each
Agent Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and

 

76



--------------------------------------------------------------------------------

disbursements of any counsel for any Agent Indemnitee, incurred by or asserted
against any Agent Indemnitee arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom or
Letters of Credit, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by EDS or any of the EDS
Subsidiaries, or any Environmental Liability related in any way to EDS or any
EDS Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Agent
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Agent Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Indemnitee.

 

SECTION 10.10. Agents and Co-Agents. None of the Lenders (other than the
Administrative Agent) identified on the cover page or signature pages of this
Agreement as an “agent,” or a “co-agent” shall have any right, power,
obligation, liability, responsibility or duty, including any fiduciary duty,
under this Agreement other than those applicable to all Lenders as such. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

 

SECTION 10.11. Benefit of Article X. The agreements contained in this Article X
are solely for the benefit of the Administrative Agent and Lenders, and are not
for the benefit of, or to be relied upon by, the Borrowers or any third party.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1. Number and Gender of Words. Whenever in any Loan Document the
singular number is used, the same shall include the plural where appropriate,
and vice versa; and words of any gender in any Loan Document shall include each
other gender where appropriate.

 

SECTION 11.2. Headings. The headings, captions, and arrangements used in any of
the Loan Documents are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify, or modify the terms of the Loan
Documents, nor affect the meaning thereof.

 

SECTION 11.3. Exhibits. If any Exhibit which is to be executed and delivered
contains blanks, the same shall be completed correctly and in accordance with
the terms and provisions contained and as contemplated herein prior to, at the
time of, or after the execution and delivery thereof.

 

77



--------------------------------------------------------------------------------

SECTION 11.4. Communications. (a) Unless specifically otherwise provided but
subject to Section 11.4(b) or 11.4(c) (as to communications pertaining to
Letters of Credit only), whenever any Loan Document requires or permits any
consent, approval, notice, request, or demand from one party to another, such
communication must be in writing (which may be by telecopier) to be effective
and shall be deemed to have been given on the day actually delivered or
telecopied, or, if mailed, on the third Business Day after it is enclosed in an
envelope, addressed to the party to be notified at the address stated below,
properly stamped for first class delivery, sealed, and deposited in the
appropriate official postal service. Until changed by notice pursuant hereto
(any party being entitled to change its address for purposes of this Section
11.4 by notice to all other parties hereto), the address, and telecopy number
for each party for purposes hereof are as follows:

 

BORROWERS:   

Electronic Data Systems Corporation

5400 Legacy Drive

Plano, Texas 75024

Attention: Assistant Treasurer, Corporate Finance

with a copy to Manager, Capital Markets

Telecopy No.: (972) 605-8640

Telephone No.: (972) 605-5029

    

COPY TO (FOR NOTICES UNDER ARTICLES VIII, IX AND GUARANTY

AGREEMENT ONLY):

         

Electronic Data Systems Corporation

5400 Legacy Drive

Plano, Texas 75024

Attention: General Counsel

Telecopy No.: (972) 605-5610

Telephone No.: (972) 605-5500

     LENDERS:    See Schedule 1     

ADMINISTRATIVE

AGENT:

   FOR ALL NOTICES          

Citibank, N.A.

Global Loan Support Services

Two Penns Way, First Floor

New Castle, Delaware 19720

Attention: Lisa Rodriguez

Telecopy No.: 212-994-0961

Telephone No.: 302-894-6070

Email: lisa.m1.rodriguez@citigroup.com

    

 

78



--------------------------------------------------------------------------------

PROCESS AGENT:               

Corporation Service Company (CSC)

80 State Street

Albany, NY 12207-2543

     COPY TO:   

Electronic Data Systems Corporation

5400 Legacy Drive

Plano, Texas 75024

Attention: General Counsel

Telecopy No.: (972) 605-5610

    

 

(b) Each Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Potential Default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, each
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.

 

Each Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission system (the “Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,

 

79



--------------------------------------------------------------------------------

EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”)
HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

(c) Notices or inquiries in respect of LC Exposure, requests for cash collateral
in respect of Letters of Credit or reimbursement in respect of LC Disbursements
and other communications pertaining to Letters of Credit (including Alternative
Currency Letters of Credit) from the Administrative Agent or any Fronting Bank
shall be delivered to the applicable Borrower by electronic transmission to the
following electronic mail address promptly confirmed by facsimile transmission
as set forth below (all correspondence shall reference the applicable Letter of
Credit number and Fronting Bank):

 

Letter of Credit Electronic Mail:    treasuryoperationscmbs@eds.com Facsimile
Confirmation:    972-605-3005 Attention:    Treasury Management

 

SECTION 11.5. Exceptions to Covenants. No Borrower shall take any action or fail
to take any action which is permitted as an exception to any of the covenants
contained in any of the Loan Documents if such action or omission would result
in the breach of any other covenant contained in any of the Loan Documents.

 

80



--------------------------------------------------------------------------------

SECTION 11.6. Survival. All covenants, agreements, undertakings,
representations, and warranties made in any of the Loan Documents shall survive
all closings under the Loan Documents and, except as otherwise indicated, shall
not be affected by any investigation made by any party. The provisions of
Sections 3.5, 3.12, 3.14(d) and 11.16 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment or assignment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof.

 

SECTION 11.7. GOVERNING LAW. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (OTHER THAN THE CONFLICT OF LAWS PROVISIONS THEREOF),
EXCEPT TO THE EXTENT THAT FEDERAL LAWS MAY APPLY.

 

SECTION 11.8. Maximum Interest Rate. Regardless of any provision contained in
any of the Loan Documents, no Lender shall ever be entitled to contract for,
charge, take, reserve, receive, or apply, as interest on the Obligations, or any
part thereof, any amount in excess of the Highest Lawful Rate, and, in the event
any Lender ever contracts for, charges, takes, reserves, receives, or applies as
interest any such excess, it shall be deemed a partial prepayment of principal
and treated hereunder as such and any remaining excess shall be refunded to the
relevant Borrower. In determining whether or not the interest paid or payable,
under any specific contingency, exceeds the Highest Lawful Rate, the Borrowers
and the Lenders shall, to the maximum extent permitted under applicable Law, (a)
treat all Advances as but a single extension of credit (and the Lenders and the
Borrowers agree that such is the case and that provision herein for multiple
Advances and for one or more Notes is for convenience only), (b) characterize
any nonprincipal payment as an expense, fee, or premium rather than as interest,
(c) exclude voluntary prepayments and the effects thereof, and (d) “spread” the
total amount of interest throughout the entire contemplated term of the
Obligations, provided that, if the Obligations is paid and performed in full
prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Highest Lawful
Rate, any Lender receiving such excess interest shall refund such excess, and,
in such event, such Lender shall not be subject to any penalties provided by any
Laws for contracting for, charging, taking, reserving, or receiving interest in
excess of the Highest Lawful Rate. To the extent the Laws of the State of Texas
are applicable for purposes of determining the “Highest Lawful Rate,” such term
shall mean the “weekly ceiling” from time to time in effect under Chapter 303 of
the Texas Finance Code, as amended.

 

SECTION 11.9. ENTIRETY AND AMENDMENTS. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO

 

81



--------------------------------------------------------------------------------

UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. This Agreement and the other Loan
Documents embody the entire agreement between the Borrowers and the Lenders and
supersedes all prior proposals, agreements and understandings relating to the
subject matter hereof. The Borrowers certify that they are relying on no
representation, warranty, covenant or agreement except for those set forth
herein and the other Loan Documents of even date herewith. This Agreement and
the other Loan Documents may be amended, or the provisions hereof waived, only
by an instrument in writing executed jointly by an authorized officer of EDS
(or, in the case of an amendment to the Guaranty Agreement or other Loan
Document, to the extent applicable, by an authorized officer of EDS, each
Subsidiary Guarantor and each Designated EDS Affiliate affected by such
amendment) and the Majority Lenders or the Administrative Agent, acting with
consent of the Majority Lenders, and supplemented only by documents delivered or
to be delivered in accordance with the express terms hereof. Notwithstanding
anything to the contrary set forth herein, no change in the Loan Documents or
waiver of the provisions thereof which has the effect of (a) extending the
maturity or decreasing the amount of any payment on any Notes or payment of any
fee or any amount payable in respect of an LC Disbursement, (b) decreasing any
rate or amount of or postponing any scheduled payment of interest or other sums
payable to any Lender under the Loan Documents, (c) changing the definition of
the term “Majority Lenders”, (d) amending or waiving Section 5.2 or 11.9 or (e)
discharging any guarantor, except as explicitly provided in the Guaranty
Agreement, shall be effective absent the concurrence of all Lenders. No increase
to the Committed Sum of any Lender, no extension of the Commitment Termination
Date of any Lender and no imposition of any additional obligations upon any
Lender, except as expressly provided herein, shall be effective without the
consent of such Lender. Notwithstanding the foregoing, no change in the Loan
Documents or waiver of the provisions thereof shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Fronting Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or such Fronting Bank, as the case may be. EDS and the
Administrative Agent may, from time to time and at any time, enter into an
amendment hereof, for the purpose of adding as a Lender hereunder any commercial
lending institution.

 

SECTION 11.10. Waivers. The acceptance by Lenders at any time and from time to
time of partial payment on the Obligations shall not be deemed to be a waiver of
any Default or Potential Default then existing. No failure to exercise and no
delay on the part of the Lenders or the Fronting Banks or their respective
officers, directors, employees, agents, representatives or attorneys in
exercising any Right under this Agreement or any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
Right under this Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other Right. Any waiver or
consent allowed hereunder and in conformity with the provisions hereof shall be
effective only in the specific instance to which it relates and for the purpose
for which it is given. Without limiting the generality of the foregoing, the
making of a Loan or Advance or the issuance, amendment or renewal of a Letter of
Credit shall not be construed as a waiver of any Default or Potential Default,
regardless of whether the Administrative Agent, any Lender or any Fronting Bank
may have had notice or knowledge of such Default or Potential Default at the
time.

 

82



--------------------------------------------------------------------------------

SECTION 11.11. Multiple Counterparts. This Agreement may be executed in any
number of identical counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one Agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 11.12. Parties Bound; Participations and Assignments.

 

(a) Successors and Assigns. This Agreement is binding upon, and inures to the
benefit of, each Lender, each Fronting Bank, each Borrower, and their respective
successors and assigns (including any Affiliate of any Fronting Bank that issues
any Letter of Credit), provided that, unless otherwise permitted by this Section
11.12, no Lender may transfer, pledge, assign, sell participations in or
otherwise encumber its Commitment or Loans hereunder; provided further that,
except as otherwise expressly provided herein, the Borrowers shall not have any
right to assign their rights or obligations hereunder or any interest herein
without the prior written consent of the Lenders (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void).

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it and participations in Letters of Credit
held by it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A) EDS, provided that no consent of EDS shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund or, if a Default has
occurred and is continuing, any other assignee;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender immediately prior to giving effect to such assignment; and

 

(C) each Fronting Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans and participations in Letters of Credit
held by it, the amount of the Commitment or Loans and participations in Letters
of Credit held by it of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance, substantially in the
form of

 

83



--------------------------------------------------------------------------------

Exhibit H (an “Assignment and Acceptance”) with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 or a
greater integral multiple of $1,000,000 unless each of EDS and the
Administrative Agent otherwise consents, provided that no such consent of EDS
shall be required if a Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that, notwithstanding the foregoing, in
the event the assigning Lender is being replaced in accordance with Section
3.17(b), EDS shall pay the processing and recordation fee of $3,500 to the
Administrative Agent.; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent.

 

For the purpose of this Section 11.12(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.5, 3.10, 3.11, 3.12, 3.14 and 11.16). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.12 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

84



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of EDS and
the other Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment and Credit Exposure
of, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agent, the Fronting Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by EDS, any Fronting Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. The Administrative Agent shall
upon request provide a copy of the Register to EDS.

 

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of EDS and the Administrative Agent
or any Fronting Bank sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it and its participations in Letters of Credit), provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Fronting Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the fifth sentence of
Section 11.9 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, EDS agrees that each Participant shall be entitled to the benefits of
Sections 3.5, 3.10, 3.11, 3.12 and 3.14 with respect to its participation in the
Commitment and the Loans outstanding from time to time as if it were a Lender to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.19 as
though it were a

 

85



--------------------------------------------------------------------------------

Lender, provided such Participant agrees to be subject to Section 11.19 as
though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.10, 3.11, 3.12 or 3.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with EDS’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.14 unless EDS is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of EDS, to comply with
Section 3.14 as though it were a Lender.

 

(d) Within five Business Days after its receipt of an Assignment and Acceptance,
together with an execution copy of each replacement Note, the applicable
Borrower shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes such replacement Note or Notes, duly executed, and
payable to the order of the applicable assignee in an amount equal to the amount
assigned to it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a portion of the Obligations hereunder, a replacement Note
or Notes to the order of the assigning Lender in an amount equal to the portion
of the Obligations retained by it hereunder. Such replacement Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the surrendered Note or Notes.

 

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 11.13. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THE BORROWERS
HEREBY AGREE THAT ANY SUIT, ACTION OR PROCEEDING AGAINST THE BORROWERS WITH
RESPECT TO THIS AGREEMENT, THE LOAN DOCUMENTS, THE NOTES, THE LETTERS OF CREDIT,
OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, OR IN THE UNITED STATES
COURTS LOCATED IN THE STATE OF NEW YORK, BOROUGH OF MANHATTAN AS THE MAJORITY
LENDERS IN THEIR SOLE DISCRETION MAY ELECT AND THE BORROWERS HEREBY SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT,
ACTION OR PROCEEDING. THE BORROWERS HEREBY AGREE THAT SERVICE OF ALL WRITS,
PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN THE
STATE OF

 

86



--------------------------------------------------------------------------------

NEW YORK MAY BE MADE UPON PROCESS AGENT AT ITS ADDRESS AS SET FORTH IN SECTION
11.4 (AS SUCH ADDRESS MAY BE CHANGED FROM TIME TO TIME) AND EACH OF THE
BORROWERS HEREBY IRREVOCABLY APPOINTS PROCESS AGENT AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT IN THE NAME, PLACE AND STEAD OF SUCH BORROWER TO ACCEPT SUCH
SERVICE OF ANY AND ALL SUCH WRITS, PROCESS AND SUMMONSES, AND AGREES THAT THE
FAILURE OF THE PROCESS AGENT TO GIVE ANY NOTICE OF SUCH SERVICE OF PROCESS TO IT
SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT BASED
THEREON. THE BORROWERS HEREBY IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS IN
ANY SUIT, ACTION OR PROCEEDING IN SAID COURTS BY THE MAILING THEREOF BY THE
ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWERS’ ADDRESS SET FORTH IN SECTION 11.4 HEREOF. EACH
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY NOTE BROUGHT IN THE COURTS LOCATED IN THE
STATE OF NEW YORK, BOROUGH OF MANHATTAN, AND HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH BORROWER HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, THE
NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND
VOLUNTARY.

 

SECTION 11.14. Invalid Provisions. If any provision of any of the Loan Documents
is held to be illegal, invalid or unenforceable under present or future laws
during the term of this Agreement, such provision shall be fully severable; such
Loan Document shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of such Loan Document; and
the remaining provisions of such Loan Document shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from such Loan Document. Furthermore, in lieu of
each such illegal, invalid or unenforceable provision there shall be added as
part of such Loan Document a provision mutually agreeable to the Borrowers, the
Administrative Agent and the Majority Lenders as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable. In the event the Borrowers, the Administrative Agent and
the Majority Lenders are unable to agree upon a provision to be added to the
Loan Document in question within a period of ten Business Days after a provision
of any Loan Document is held to be illegal, invalid or unenforceable, then a
provision acceptable to the Administrative Agent and the Majority Lenders as
similar in terms to the illegal, invalid or unenforceable provision as is
possible and be legal, valid and enforceable shall be added automatically to
such Loan Document. In either case, the effective date of the

 

87



--------------------------------------------------------------------------------

added provision shall be the date upon which the prior provision was held
effectively to be illegal, invalid or unenforceable.

 

SECTION 11.15. Borrowers’ Right of Offset.

 

(a) Offset Against Accounts. Each of Lenders and the Borrowers hereby agree,
with respect to the Obligations, that, automatically and without any action by
or notice to the Borrowers, upon the occurrence of the appointment of a
conservator or receiver for a Lender or, if a Lender’s deposits are insured by
the Federal Deposit Insurance Corporation on the date of an Advance by such
Lender, the termination of federal deposit insurance of such Lender’s deposits
by the Federal Deposit Insurance Corporation, or any successor thereto, each
Borrower’s unpaid payment obligations under the Obligations, including any
unpaid principal and interest thereunder, shall be offset, Dollar for Dollar,
against any and all funds of such Borrower on deposit with such Lender in any
and all accounts which such Borrower maintains at such Lender in the name of
such Borrower, whether individually, or jointly with any of its Affiliates, and
which have not been previously pledged to a party other than such Lender (the
“Section 11.15 Accounts”). The Section 11.15 Accounts shall in such circumstance
be applied against the Obligations in such order as each Borrower elects or, if
no such election is made, in such order as the Lender or the entity applying
such Section 11.15 Accounts elects.

 

(b) Lender Representations. Each Lender whose deposits are insured by the
Federal Deposit Insurance Corporation represents and warrants that the execution
of this Agreement by such Lender and the obligations herein undertaken by it
have been approved in compliance with applicable regulations of the Federal
Deposit Insurance Corporation.

 

SECTION 11.16. Expenses; Indemnity; Damage Waiver. (a) EDS shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, the Co-Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Fronting Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Fronting Bank or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Fronting Bank or any Lender in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

88



--------------------------------------------------------------------------------

(b) EDS shall indemnify the Administrative Agent, each Lender and each Fronting
Bank and each Related Party of any of the foregoing Persons and their respective
successors and assigns (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Fronting Bank to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by EDS or any of the EDS Subsidiaries, or any Environmental
Liability related in any way to EDS or any EDS Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c) To the extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(d) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

SECTION 11.17. Designation of EDS Subsidiaries as Borrowers; Additional Existing
Letters of Credit. EDS may, at any time or from time to time, supplement or
amend Schedule 2 hereto to add an EDS Subsidiary directly or indirectly wholly
owned by EDS thereto or to delete a Designated EDS Affiliate therefrom by
delivering to the Administrative Agent a revised Schedule 2 together with (a) in
the case of an addition of an EDS Subsidiary, a certificate executed by the
Chief Financial Officer, Treasurer or Assistant Treasurer of EDS stating that
the guaranty by EDS and the Subsidiary Guarantors of the obligations of such EDS
Subsidiary may reasonably be expected to benefit, directly or indirectly, EDS
and such Subsidiary Guarantors, (b)(i) in the case of the addition of an EDS
Subsidiary, a Borrower Addition Agreement substantially in the form of Exhibit A
hereto pursuant to which such EDS Subsidiary agrees to be bound by the terms
hereof and a supplement to the Guaranty Agreement in the form of Exhibit 2
thereto pursuant to which such EDS Subsidiary agrees to be bound by the terms
thereof applicable to it as a Borrower hereunder or (ii) in the case of the

 

89



--------------------------------------------------------------------------------

deletion of a Designated EDS Affiliate, a Borrower Termination Agreement
substantially in the form of Exhibit I hereto, (c) in the case of the addition
of an EDS Subsidiary, an Officers’ Certificate of such EDS Subsidiary dated the
date of such Borrower Addition Agreement and such supplement to the Guaranty
Agreement and signed by the Secretary or Assistant Secretary of such entity,
certifying as to (i) the articles or certificate of incorporation (or equivalent
organizational documents) and all amendments thereto of such EDS Subsidiary as
of such date (and certified by the secretary of state (or equivalent officer) of
the jurisdiction of organization of such entity as of a recent date), (ii)
bylaws (or equivalent organizational documents), (iii) resolutions and (iv)
incumbency of all officers of such EDS Subsidiary who will be authorized to
execute or attest to any Loan Document substantially in a form reasonably
satisfactory to the Administrative Agent and (d) in the case of the addition of
an EDS Subsidiary, an Officers’ Certificate of each of EDS Information Services
L.L.C. and EDS Properties Corporation, to the extent such entities remain party
to the Guaranty Agreement at such time and such an Officers’ Certificate has not
prior to such date been delivered to the Administrative Agent, dated on or prior
to the date of such Borrower Addition Agreement and signed by the Secretary or
Assistant Secretary of such entities, certifying as to the authority of each of
EDS Information Services L.L.C. and EDS Properties Corporation to Guarantee the
Obligations of such additional EDS Subsidiary. The Administrative Agent may
conclusively rely on the certificate delivered pursuant to clause (c) of the
immediately preceding sentence until it shall receive a further certificate
canceling or amending the prior certificate and submitting the signatures of the
officers named in such further certificate.

 

At any time, EDS may supplement Schedule 3 to this Agreement by providing
written notice to the Administrative Agent designating additional letters of
credit issued by one or more Lenders as Existing Letters of Credit, to the
extent such Lenders shall have been, or concurrently therewith are, designated
as Fronting Banks in accordance with Section 2.5(i); provided that (a) any such
notice shall indicate the amount, currency and expiration date of each such
letter of credit to which such notice applies, (b) the applicable Lenders that
issued such letters of credit shall have consented to such designation and (c)
the conditions set forth in Sections 2.5(b) and (c) and 5.2 are satisfied with
respect to such designation (determined as though each letter of credit so
designated were being issued as a Letter of Credit hereunder on the date of such
designation). Upon receipt of any such supplement to Schedule 3 from EDS, and
subject to satisfaction of the conditions set forth or referred to in the
preceding sentence, the letters of credit designated therein shall be deemed to
constitute Letters of Credit hereunder as though issued hereunder on the date of
such receipt by the Administrative Agent, and the Administrative Agent shall
notify each of the Lenders of the inclusion of such additional Existing Letters
of Credit under this Facility and each of the Lenders shall be deemed to have
acquired a participation in such additional Existing Letters of Credit in
accordance with Section 2.5 as of the date of such notice.

 

90



--------------------------------------------------------------------------------

SECTION 11.18. Judgment Currency.

 

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under the Notes from a currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Original Currency with
the Other Currency at its office in London, England on the second Eurocurrency
Business Day preceding the day on which final judgment is given.

 

(b) The obligation of any Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Administrative Agent hereunder or under
the Note held by such Lender shall, notwithstanding any judgment in any Other
Currency, be discharged only if and to the extent that on the Eurocurrency
Business Day following receipt by such Lender or the Administrative Agent of any
sum adjudged to be so due in such Other Currency such Lender or the
Administrative Agent may in accordance with normal banking procedures purchase
such amount of the Original Currency with such Other Currency at its office in
London, England which the Administrative Agent could have purchased on the
second Eurocurrency Business Day preceding the day on which the final judgment
referred to in Section 11.18(a) is given; if the amount of the Original Currency
so purchased is less than the amount of the Original Currency which the
Administrative Agent could have purchased on the second Eurocurrency Business
Day preceding the day on which such final judgment is given, such Borrower
agrees, as a separate Obligations and notwithstanding any such judgment, to
indemnify such Lender or the Administrative Agent against such difference, and
if the amount of the Original Currency so purchased exceeds the amount of the
Original Currency which the Administrative Agent could have purchased on the
second Eurocurrency Business Day preceding that on which such final judgment is
given, such Lender or the Administrative Agent agrees to remit to such Borrower
such excess.

 

SECTION 11.19. Lenders’ Right of Setoff; Payments Set Aside; Sharing of
Payments.

 

(a) Right of Setoff. Should a Default exist, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement and the Notes,
irrespective of whether or not demand shall have been made under this Agreement
or any such Note and although such obligations may be unmatured. Each Lender
agrees promptly to notify any affected Borrower after any such setoff and
application made by such Lender or one of its Affiliates, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and each of its Affiliates under this
Section 11.19 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or Affiliate may have.

 

91



--------------------------------------------------------------------------------

(b) Payments Set Aside. To the extent that EDS or any other Borrower makes a
payment or payments to a Lender or a Lender exercises its right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other person under any Debtor Relief Law or equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all rights and remedies therefor, shall be revived and shall
continue in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

(c) Sharing of Payments. If any Lender or Fronting Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans or LC Disbursements made by it (other than
costs or losses paid pursuant to Sections 3.5, 3.10 or 3.12) in excess of its
ratable share of payments on account of the Loans or LC Disbursements obtained
by all the Lenders or Fronting Banks, such Lender or Fronting Bank shall
forthwith purchase from the other Lenders or Fronting Banks such participations
in the Loans or Letters of Credit made by them as shall be necessary to cause
such purchasing Lender or Fronting Bank to share the excess payment ratably with
each of them, provided, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender or Fronting Bank, such purchase
from each Lender or Fronting Bank shall be rescinded and such Lender or Fronting
Bank shall repay to the purchasing Lender or Fronting Bank the purchase price to
the extent of such recovery together with an amount equal to such Lender’s or
Fronting Bank’s ratable share (according to the proportion of (i) the amount of
such Lender’s or Fronting Bank’s required repayment to (ii) the total amount so
recovered from the purchasing Lender or Fronting Bank) of any interest or other
amount paid or payable by the purchasing Lender or Fronting Bank in respect of
the total amount so recovered. EDS and each Borrower agrees that any Lender or
Fronting Bank so purchasing a participation from another Lender or Fronting Bank
pursuant to this Section 11.19(c) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender or Fronting Bank were the
direct creditor of the applicable Borrower or Borrowers in the amount of such
participation.

 

SECTION 11.20. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and to use such Information
only for the purposes permitted herein), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee

 

92



--------------------------------------------------------------------------------

of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any of the Borrowers and its obligations, (g)
with the consent of EDS or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than EDS. For the purposes of this Section,
“Information” means all information received from EDS relating to EDS or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by EDS, provided that, in the case of information received from EDS
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders also agrees to use the
Information (other than Information referred to in clause (h) of the preceding
paragraph) only in connection with (i) extensions of credit to EDS and the EDS
Subsidiaries or (ii) evaluating the credit of EDS and the EDS Subsidiaries in
connection with the provision of other commercial banking services to EDS and
the EDS Subsidiaries.

 

SECTION 11.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

[The remainder of this page is intentionally left blank.]

 

93



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

ELECTRONIC DATA SYSTEMS CORPORATION,

By: 

  /S/ RONALD P. VARGO    

Name:

 

Ronald P. Vargo

   

Title:

 

Vice President, Treasurer

EDS INFORMATION SERVICES L.L.C.,

By: 

  /S/ RONALD P. VARGO    

Name:

 

Ronald P. Vargo

   

Title:

 

Treasurer

CITIBANK, N.A., in its individual capacity as a Lender and as Administrative
Agent

By: 

  /S/ ANITA J. BRICKELL    

Name:

 

Anita J. Brickell

   

Title:

 

Vice President

 

94



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THREE-AND-ONE-HALF-YEAR MULTI CURRENCY REVOLVING CREDIT
AGREEMENT DATED AS OF SEPTEMBER 29, 2004, AMONG ELECTRONIC DATA SYSTEMS
CORPORATION, EDS INFORMATION SERVICES L.L.C., A DELAWARE LIMITED LIABILITY
COMPANY, AND THE OTHER EDS SUBSIDIARIES THAT BECOME PARTIES THERETO, THE VARIOUS
PERSONS PARTIES THERETO AS LENDERS, AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT
FOR SUCH LENDERS. LENDERS: BANK OF AMERICA, N.A.

By: 

 

/S/ BRYAN A. SMITH

   

Name:

 

Bryan A. Smith

   

Title:

 

Vice President

THE BANK OF NEW YORK

By: 

 

/S/ DAVID T. SUNDERWIRTH

   

Name:

 

David T. Sunderwirth

   

Title:

 

Vice President

THE BANK OF NOVA SCOTIA

By: 

 

/S/ LIZ HANSON

   

Name:

 

Liz Hanson

   

Title:

 

Managing Director

BAYERISCHE LANDESBANK

CAYMAN ISLANDS BRANCH

By: 

 

/S/ DIETMAR RIEG

   

Name:

 

Dietmar Rieg

   

Title:

 

Senior Vice President

By:

 

/S/ NORMAN MCCLAVE

   

Name:

 

Norman McClave

   

Title:

 

First Vice President

 

95



--------------------------------------------------------------------------------

BNP PARIBAS

By: 

 

/S/ JOHN STACY

   

Name:

 

John Stacy

   

Title:

 

Managing Director

By: 

 

/S/ AURORA ABELLA

   

Name:

 

Aurora Abella

   

Title:

 

Vice President

CREDIT SUISSE FIRST BOSTON, Acting through its Cayman Islands Branch

By: 

 

/S/ PETER CHAUVIN

   

Name:

 

Peter Chauvin

   

Title:

 

Vice President

By: 

 

/S/ ALAIN DAOUST

   

Name:

 

Alain Daoust

   

Title:

 

Director

DEUTSCHE BANK AG, New York Branch

By: 

 

/S/ DAVID G. DICKINSON, JR.

   

Name:

 

David G. Dickinson, Jr.

   

Title:

 

Director

By: 

 

/S/ CHRISTOPHER HALL

   

Name:

 

Christopher Hall

   

Title:

 

Managing Director

DRESDNER BANK AG, New York and Grand Cayman Branches

By: 

 

/S/ STEPHEN KOVACH

   

Name:

 

Stephen Kovach

   

Title:

 

Vice President

By: 

 

/S/ WILLIAM LAMBERT

   

Name:

 

William Lambert

   

Title:

 

Vice President

HSBC BANK USA, NATIONAL ASSOCIATION

By: 

 

/S/ DAVID WAGSTAFF

   

Name:

 

David Wagstaff

   

Title:

 

Senior Vice President

 

96



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK

By: 

 

/S/ TRACEY NAVIN EWING

   

Name:

 

Tracey Navin Ewing

   

Title:

 

Vice President

MERRILL LYNCH BANK USA

By: 

 

/S/ LOUIS ALDER

   

Name:

 

Louis Alder

   

Title:

 

Director

THE ROYAL BANK OF SCOTLAND

By: 

 

/S/ DAVID LUCAS

   

Name:

 

David Lucas

   

Title:

 

Senior Vice President

SOCIETE GENERALE

By: 

 

/S/ DAVID A. GRANT

   

Name:

 

David A. Grant

   

Title:

 

Managing Director

STATE STREET BANK AND TRUST COMPANY

By: 

 

/S/ MARY H. CAREY

   

Name:

 

Mary H. Carey

   

Title:

 

Vice President

 

97